ICJ_152_SanJuanRiver_NIC_CRI_2015-12-16_JUD_01_ME_00_FR.txt.                              COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


              CERTAINES ACTIVITÉS MENÉES PAR LE NICARAGUA
                      DANS LA RÉGION FRONTALIÈRE
                              (COSTA RICA c. NICARAGUA)

                                           et

                    CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                          LE LONG DU FLEUVE SAN JUAN
                              (NICARAGUA c. COSTA RICA)


                             ARRÊT DU 16 DÉCEMBRE 2015




                                    2015
                             INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


               CERTAIN ACTIVITIES CARRIED OUT BY NICARAGUA
                           IN THE BORDER AREA
                              (COSTA RICA v. NICARAGUA)

                                          and

                     CONSTRUCTION OF A ROAD IN COSTA RICA
                          ALONG THE SAN JUAN RIVER
                              (NICARAGUA v. COSTA RICA)


                            JUDGMENT OF 16 DECEMBER 2015




5 Ord 1088.indb 1                                             19/10/16 12:01

                                              Mode officiel de citation :
                       Certaines activités menées par le Nicaragua dans la région frontalière
                       (Costa Rica c. Nicaragua) et Construction d’une route au Costa Rica
                              le long du fleuve San Juan (Nicaragua c. Costa Rica),
                                          arrêt, C.I.J. Recueil 2015, p. 665




                                                 Official citation :
                         Certain Activities Carried Out by Nicaragua in the Border Area
                       (Costa Rica v. Nicaragua) and Construction of a Road in Costa Rica
                              along the San Juan River (Nicaragua v. Costa Rica),
                                      Judgment, I.C.J. Reports 2015, p. 665




                                                                                 1088
                                                                  No de vente:
                    ISSN 0074-4441                                Sales number
                    ISBN 978-92-1-157280-3




5 Ord 1088.indb 2                                                                               19/10/16 12:01

                                                     16 DÉCEMBRE 2015

                                                           ARRÊT




                    CERTAINES ACTIVITÉS MENÉES PAR LE NICARAGUA
                            DANS LA RÉGION FRONTALIÈRE
                             (COSTA RICA c. NICARAGUA)
                                        et
                      CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                            LE LONG DU FLEUVE SAN JUAN
                             (NICARAGUA c. COSTA RICA)




                    CERTAIN ACTIVITIES CARRIED OUT BY NICARAGUA
                                IN THE BORDER AREA
                             (COSTA RICA v. NICARAGUA)
                                        and
                       CONSTRUCTION OF A ROAD IN COSTA RICA
                            ALONG THE SAN JUAN RIVER
                             (NICARAGUA v. COSTA RICA)




                                                    16 DECEMBER 2015

                                                         JUDGMENT




5 Ord 1088.indb 3                                                       19/10/16 12:01

                    665 	




                                               TABLE DES MATIÈRES

                                                                                                Paragraphes

                    Qualités1‑52
                        I. Compétence de la Cour                                                    54‑55
                    II. Contexte géographique et historique et genèse des diffé-
                        rends56‑64
                    III. Questions en litige en l’affaire Costa Rica c . Nicaragua	                65‑144
                          A. Souveraineté sur le territoire litigieux et violations alléguées
                             de ­celle-ci                                                           65‑99
                          B. Allégations de violation du droit international de l’environ-
                             nement	                                                              100‑120
                             1. Obligations de nature procédurale	                                101‑112
                                a) Allégation de violation de l’obligation d’effectuer une
                                   évaluation de l’impact sur l’environnement	                    101‑105
                                b) Allégation de violation d’une obligation de notification
                                   et de consultation	                                            106‑111
                                c) Conclusion	                                                        112
                             2. Obligations de fond en matière de dommages transfron-
                                tières	                                                           113‑120
                          C. Respect des mesures conservatoires	                                  121‑129
                          D. Droits de navigation	                                                130‑136
                          E. Réparations	                                                         137‑144
                    IV. Questions en litige en l’affaire Nicaragua c . Costa Rica	                145‑228
                          A. Allégations de violation d’obligations de nature procédurale         146‑173
                             1. Allégation de violation de l’obligation d’effectuer une éva-
                                luation de l’impact sur l’environnement	                          146‑162
                             2. Allégation de violation de l’article 14 de la convention sur
                                la diversité biologique	                                          163‑164
                             3. Allégation de violation d’une obligation de notification et
                                de consultation	                                                  165‑172
                          B. Allégations de violation d’obligations de fond	                      174‑223
                             1. Allégation de violation de l’obligation de ne pas causer de
                                dommage transfrontière important au Nicaragua	                    177‑217
                                a) Apport sédimentaire attribuable à la route	                    181‑186

                                b) Question de savoir si les sédiments produits par la route
                                   ont causé des dommages importants au Nicaragua	                187‑216


                    4




5 Ord 1088.indb 4                                                                                             19/10/16 12:01

                    666 	 certaines activités et construction d’une route (arrêt)

                                   i)	Les dommages qui auraient résulté de la hausse
                                       des concentrations sédimentaires dans le fleuve	       188‑196
                                  ii) L’atteinte qui aurait été portée à la morphologie
                                       du fleuve, à la navigation et au programme de
                                       dragage du Nicaragua	                                  197‑207
                                 iii) L’atteinte qui aurait été portée à la qualité de l’eau
                                       et à l’écosystème aquatique	                           208‑213
                                 iv) Les autres dommages allégués	                            214‑216
                             c) Conclusion	                                                      217
                          2. Allégations de violation d’obligations d’origine conven-
                             tionnelle	                                                       218‑220
                          3. L’obligation de respecter l’intégrité territoriale du Nicara-
                             gua et sa souveraineté sur le fleuve San Juan	                   221‑223
                        C. Réparations	                                                       224‑228
                    Dispositif	                                                                  229




                    5




5 Ord 1088.indb 6                                                                                        19/10/16 12:01

                      667 	




                                      COUR INTERNATIONALE DE JUSTICE


          2015
                                                        ANNÉE 2015
      16 décembre
     Rôle général                                     16 décembre 2015
     nos 150 et 152

           CERTAINES ACTIVITÉS MENÉES PAR LE NICARAGUA
                   DANS LA RÉGION FRONTALIÈRE
                                            (COSTA RICA c. NICARAGUA)

                                                               ET

                    CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                          LE LONG DU FLEUVE SAN JUAN
                                            (NICARAGUA c. COSTA RICA)




                          Compétence de la Cour.

                                                              * *
                         Contexte géographique et historique et genèse des différends.
                         Fleuve San Juan, cours inférieur du San Juan et fleuve Colorado — Isla Calero
                      et Isla Portillos — Lagune de Harbor Head — Zones humides d’importance inter‑
                      nationale — Traité de limites de 1858 — Sentence Cleveland — Sentences Alexan‑
                      der — Dragage du San Juan par le Nicaragua — Activités menées par le Nicara‑
                      gua dans la partie septentrionale d’Isla Portillos : dragage d’un chenal (caño) et
                      établissement d’une présence militaire — Construction de la route 1856 Juan
                      Rafael Mora Porras (la route) par le Costa Rica.

                                                              * *
                         Questions en litige en l’affaire Costa Rica c. Nicaragua.
                         Souveraineté sur le territoire litigieux — Définition du « territoire litigieux » —
                      Délimitation de la frontière dans le traité de 1858 et dans les sentences Cleveland
                      et Alexander — Articles II et VI du traité de 1858 devant être lus conjointement —
                      Souveraineté sur la rive droite du fleuve San Juan jusqu’à son embouchure étant
                      attribuée au Costa Rica — Référence au « premier chenal rencontré » dans la pre‑

                      6




5 Ord 1088.indb 8                                                                                              19/10/16 12:01

                     668 	      certaines activités et construction d’une route (arrêt)

                     mière sentence Alexander — Images satellite et aériennes étant insuffisantes pour
                     établir qu’un caño existait avant les opérations de dragage de 2010 — Déclara‑
                     tions sous serment émanant d’agents de l’Etat nicaraguayens étant également
                     insuffisantes — Valeur des éléments de preuve cartographiques et effectivités étant
                     limitée — Effectivités ne pouvant affecter le titre de souveraineté découlant du
                     traité de 1858 et des sentences Cleveland et Alexander — Existence du caño avant
                     2010 étant contredite par d’autres éléments de preuve — Position du Nicaragua
                     revenant à priver le Costa Rica de sa souveraineté territoriale sur la rive droite du
                     fleuve San Juan jusqu’à son embouchure — Rive droite du caño ne correspondant
                     pas à la frontière — Souveraineté sur le territoire litigieux appartenant au
                     Costa Rica.
                        Allégations de violation de la souveraineté du Costa Rica — Creusement de
                     trois caños et établissement d’une présence militaire dans le territoire litigieux par
                     le Nicaragua n’étant pas contestés — Violation de la souveraineté territoriale du
                     Costa Rica — Obligation de réparation — Absence de violation de l’article IX du
                     traité de 1858 — Nul besoin d’examiner la question de la violation de l’interdiction
                     de la menace ou de l’emploi de la force — Nul besoin de rechercher si la conduite
                     du Nicaragua représente une occupation militaire.

                                                               *
                        Allégations de violation du droit international de l’environnement.
                        Obligations d’ordre procédural — Obligation de procéder à une évaluation de
                     l’impact sur l’environnement concernant les activités risquant de causer des dom‑
                     mages transfrontières importants — Teneur de l’évaluation de l’impact sur
                     l’environnement dépendant des circonstances propres à chaque cas — Si l’évaluation
                     confirme un risque de dommage transfrontière important, Etat d’origine étant
                     tenu, conformément à son obligation de diligence due, d’informer et de consulter
                     l’Etat susceptible d’être affecté, lorsque cela est nécessaire aux fins de définir les
                     mesures propres à prévenir ou réduire ce risque — Programme de dragage du
                     Nicaragua n’ayant pas créé de risque de dommage transfrontière important —
                     Nicaragua n’étant pas tenu d’effectuer une évaluation de l’impact transfrontière
                     sur l’environnement — Absence, faute de risque de dommage transfrontière impor‑
                     tant, d’obligation de notification et de consultation découlant du droit international
                     général — Absence d’obligation conventionnelle de notification et de consultation
                     en l’espèce — Cour concluant que le Nicaragua n’a manqué à aucune obligation
                     d’ordre procédural.
                        Obligations de fond — Obligations spécifiques concernant le fleuve San Juan
                     découlant du traité de 1858 tel qu’interprété par la sentence Cleveland — Obliga‑
                     tion, en droit coutumier, de faire preuve de la diligence requise en vue de prévenir
                     les dommages transfrontières importants — Nul besoin d’examiner la question de
                     l’articulation entre ces obligations, aucun dommage n’ayant été établi — Absence
                     de preuve montrant que le dragage du San Juan inférieur a porté préjudice à la
                     zone humide costa‑ricienne — Allégation selon laquelle le programme de dragage
                     aurait entraîné une diminution importante du débit du fleuve Colorado n’ayant pas
                     été prouvée — Détournement des eaux éventuellement provoqué par le dragage du
                     San Juan inférieur n’ayant pas perturbé gravement la navigation sur le Colorado
                     ni causé d’une autre manière des dommages au Costa Rica — Cour concluant que
                     le Nicaragua n’a manqué à aucune obligation de fond.

                                                               *

                     7




5 Ord 1088.indb 10                                                                                            19/10/16 12:01

                     669 	      certaines activités et construction d’une route (arrêt)

                        Respect des mesures conservatoires — Nicaragua ayant, en creusant deux caños
                     et en établissant une présence militaire dans le territoire litigieux en 2013, manqué
                     à ses obligations au titre de l’ordonnance du 8 mars 2011 — Manquements aux
                     obligations prescrites par l’ordonnance du 22 novembre 2013 non établis.

                                                              *
                        Droits de navigation — Demande étant recevable — Article VI du traité de
                     1858 — Arrêt rendu par la Cour en l’affaire du Différend relatif à des droits de
                     navigation et des droits connexes — Nul besoin pour la Cour d’interpréter le
                     décret no 079‑2009 du Nicaragua — Cinq incidents ayant été invoqués par le
                     Costa Rica pour établir la violation de ses droits de navigation — Deux des cinq
                     incidents étant examinés — Cour concluant que le Nicaragua a violé les droits de
                     navigation que le Costa Rica tient du traité de 1858 — Nul besoin pour la Cour
                     d’examiner les autres incidents allégués.

                                                              *
                        Réparations — Cour ne pouvant faire droit aux demandes concernant l’abroga‑
                     tion du décret no 079‑2009 et la cessation des activités de dragage — Constatation
                     des violations constituant une satisfaction appropriée au préjudice immatériel
                     subi — Nul besoin de garanties de non-répétition — Costa Rica étant fondé à
                     recevoir indemnisation pour les dommages matériels — Parties devant mener des
                     négociations afin de s’entendre sur le montant de l’indemnité — A défaut d’accord
                     dans un délai de douze mois, Cour devant déterminer, à la demande de l’une des
                     Parties, le montant de l’indemnité — Condamnation à supporter des frais de pro‑
                     cédure au titre de l’article 64 du Statut n’étant pas appropriée.

                                                             * *
                        Questions en litige en l’affaire Nicaragua c. Costa Rica.
                        Obligations de nature procédurale.
                        Allégation de manquement à l’obligation d’une évaluation de l’impact sur l’envi‑
                     ronnement — Etat étant, au titre de l’obligation de faire preuve de la diligence
                     requise, tenu de vérifier si l’activité comporte un risque de dommage transfrontière
                     important — Evaluation de l’impact sur l’environnement requise en présence d’un
                     tel risque — Absence de preuve que le Costa Rica a vérifié si une évaluation de
                     l’impact sur l’environnement était nécessaire avant de construire la route —
                     Ampleur du projet routier — Proximité du fleuve San Juan coulant en territoire
                     nicaraguayen — Risque d’érosion dû à la déforestation — Possibilité de catas‑
                     trophes naturelles dans la région — Présence de deux zones humides d’importance
                     internationale dans la région — Construction de la route comportant un risque de
                     dommage transfrontière important — Absence d’urgence justifiant la construction
                     immédiate de la route — Cour n’ayant pas à se prononcer sur la question de l’exis‑
                     tence en droit international d’une dérogation, en cas d’urgence, à l’obligation d’ef‑
                     fectuer une évaluation de l’impact sur l’environnement — Costa Rica tenu à l’obli‑
                     gation de procéder à une évaluation de l’impact sur l’environnement — Obligation
                     exigeant que le risque de dommage transfrontière important soit évalué ex ante —
                     Diagnostic de l’impact sur l’environnement et autres études effectuées par le Costa
                     Rica ayant consisté dans une évaluation post hoc — Costa Rica ne s’étant pas
                     acquitté de l’obligation d’effectuer une évaluation de l’impact sur l’environnement.

                     8




5 Ord 1088.indb 12                                                                                           19/10/16 12:01

                     670 	      certaines activités et construction d’une route (arrêt)

                        Allégation de violation de l’article 14 de la convention sur la diversité biolo‑
                     gique — Aucune violation n’ayant été établie.
                        Allégation de manquement à une obligation de notification et de consultation —
                     Question de l’obligation de notification et de consultation découlant du droit inter‑
                     national général n’appelant pas d’examen puisque le Costa Rica n’a pas effectué
                     d’évaluation de l’impact sur l’environnement — Traité de 1858 ne faisant peser sur
                     le Costa Rica aucune obligation de notification envers le Nicaragua concernant la
                     construction de la route — Convention de Ramsar n’imposant aucune obligation de
                     nature procédurale.

                                                              *
                        Obligations de fond.
                        Allégation de manquement à l’obligation de faire preuve de la diligence requise en
                     vue de prévenir les dommages transfrontières importants — Sédiments attribuables
                     à la construction de la route représentant tout au plus, selon la modélisation et les
                     estimations réalisées par les experts, 2 % de la charge sédimentaire totale du fleuve
                     San Juan — Mesures effectivement produites devant la Cour n’indiquant pas que la
                     route ait eu un impact important sur les concentrations sédimentaires du fleuve —
                     Augmentation des concentrations sédimentaires par suite de la construction de la
                     route n’ayant pas en elle‑même causé un dommage transfrontière important —
                     Aucune atteinte importante à la morphologie du fleuve, à la navigation ou au pro‑
                     gramme de dragage du Nicaragua n’ayant été établie — Absence de preuve d’une
                     atteinte importante à l’écosystème du fleuve ou à la qualité de ses eaux — Moyens
                     liés aux autres dommages allégués ne pouvant être retenus.
                        Allégations de manquement à des obligations d’origine conventionnelle — Aucun
                     manquement n’ayant été établi.
                        Demande concernant la violation de l’intégrité territoriale et de la souverai‑
                     neté — Aucune violation n’ayant été établie.

                                                              *
                        Réparations — Constatation d’un fait illicite relativement à l’obligation d’effec‑
                     tuer une évaluation de l’impact sur l’environnement constituant une mesure de
                     satisfaction appropriée — Nulle raison d’ordonner au Costa Rica de mettre fin à
                     des faits illicites en cours — Restitution et indemnisation ne constituant pas des
                     formes de réparation appropriées en l’absence de dommage important — Nul
                     besoin de procéder à la nomination d’un expert ou d’une commission pour évaluer
                     les dommages — Demande du Nicaragua tendant à ce qu’il soit ordonné au
                     Costa Rica de s’abstenir d’entreprendre tout nouveau projet sans avoir réalisé une
                     évaluation de l’impact sur l’environnement étant rejetée.


                                                          ARRÊT

                     Présents : M. Abraham, président ; M. Yusuf, vice‑président ; MM. Owada,
                                 Tomka, Bennouna, Cançado Trindade, Greenwood, Mmes Xue,
                                 Donoghue, M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson,
                                 Gevorgian, juges ; MM. Guillaume, Dugard, juges ad hoc ;
                                 M. Couvreur, greffier.



                     9




5 Ord 1088.indb 14                                                                                           19/10/16 12:01

                     671 	      certaines activités et construction d’une route (arrêt)

                        En l’affaire relative à Certaines activités menées par le Nicaragua dans la
                     région frontalière et en l’affaire jointe (voir le paragraphe 19 ­ci-dessous) relative
                     à la Construction d’une route au Costa Rica le long du fleuve San Juan,
                       entre
                     la République du Costa Rica,
                     représentée par
                        S. Exc. M. Manuel A. González Sanz, ministre des affaires étrangères et des
                           cultes du Costa Rica ;
                        S. Exc. M. Edgar Ugalde Alvarez, ambassadeur en mission spéciale,
                        comme agent ;
                        S. Exc. M. Sergio Ugalde, ambassadeur du Costa Rica auprès du Royaume
                           des Pays-Bas, membre de la Cour permanente d’arbitrage,
                        comme coagent, conseil et avocat ;
                        M. Marcelo Kohen, professeur de droit international à l’Institut de hautes
                           études internationales et du développement de Genève, membre de l’Insti-
                           tut de droit international,
                        M. Samuel Wordsworth, Q.C., membre des barreaux d’Angleterre et de Paris,
                           Essex Court Chambers,
                        M. Arnoldo Brenes, conseiller principal auprès du ministère des affaires
                           étrangères et des cultes du Costa Rica, membre du barreau du Costa Rica,
                        Mme Kate Parlett, solicitor (Queensland (Australie), Angleterre et pays de
                           Galles),
                        Mme Katherine Del Mar, membre du barreau d’Angleterre, 4 New Square,
                           Lincoln’s Inn,
                        comme conseils et avocats ;
                        M. Simon Olleson, membre du barreau d’Angleterre, 13 Old Square Chambers,
                        comme conseil ;
                        M. Ricardo Otárola, conseiller auprès du ministère des affaires étrangères et
                           des cultes du Costa Rica,
                        Mme Shara Duncan, conseillère auprès du ministère des affaires étrangères et
                           des cultes du Costa Rica,
                        M. Gustavo Campos, ministre‑conseiller et consul général du Costa Rica
                           auprès du Royaume des Pays‑Bas,
                        M. Rafael Sáenz, ministre‑conseiller à l’ambassade du Costa Rica au
                           Royaume des Pays‑Bas,
                        Mme Ana Patricia Villalobos, fonctionnaire du ministère des affaires étran-
                           gères et des cultes du Costa Rica,
                        comme conseils adjoints ;
                        Mme Elisa Rivero, assistante administrative au ministère des affaires étran-
                           gères et des cultes du Costa Rica,
                        comme assistante,
                       et
                     la République du Nicaragua,
                     représentée par


                     10




5 Ord 1088.indb 16                                                                                            19/10/16 12:01

                     672 	     certaines activités et construction d’une route (arrêt)

                       S. Exc. M. Carlos José Argüello Gómez, ambassadeur du Nicaragua auprès
                          du Royaume des Pays‑Bas,
                       comme agent et conseil ;
                       M. Stephen C. McCaffrey, professeur de droit international à la McGeorge
                          School of Law de l’Université du Pacifique à Sacramento, ancien membre
                          et ancien président de la Commission du droit international,
                       M. Alain Pellet, professeur à l’Université de Paris Ouest, Nanterre‑
                          La Défense, ancien membre et ancien président de la Commission du
                          droit international, membre de l’Institut de droit international,
                       M. Paul S. Reichler, avocat au cabinet Foley Hoag LLP, membre des barreaux
                          de la Cour suprême des Etats‑Unis d’Amérique et du district de Columbia,
                       M. Andrew B. Loewenstein, avocat au cabinet Foley Hoag LLP, membre du
                          barreau du Commonwealth du Massachusetts,
                       comme conseils et avocats ;
                       M. César Vega Masís, ministre adjoint des affaires étrangères, directeur des
                          affaires juridiques, de la souveraineté et du territoire au ministère des
                          affaires étrangères du Nicaragua,
                       M. Walner Molina Pérez, conseiller juridique au ministère des affaires étran-
                          gères du Nicaragua,
                       M. Julio César Saborio, conseiller juridique au ministère des affaires étran-
                          gères du Nicaragua,
                       comme conseils ;
                       M. Edgardo Sobenes Obregon, conseiller à l’ambassade du Nicaragua au
                          Royaume des Pays‑Bas,
                       Mme Claudia Loza Obregon, premier secrétaire à l’ambassade du Nicaragua
                          au Royaume des Pays‑Bas,
                       M. Benjamin Samson, chercheur, Centre de droit international de Nanterre
                          (CEDIN), Université de Paris Ouest, Nanterre‑La Défense,
                       Mme Cicely O. Parseghian, avocate au cabinet Foley Hoag LLP, membre du
                          barreau du Commonwealth du Massachusetts,
                       M. Benjamin K. Guthrie, avocat au cabinet Foley Hoag LLP, membre du
                          barreau du Commonwealth du Massachusetts,
                       M. Ofilio J. Mayorga, avocat au cabinet Foley Hoag LLP, membre des bar-
                          reaux de la République du Nicaragua et de New York,
                       comme conseils adjoints ;
                       M. Danny K. Hagans, spécialiste principal des sciences de la terre de Pacific
                          Watershed Associates, Inc.,
                       M. Robin Cleverly, consultant dans les domaines géographique et technique,
                       Mme Blanca P. Ríos Touma, Ph.D., professeur adjoint à l’Universidad
                          Tecnológica Indoamérica de Quito (Equateur),
                       M. Scott P. Walls, titulaire d’une maîtrise en architecture paysagère et en
                          planification de l’environnement, propriétaire unique et géomorphologue
                          fluvial de Scott Walls Consulting, spécialiste en écohydrologie de cbec
                          ecoengineering, Inc., et directeur financier et chef de projet pour Interna-
                          tional Watershed Partners,
                       Mme Victoria Leader, consultante dans les domaines géographique et technique,
                       comme conseillers scientifiques et experts,



                     11




5 Ord 1088.indb 18                                                                                       19/10/16 12:01

                     673 	      certaines activités et construction d’une route (arrêt)

                       La Cour,
                       ainsi composée,
                       après délibéré en chambre du conseil,
                       rend l’arrêt suivant :
                        1. Par requête déposée au Greffe de la Cour le 18 novembre 2010, la Répu-
                     blique du Costa Rica (ci‑après le « Costa Rica ») a introduit une instance contre
                     la République du Nicaragua (ci‑après le « Nicaragua ») en l’affaire relative à
                     Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica
                     c. Nicaragua) (ci‑après dénommée l’« affaire Costa Rica c. Nicaragua »). Dans
                     cette requête, le Costa Rica fait en particulier grief au Nicaragua d’avoir envahi
                     et occupé un territoire costa‑ricien, et d’y avoir construit un chenal ; il lui
                     reproche en outre d’exécuter un certain nombre de travaux (de dragage du
                     fleuve San Juan, notamment) en violation de ses obligations internationales.
                        2. Dans sa requête, le Costa Rica invoque comme base de compétence de la
                     Cour l’article XXXI du traité américain de règlement pacifique adopté à Bogotá
                     le 30 avril 1948 (ci‑après le « pacte de Bogotá »). Il entend également fonder la
                     compétence de la Cour sur la déclaration qu’il a faite le 20 février 1973 en vertu
                     du paragraphe 2 de l’article 36 du Statut, ainsi que sur la déclaration que le
                     Nicaragua a faite le 24 septembre 1929 en vertu de l’article 36 du Statut de la
                     Cour permanente de Justice internationale (puis modifiée le 23 octobre 2001) et
                     qui, aux termes du paragraphe 5 de l’article 36 du Statut de la présente Cour, est
                     considérée, pour la durée lui restant à courir, comme comportant acceptation de
                     la juridiction obligatoire de ladite Cour.
                        3. Le 18 novembre 2010, après avoir déposé sa requête, le Costa Rica a en
                     outre présenté une demande en indication de mesures conservatoires, en applica-
                     tion de l’article 41 du Statut de la Cour et des articles 73 à 75 de son Règlement.
                        4. Conformément au paragraphe 2 de l’article 40 du Statut, le greffier a
                     immédiatement communiqué au Gouvernement du Nicaragua une copie signée
                     de la requête ; en application du paragraphe 3 du même article, tous les Etats
                     admis à ester devant la Cour ont été informés du dépôt de la requête.
                        5. Sur les instructions données par la Cour en vertu de l’article 43 de son
                     Règlement, le greffier a adressé aux Etats parties à la convention relative aux
                     zones humides d’importance internationale, particulièrement comme habitats
                     des oiseaux d’eau, signée à Ramsar le 2 février 1971 (ci‑après la « convention de
                     Ramsar »), la notification prévue au paragraphe 1 de l’article 63 du Statut.
                        6. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
                     chacune d’elles s’est prévalue du droit que lui confère le paragraphe 3 de l’ar-
                     ticle 31 du Statut de désigner un juge ad hoc pour siéger en l’affaire. Le
                     Costa Rica a désigné M. John Dugard et le Nicaragua, M. Gilbert Guillaume.
                        7. Par ordonnance du 8 mars 2011 (ci‑après l’« ordonnance du 8 mars 2011 »),
                     la Cour, après avoir entendu les Parties, a indiqué certaines mesures conserva-
                     toires à l’intention de chacune d’entre elles. Elle a également ordonné à chaque
                     Partie de l’informer de la manière dont celle‑ci assurerait la mise en œuvre des
                     mesures conservatoires indiquées. Par diverses communications, chacune des
                     Parties a porté à la connaissance de la Cour les mesures prises par elle en rap-
                     port avec l’ordonnance susmentionnée, tout en formulant des observations sur
                     la manière dont l’autre Partie assurait l’exécution de ladite ordonnance.
                        8. Par ordonnance du 5 avril 2011, la Cour a fixé au 5 décembre 2011 et au
                     6 août 2012, respectivement, les dates d’expiration des délais pour le dépôt d’un

                     12




5 Ord 1088.indb 20                                                                                         19/10/16 12:01

                     674 	      certaines activités et construction d’une route (arrêt)

                     mémoire par le Costa Rica et d’un contre‑mémoire par le Nicaragua dans cette
                     affaire. Le mémoire et le contre‑mémoire ont été déposés dans les délais ainsi
                     fixés.
                        9. Par requête déposée au Greffe le 22 décembre 2011, le Nicaragua a intro-
                     duit contre le Costa Rica une instance en l’affaire relative à la Construction d’une
                     route au Costa Rica le long du fleuve San Juan (Nicaragua c. Costa Rica)
                     (ci‑après dénommée l’« affaire Nicaragua c. Costa Rica »). Dans cette requête, le
                     Nicaragua précise que l’affaire a trait à des « atteintes à [s]a souveraineté … et [à
                     des] dommages importants à l’environnement sur son territoire », soutenant en
                     particulier que le Costa Rica réalisait dans la zone de la frontière entre les deux
                     pays, le long du fleuve San Juan, de vastes travaux de construction routière, en
                     violation de plusieurs obligations internationales et avec de graves conséquences
                     pour l’environnement.
                        10. Dans sa requête, le Nicaragua invoque l’article XXXI du pacte de Bogotá
                     comme base de compétence de la Cour. Il entend également fonder la compé-
                     tence de la Cour sur les déclarations d’acceptation susmentionnées (voir le para-
                     graphe 2 ci‑dessus).
                        11. Conformément au paragraphe 2 de l’article 40 du Statut, le greffier a
                     immédiatement communiqué au Gouvernement du Costa Rica une copie signée
                     de la requête ; en application du paragraphe 3 du même article, tous les Etats
                     admis à ester devant la Cour ont été informés du dépôt de la requête.
                        12. Sur les instructions données par la Cour en vertu de l’article 43 de son
                     Règlement, le greffier a adressé les notifications prévues au paragraphe 1 de l’ar-
                     ticle 63 du Statut aux Etats parties à la convention de Ramsar, à la convention
                     de 1992 sur la diversité biologique et à la convention de 1992 concernant la
                     conservation de la biodiversité et la protection des zones prioritaires de faune et
                     de flore sauvages d’Amérique centrale.
                        13. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
                     chacune d’elles s’est prévalue du droit que lui confère le paragraphe 3 de l’ar-
                     ticle 31 du Statut de désigner un juge ad hoc pour siéger en l’affaire. Le Nicara-
                     gua a désigné M. Gilbert Guillaume et le Costa Rica, M. Bruno Simma.
                        14. Par ordonnance du 23 janvier 2012, la Cour a fixé au 19 décembre 2012
                     et au 19 décembre 2013, respectivement, les dates d’expiration des délais pour le
                     dépôt d’un mémoire par le Nicaragua et d’un contre‑mémoire par le Costa Rica.
                     Le mémoire et le contre‑mémoire ont été déposés dans les délais ainsi fixés.
                        15. Dans le contre‑mémoire qu’il a déposé le 6 août 2012 en l’affaire
                     Costa Rica c. Nicaragua, le Nicaragua a présenté quatre demandes reconven-
                     tionnelles. Dans sa première demande reconventionnelle, il priait la Cour de
                     déclarer que « la responsabilité du Costa Rica est engagée vis‑à‑vis du Nicara-
                     gua » en raison de « la perturbation et [de] l’arrêt éventuel de la navigation sur le
                     San Juan causés par la construction [de la] route ». Dans sa deuxième demande
                     reconventionnelle, il priait la Cour de déclarer qu’il « est devenu l’unique souve-
                     rain dans la zone jadis occupée par la baie de San Juan del Norte ». Dans sa
                     troisième demande reconventionnelle, il priait la Cour de conclure qu’« [il] jouit
                     d’un droit de libre navigation sur le Colorado … tant que n’auront pas été réta-
                     blies les conditions de navigabilité qui existaient à l’époque de la conclusion du
                     traité de [limites de] 1858 ». Enfin, dans sa quatrième demande reconvention-
                     nelle, le Nicaragua faisait grief au Costa Rica d’avoir violé les mesures conser-
                     vatoires indiquées par la Cour dans son ordonnance du 8 mars 2011.
                        16. Lors d’une réunion que le président a tenue avec les représentants des
                     Parties le 19 septembre 2012, celles‑ci sont convenues de ne pas demander à la
                     Cour d’autoriser le dépôt d’une réplique et d’une duplique dans l’affaire

                     13




5 Ord 1088.indb 22                                                                                           19/10/16 12:01

                     675 	       certaines activités et construction d’une route (arrêt)

                     Costa Rica c. Nicaragua. Lors de la même réunion, le coagent du Costa Rica a
                     élevé certaines objections à la recevabilité des trois premières demandes recon-
                      ventionnelles contenues dans le contre‑mémoire du Nicaragua. Il a confirmé ces
                      objections dans une lettre datée du même jour.
                         Par lettres en date du 28 septembre 2012, le greffier a informé les Parties que
                     la Cour avait fixé au 30 novembre 2012 et au 30 janvier 2013, respectivement, les
                     dates d’expiration des délais pour le dépôt par le Costa Rica et le Nicaragua de
                     leurs observations écrites sur la recevabilité des trois premières demandes recon-
                     ventionnelles du Nicaragua. Les deux Parties ont présenté leurs observations
                     dans les délais ainsi fixés.
                         17. Dans des lettres datées du 19 décembre 2012, qui accompagnaient son
                     mémoire en l’affaire Nicaragua c. Costa Rica, le Nicaragua a prié la Cour d’exa-
                      miner « d’office [la question de savoir] si les circonstances de l’affaire exige[aient]
                     l’indication de mesures conservatoires » et d’évaluer la nécessité de procéder à la
                     jonction des instances dans les affaires Nicaragua c. Costa Rica et Costa Rica
                     c. Nicaragua.
                         Par lettre datée du 15 janvier 2013, le greffier a, sur les instructions du pré-
                      sident, demandé au Costa Rica de faire part à la Cour, le 18 février 2013 au plus
                      tard, de ses vues sur ces deux questions. Le Costa Rica a exposé ses vues dans le
                     délai ainsi fixé.
                         18. Par lettres en date du 11 mars 2013, le greffier a informé les Parties que la
                     Cour considérait que les circonstances de l’affaire Nicaragua c. Costa Rica, telles
                     qu’elles se présentaient alors à elle, n’étaient pas de nature à exiger l’exercice
                     de son pouvoir d’indiquer d’office des mesures conservatoires en vertu de l’ar-
                      ticle 75 du Règlement.
                         19. Par deux ordonnances distinctes datées du 17 avril 2013, la Cour a joint
                     les instances dans les affaires Costa Rica c. Nicaragua et Nicaragua c. Costa Rica.
                         20. Par une communication datée du même jour, M. Simma, qui avait été
                     désigné par le Costa Rica pour siéger en qualité de juge ad hoc en l’affaire Nica‑
                      ragua c. Costa Rica, a fait part à la Cour de sa décision de démissionner de ses
                     fonctions, comme suite à la jonction d’instances susmentionnée. Depuis lors,
                     MM. Guillaume et Dugard siègent en qualité de juges ad hoc dans les affaires
                     jointes (voir les paragraphes 6 et 13 ­ci-dessus).
                         21. Par ordonnance du 18 avril 2013, la Cour s’est prononcée sur la recevabi-
                      lité des demandes reconventionnelles du Nicaragua en l’affaire Costa Rica
                      c. Nicaragua. Elle a conclu qu’il n’y avait pas lieu pour elle de statuer sur la
                     recevabilité de la première demande reconventionnelle du Nicaragua comme
                     telle. Elle a déclaré que les deuxième et troisième demandes reconventionnelles
                     étaient irrecevables comme telles. La Cour a également déclaré qu’il n’y avait
                     pas lieu pour elle de connaître de la quatrième demande reconventionnelle
                     comme telle et que les Parties pourraient aborder, dans la suite de la procédure,
                     toute question relative à la mise en œuvre des mesures conservatoires indiquées
                     par elle dans son ordonnance du 8 mars 2011.
                         22. Le 23 mai 2013, le Costa Rica, se référant à l’article 41 du Statut et
                     à ­l’article 76 du Règlement, a déposé au Greffe une demande tendant à la
                     ­modification de l’ordonnance en indication de mesures conservatoires rendue le
                      8 mars 2011. Dans ses observations écrites y afférentes, datées du 14 juin 2013,
                      le Nicaragua priait la Cour de rejeter la demande du Costa Rica tout
                      en ­l’invitant, à son tour, à modifier à d’autres égards l’ordonnance du 8 mars
                      2011 sur le fondement de l’article 76 de son Règlement. Le Costa Rica a pré-
                      senté à la Cour ses observations écrites sur la demande du Nicaragua le
                      20 juin 2013.

                     14




5 Ord 1088.indb 24                                                                                              19/10/16 12:01

                     676 	       certaines activités et construction d’une route (arrêt)

                        23. Par ordonnance du 16 juillet 2013, la Cour a déclaré que « les circons-
                     tances, telles qu’elles se présent[aient alors] à elle, n[’étaient] pas de nature à
                     exiger l’exercice de son pouvoir de modifier les mesures indiquées dans l’ordon-
                     nance du 8 mars 2011 ». Elle a néanmoins réaffirmé lesdites mesures.
                        24. Le 24 septembre 2013, le Costa Rica, se référant à l’article 41 du Statut et
                     aux articles 73 à 75 du Règlement, a déposé au Greffe une demande en indica-
                     tion de nouvelles mesures conservatoires en l’affaire Costa Rica c. Nicaragua.

                         25. Le 11 octobre 2013, le Nicaragua a déposé au Greffe une demande en
                     indication de mesures conservatoires en l’affaire Nicaragua c. Costa Rica. Il a
                     proposé que sa demande soit examinée concurremment avec la demande en indi-
                     cation de nouvelles mesures conservatoires présentée par le Costa Rica dans l’af-
                     faire Costa Rica c. Nicaragua, au cours d’une même série d’audiences. Par lettre
                     du 14 octobre 2013, le Costa Rica a exprimé son opposition à cette proposition
                     du Nicaragua. Par lettres datées du même jour, le greffier a informé les Parties
                     que la Cour avait décidé d’examiner les deux demandes séparément.
                         26. Par ordonnance du 22 novembre 2013 en l’affaire Costa Rica c. Nicaragua,
                     la Cour, après avoir entendu les Parties, a réaffirmé les mesures conservatoires
                     indiquées dans son ordonnance du 8 mars 2011 et en a indiqué de nouvelles à
                     l’intention des deux Parties. Elle a également ordonné à chaque Partie de l’infor-
                     mer, tous les trois mois, de la manière dont celle‑ci assurerait la mise en œuvre
                     des mesures conservatoires indiquées. Par diverses communications, chacune des
                     deux Parties a porté à la connaissance de la Cour les mesures prises par elle en
                     rapport avec l’ordonnance susmentionnée, tout en formulant des observations
                     sur la manière dont l’autre Partie assurait l’exécution de ladite ordonnance.
                         27. Par ordonnance du 13 décembre 2013 en l’affaire Nicaragua c. Costa Rica,
                     la Cour, après avoir entendu les Parties, a déclaré « que les circonstances, telles
                     qu’elles se présent[aient alors] à [elle], n[’étaient] pas de nature à exiger l’exercice
                     de son pouvoir d’indiquer des mesures conservatoires en vertu de l’article 41 du
                     Statut ».
                         28. Lors d’une réunion que le président a tenue avec les représentants des
                     Parties le 22 janvier 2014, le Nicaragua a demandé à la Cour d’autoriser un
                     second tour de procédure écrite dans l’affaire Nicaragua c. Costa Rica, demande
                     à laquelle le Costa Rica a fait objection. Par ordonnance du 3 février 2014, la
                     Cour a autorisé le dépôt d’une réplique par le Nicaragua et d’une duplique par
                     le Costa Rica, et fixé au 4 août 2014 et au 2 février 2015, respectivement, les
                     dates d’expiration des délais dans lesquels ces pièces devaient être déposées. La
                     réplique du Nicaragua et la duplique du Costa Rica ont été dûment déposées
                     dans les délais ainsi fixés.
                         29. Par lettres en date du 2 avril 2014, le greffier a informé les Parties que la
                     Cour, agissant en vertu du paragraphe 1 de l’article 54 de son Règlement, avait
                     fixé au 3 mars 2015 la date d’ouverture de la procédure orale dans les affaires
                     jointes.
                         30. Dans une lettre datée du 4 août 2014, qui accompagnait sa réplique en l’af-
                     faire Nicaragua c. Costa Rica, le Nicaragua a proposé que la Cour désigne « un
                     expert neutre, sur la base des articles 66 et 67 du Règlement ». Par lettre du
                     14 août 2014, le Costa Rica a indiqué que, selon lui, « rien ne justifi[ait] que la Cour
                     exerce son pouvoir de désigner un expert, comme le demand[ait] le Nicaragua ».
                         31. Par une lettre en date du 15 octobre 2014, le Nicaragua a sollicité le
                     report au mois de mai 2015 de la date d’ouverture de la procédure orale dans les
                     affaires jointes. Faisant valoir que, dans la lettre du 14 août 2014 mentionnée au
                     paragraphe précédent, le Costa Rica avait indiqué que sa duplique en l’affaire

                     15




5 Ord 1088.indb 26                                                                                              19/10/16 12:01

                     677 	       certaines activités et construction d’une route (arrêt)

                     Nicaragua c. Costa Rica « viendra[it] préciser et compléter » les éléments de
                     preuve communiqués par les Parties, le Nicaragua a déclaré qu’il n’était selon lui
                     « ni approprié ni équitable de lui laisser moins d’un mois pour analyser les nou-
                     veaux éléments scientifiques et rapports d’experts que le Costa Rica soumet-
                     tra[it] …, et pour préparer sa réponse ». Par lettre du 20 octobre 2014, le Costa
                     Rica s’est opposé à cette demande, soutenant en particulier que tout report des
                     audiences et du règlement de l’affaire Costa Rica c. Nicaragua lui porterait pré-
                     judice, que le Nicaragua disposait de suffisamment de temps pour analyser la
                     duplique et préparer sa réponse avant l’ouverture des audiences, et que la
                     demande du Nicaragua était tardive. Par lettres en date du 17 novembre 2014,
                     le greffier a informé les Parties que la Cour avait décidé de reporter la date d’ou-
                     verture de la procédure orale dans les affaires jointes au 14 avril 2015.
                        32. Par lettres en date du 5 décembre 2014, le greffier, se référant aux communi-
                     cations mentionnées au paragraphe 30 c­ i-dessus, a informé les Parties que la Cour
                     estimait utile que, au cours des audiences dans les deux affaires, celles‑ci fassent
                     entendre les experts dont elles avaient annexé les rapports à leurs écritures, en par-
                     ticulier MM. Thorne et Kondolf. Le greffier a également indiqué que la Cour sau-
                     rait gré aux Parties de bien vouloir lui soumettre, le 15 janvier 2015 au plus tard,
                     leurs propositions quant aux modalités d’audition desdits experts. Le Nicaragua a
                     présenté ses propositions dans le délai ainsi fixé. Par lettre datée du 20 janvier 2015,
                     le Costa Rica a formulé certaines observations sur les propositions du Nicaragua.
                        33. Dans une lettre datée du 2 février 2015, qui accompagnait sa duplique en
                     l’affaire Nicaragua c. Costa Rica, le Costa Rica a évoqué la possibilité d’une
                     visite sur les lieux à « l’emplacement de la route ». Par lettre datée du
                     10 février 2015, le Nicaragua s’est déclaré disposé à fournir toute l’assistance
                     possible aux fins de l’organisation de « pareille visite à l’emplacement de la route
                     et du fleuve San Juan de Nicaragua ». Il a également réitéré sa proposition ten-
                     dant à ce que la Cour désigne un expert (voir le paragraphe 30 ci‑dessus) afin
                     d’évaluer la construction de la route, et a proposé que ledit expert fasse partie de
                     la délégation de la Cour qui se rendrait sur les lieux. Par lettre datée du
                     11 février 2015, le Costa Rica, en réaction à la lettre du Nicaragua du
                     10 février 2015, a notamment déclaré que la désignation d’un expert par la Cour
                     n’était pas nécessaire. Par lettres datées du 25 février 2015, le greffier a informé
                     les Parties que la Cour avait décidé de ne pas effectuer de visite sur les lieux.
                        34. Par lettres du greffier en date du 4 février 2015, il a été indiqué aux Parties
                     qu’elles devaient, le 2 mars 2015 au plus tard, indiquer à la Cour le nom des
                     experts qu’elles désiraient faire entendre et communiquer les autres renseigne-
                     ments requis par l’article 57 du Règlement. Il leur a également été demandé de
                     soumettre à la Cour, le 16 mars 2015 au plus tard, les exposés écrits de ces experts,
                     dont elles ont été informées qu’ils tiendraient lieu d’interrogatoire principal (ces
                     exposés devant se limiter à un résumé des rapports déjà soumis par l’expert
                     concerné ou à des observations sur d’autres rapports d’expert versés au dossier de
                     l’affaire). Les Parties ont encore été invitées à s’entendre, le 16 mars 2015 au plus
                     tard, sur la durée du contre‑interrogatoire et de l’interrogatoire complémentaire.
                        Par ces mêmes lettres, le greffier a aussi fait connaître aux Parties les détails
                     suivants quant au déroulement de la procédure d’audition des experts. Après
                     avoir fait la déclaration solennelle prévue à l’article 64 du Règlement, chaque
                     expert serait invité par la Partie le présentant à confirmer son exposé écrit. L’autre
                     Partie aurait alors la possibilité de le soumettre à un contre‑interrogatoire sur la
                     teneur dudit exposé ou de ses rapports antérieurs. L’interrogatoire complémen-
                     taire serait ensuite limité aux questions soulevées lors du contre‑interrogatoire.
                     Enfin, les juges auraient la possibilité de poser des questions à l’expert.

                     16




5 Ord 1088.indb 28                                                                                              19/10/16 12:01

                     678 	       certaines activités et construction d’une route (arrêt)

                        35. Par lettres datées du 2 mars 2015, les Parties ont indiqué le nom des
                     experts qu’elles désiraient faire entendre lors des audiences, et fourni les autres
                     renseignements les concernant, requis par l’article 57 du Règlement (voir le
                     paragraphe 34 ci‑dessus).
                        36. Sous le couvert d’une lettre en date du 3 mars 2015, le Costa Rica a fait
                     parvenir à la Cour un enregistrement vidéo qu’il souhaitait voir versé au dossier
                     de l’affaire et présenté à l’audience. Par lettre du 13 mars 2015, le Nicaragua a
                     dit n’avoir aucune objection à la demande du Costa Rica et a formulé certaines
                     observations concernant l’utilité dudit enregistrement ; il a également indiqué
                     qu’il produirait des photographies en réponse. Le greffier a informé les Parties,
                     par lettres datées du 23 mars 2015, que la Cour avait décidé d’accéder à la
                     demande du Costa Rica.
                        37. Par lettres datées du 16 mars 2015, les Parties ont communiqué les exposés
                     écrits des experts qu’elles désiraient faire entendre lors des audiences. Le Costa Rica
                     a par ailleurs prié la Cour de bien vouloir proroger jusqu’au 20 mars 2015 le délai
                     dans lequel elles pourraient transmettre leur éventuel accord ou leurs positions res-
                     pectives quant au temps qu’il conviendrait de consacrer au contre‑interrogatoire et
                     à l’interrogatoire complémentaire desdits experts, demande à laquelle la Cour a fait
                     droit. Les Parties n’étant toutefois pas parvenues à s’entendre en tous points à cet
                     égard dans le délai ainsi prorogé, le greffier les a informées, par lettres
                     du 23 mars 2015, de la décision de la Cour quant au temps maximal qui pourrait
                     être alloué aux auditions. Les Parties ont été invitées à préciser, dans ce cadre,
                     l’ordre dans lequel elles souhaitaient présenter leurs experts, ainsi que la durée
                     exacte qu’elles envisageaient de consacrer au contre‑interrogatoire de chaque
                     expert appelé par l’autre Partie, ce qu’elles ont fait par lettres en date des 30 mars
                     et 2 avril 2015. Le greffier a fait tenir aux Parties, par lettres datées du 10 avril 2015,
                     le calendrier détaillé de l’audition des experts, tel qu’arrêté par la Cour.
                        38. Par lettres du 23 mars 2015, le greffier a informé les Parties que, s’agissant
                     de l’affaire Nicaragua c. Costa Rica, la Cour souhaitait que chacune d’entre elles
                     produise, le 10 avril 2015 au plus tard, une carte représentant le fleuve San Juan
                     ainsi que la route construite par le Costa Rica et indiquant avec précision les
                     lieux dont il était question dans les principales études mentionnées dans les
                     exposés écrits remis à la Cour le 16 mars 2015 (voir le paragraphe 37 ci‑dessus).
                     Sous le couvert de lettres en date du 10 avril 2015, le Nicaragua et le Costa Rica
                     ont chacun transmis à la Cour des versions imprimées et électroniques des cartes
                     établies par leurs soins.
                        39. Par une lettre datée du 23 mars 2015, le Nicaragua a, comme il l’avait
                     annoncé (voir le paragraphe 36 ci‑dessus), fait tenir à la Cour des photographies
                     qu’il souhaitait verser au dossier de l’affaire. Par une lettre en date du
                     31 mars 2015, le Costa Rica a fait savoir à la Cour qu’il n’avait pas d’objection
                     à la demande du Nicaragua. Le greffier a informé les Parties, par lettres datées
                     du 8 avril 2015, que la Cour avait décidé d’accéder à la demande du Nicaragua.
                        40. Par une lettre en date du 13 avril 2015, le Costa Rica a sollicité le dépôt,
                     par le Nicaragua, d’un exemplaire du rapport de la mission consultative Ramsar
                     no 72 portant sur la réserve nicaraguayenne Refugio de Vida Silvestre Río
                     San Juan (réserve naturelle du fleuve San Juan). Par une lettre datée du
                     16 avril 2015, le Nicaragua a indiqué n’être en possession que d’un projet de
                     rapport, en langue espagnole, qu’il a joint à son courrier. Ultérieurement, sous
                     le couvert d’une lettre datée du 24 avril 2015, le Nicaragua a transmis à la Cour
                     les observations qu’il avait formulées le 30 novembre 2011 (en version originale
                     espagnole, certains passages étant traduits en anglais) sur le projet de rapport de
                     la mission consultative Ramsar, ainsi que la réponse fournie par le Secrétariat

                     17




5 Ord 1088.indb 30                                                                                                 19/10/16 12:01

                     679 	       certaines activités et construction d’une route (arrêt)

                     de la convention le 19 décembre 2011 (en version originale espagnole unique-
                     ment). Les Parties ont par la suite communiqué à la Cour des traductions
                     anglaises des documents déposés en espagnol par le Nicaragua.
                        41. Par une lettre en date du 21 avril 2015, le greffier a informé les Parties que
                     la Cour attendait du Nicaragua qu’il produise, en vertu de l’article 62 du Règle-
                     ment, le texte intégral de deux documents dont des extraits avaient été repro-
                     duits en annexe à son contre‑mémoire en l’affaire Costa Rica c. Nicaragua. Par
                     une lettre en date du 24 avril 2015, le Nicaragua a communiqué à la Cour le
                     texte intégral de la version originale espagnole des documents demandés. Une
                     traduction anglaise certifiée exacte en a été transmise par le Nicaragua sous le
                     couvert d’une lettre en date du 15 mai 2015.
                        42. Par lettre du 28 avril 2015, le Costa Rica a demandé que des photographies
                     soient versées au dossier de l’affaire Nicaragua c. Costa Rica. Le Nicaragua a
                     déclaré, dans une lettre en date du 29 avril 2015, qu’il s’opposait à cette requête,
                     considérée trop tardive. Par lettres datées du 29 avril 2015, le greffier a fait savoir
                     aux Parties que la Cour avait décidé de ne pas accéder à la demande du Costa Rica.

                                                               *
                       43. Conformément au paragraphe 2 de l’article 53 de son Règlement, la
                     Cour, après avoir consulté les Parties, a décidé que des exemplaires des pièces de
                     procédure et des documents annexés seraient rendus accessibles au public à l’ou-
                     verture de la procédure orale.
                       44. Des audiences publiques ont été tenues du 14 avril 2015 au 1er mai 2015
                     dans les instances jointes. Ces audiences ont porté, du 14 au 17 ainsi que du 28
                     au 29 avril 2015, sur l’affaire Costa Rica c. Nicaragua et, du 20 au 24 avril ainsi
                     que du 30 avril au 1er mai 2015, sur l’affaire Nicaragua c. Costa Rica. Ont été
                     entendus en leurs plaidoiries et réponses :
                     En l’affaire Costa Rica c. Nicaragua,
                     Pour le Costa Rica : S. Exc. M. Edgar Ugalde Alvarez,
                                           S. Exc. M. Sergio Ugalde,
                                           M. Arnoldo Brenes,
                                           M. Samuel Wordsworth,
                                           M. Marcelo Kohen,
                                           Mme Kate Parlett,
                                           Mme Katherine Del Mar.
                     Pour le Nicaragua : S. Exc. M. Carlos José Argüello Gómez,
                                          M. Alain Pellet,
                                          M. Paul S. Reichler,
                                          M. Andrew B. Loewenstein,
                                          M. Stephen C. McCaffrey.
                     En l’affaire Nicaragua c. Costa Rica,
                     Pour le Nicaragua : S. Exc. M. Carlos José Argüello Gómez,
                                          M. Paul S. Reichler,
                                          M. Andrew B. Loewenstein,
                                          M. Stephen C. McCaffrey,
                                          M. Alain Pellet.
                     Pour le Costa Rica : S. Exc. M. Edgar Ugalde Alvarez,
                                          M. Arnoldo Brenes,

                     18




5 Ord 1088.indb 32                                                                                             19/10/16 12:01

                     680 	      certaines activités et construction d’une route (arrêt)

                                          Mme Katherine Del Mar,
                                          M. Marcelo Kohen,
                                          M. Samuel Wordsworth,
                                          Mme Kate Parlett,
                                          S. Exc. M. Sergio Ugalde.

                        45. Dans l’affaire Costa Rica c. Nicaragua, le Costa Rica a fait entendre
                     comme expert, à l’audience publique du 14 avril 2015 (après‑midi), M. Thorne.
                     Par la suite, à l’audience publique du 17 avril 2015 (matin), le Nicaragua a fait
                     entendre les experts suivants : MM. van Rhee et Kondolf. En l’affaire Nicaragua
                     c. Costa Rica, le Nicaragua a fait entendre, lors des audiences publiques du
                     20 avril 2015 (matin et après‑midi), les experts ci‑après : MM. Weaver, Kondolf,
                     Andrews et Sheate. Le Costa Rica a quant à lui fait entendre comme experts, à
                     l’audience publique du 24 avril 2015 (matin), MM. Cowx et Thorne. Plusieurs
                     juges ont posé des questions aux experts, qui y ont répondu oralement.
                        46. Au cours des audiences, des membres de la Cour ont également posé aux
                     Parties des questions auxquelles celles‑ci ont répondu oralement, conformément
                     au paragraphe 4 de l’article 61 du Règlement.

                                                            * *
                      47. Dans sa requête en l’affaire Costa Rica c. Nicaragua, le Costa Rica a for-
                     mulé les demandes suivantes :
                               « Pour ces motifs, tout en se réservant le droit de compléter, préciser ou
                            modifier la présente requête, le Costa Rica prie la Cour de dire et juger que
                            le Nicaragua viole ses obligations internationales mentionnées au para-
                            graphe 1 de la présente requête, à raison de son incursion en territoire
                          ­costa‑ricien et de l’occupation d’une partie de celui‑ci, des graves dom-
                          mages causés à ses forêts pluviales et zones humides protégées, des
                           ­dommages qu’il entend causer au Colorado, à ses zones humides et à ses
                            écosystèmes protégés, ainsi que des activités de dragage et de creusement
                            d’un canal qu’il mène actuellement dans le San Juan.
                               En particulier, le Costa Rica prie la Cour de dire et juger que, par son
                            comportement, le Nicaragua a violé :
                          a) le territoire de la République du Costa Rica, tel qu’il a été convenu et
                             délimité par le traité de limites de 1858, la sentence Cleveland ainsi que
                             les première et deuxième sentences Alexander ;
                          b) les principes fondamentaux de l’intégrité territoriale et de l’interdiction
                             de l’emploi de la force consacrés par la Charte des Nations Unies et la
                             Charte de l’Organisation des Etats américains ;
                          c) l’obligation faite au Nicaragua par l’article IX du traité de limites
                             de 1858 de ne pas utiliser le San Juan pour perpétrer des actes d’hostilité ;
                          d) l’obligation de ne pas causer de dommages au territoire costa‑ricien ;
                          e) l’obligation de ne pas dévier artificiellement le San Juan de son cours
                             naturel sans le consentement du Costa Rica ;
                          f) l’obligation de ne pas interdire la navigation de ressortissants costa‑­
                             riciens sur le San Juan ;
                          g) l’obligation de ne pas mener d’opérations de dragage dans le San Juan
                             si ces activités ont un effet dommageable pour le territoire costa‑ricien
                             (y compris le Colorado), conformément à la sentence Cleveland de 1888 ;

                     19




5 Ord 1088.indb 34                                                                                           19/10/16 12:01

                     681 	      certaines activités et construction d’une route (arrêt)

                          h) les obligations découlant de la convention de Ramsar sur les zones
                             humides ;
                          i) l’obligation de ne pas aggraver ou étendre le différend, que ce soit par
                             des actes visant le Costa Rica, et consistant notamment à étendre
                             la ­portion de territoire costa‑ricien envahie et occupée, ou par l’adoption
                             de toute autre mesure ou la conduite d’activités qui porteraient
                             atteinte à l’intégrité territoriale du Costa Rica en violation du droit
                             international. »
                       Le Costa Rica a également prié la Cour de « déterminer les réparations dues
                     par le Nicaragua à raison, en particulier, de toute mesure du type de celles …
                     mentionnées » ci‑dessus.
                       48. Au cours de la procédure écrite en l’affaire Costa Rica c. Nicaragua, les
                     conclusions ci‑après ont été présentées par les Parties :

                     Au nom du Gouvernement du Costa Rica,
                     dans le mémoire :
                           « Pour ces motifs, tout en se réservant le droit de compléter, préciser ou
                          modifier les présentes conclusions :
                            1. Le Costa Rica prie la Cour de dire et juger que, par son comporte-
                          ment, le Nicaragua a violé :
                          a) l’obligation de respecter la souveraineté et l’intégrité territoriale de la
                             République du Costa Rica selon les frontières définies par le traité de
                             limites de 1858 et précisées par la commission de démarcation établie en
                             vertu de la convention Pacheco‑Matus, et en particulier par les première
                             et deuxième sentences Alexander ;
                          b) l’interdiction de l’emploi de la force consacrée par la Charte des
                             Nations Unies au paragraphe 4 de son article 2 et par la Charte de l’Or-
                             ganisation des Etats américains en son article premier et ses articles 19,
                             21 et 29 ;
                          c) l’obligation qui lui est faite par l’article IX du traité de limites
                             de 1858 de ne pas utiliser le fleuve San Juan pour perpétrer des actes
                             d’hostilité ;
                          d) les droits de libre navigation dont les ressortissants costa‑riciens peuvent
                             se prévaloir sur le San Juan conformément au traité de limites de 1858,
                             à la sentence Cleveland et à l’arrêt de la Cour du 13 juillet 2009 ;
                          e) l’obligation de ne pas mener sur le fleuve San Juan d’opérations de
                             dragage, de déviation ou de modification de son cours ni d’autres tra-
                             vaux qui causeraient des dommages au territoire costa‑ricien (y compris
                             le fleuve Colorado), à son environnement, ou aux droits du Costa Rica
                             découlant de la sentence Cleveland ;
                          f) l’obligation de consulter le Costa Rica sur l’exécution des obligations
                             découlant de la convention de Ramsar, en particulier de celle que
                             le paragraphe 1 de l’article 5 de cette convention fait aux deux Etats
                             de coordonner leurs politiques et réglementations futures relatives à
                             la conservation des zones humides, de leur flore et de leur faune ;
                             et
                          g) l’ordonnance en indication de mesures conservatoires rendue par la
                             Cour le 8 mars 2011 ;

                     20




5 Ord 1088.indb 36                                                                                          19/10/16 12:01

                     682 	      certaines activités et construction d’une route (arrêt)

                          la Cour est également priée de dire et juger que le Nicaragua :
                          h) est tenu de mettre un terme à ces violations et d’apporter réparation
                              pour les dommages ainsi causés.
                             2. Par voie de conséquence, la Cour est priée d’ordonner au Nicaragua :
                          a) de procéder à un retrait total, notamment de tous les membres de ses
                             forces et autres agents (qu’il s’agisse de civils, de membres des forces de
                             police ou de sécurité, ou de volontaires) du territoire costa‑ricien
                             dénommé Isla Portillos, situé sur la rive droite du San Juan, et d’empê-
                             cher leur retour sur ce territoire ;
                          b) de cesser toute activité de dragage du San Juan dans la zone située entre
                             le point où celui‑ci donne naissance au Colorado et l’embouchure du
                             San Juan dans la mer des Caraïbes (ci‑après la « zone »), en attendant :
                                i) qu’une évaluation adéquate de l’impact sur l’environnement ait été
                                   réalisée ;
                               ii) que tout projet de dragage dans la zone ait été notifié au Costa Rica,
                                    dans un délai d’au moins trois mois avant la mise en œuvre de celui‑ci ;
                              iii) que les observations susceptibles d’être formulées par le Costa Rica
                                    dans le mois suivant la notification aient été dûment prises en
                                   ­considération ;
                          c) de n’entreprendre dans la zone aucune opération de dragage ou autre
                             susceptible de causer des dommages importants au territoire costa‑­
                             ricien (y compris au fleuve Colorado) ou à son environnement, ou de
                             porter atteinte aux droits du Costa Rica, conformément à la sentence
                             Cleveland.
                            3. La Cour est enfin priée de déterminer, lors d’une phase ultérieure, les
                          mesures de réparation et de satisfaction dues par le Nicaragua. »
                     Au nom du Gouvernement du Nicaragua,
                     dans le contre‑mémoire :
                            « Pour les motifs exposés ci‑dessus, la République du Nicaragua prie la
                          Cour :
                          1) de rejeter les demandes et conclusions présentées par le Costa Rica dans
                             ses écritures ;
                          2) de dire et juger que :
                                i) le Nicaragua jouit de la pleine souveraineté sur le caño reliant la
                                   lagune de Harbor Head au fleuve San Juan proprement dit, dont la
                                   rive droite constitue la frontière terrestre établie par le traité de
                                   limites de 1858, tel qu’interprété par les sentences Cleveland
                                   et Alexander ;
                               ii) le Costa Rica est tenu de respecter la souveraineté et l’intégrité
                                   territoriale du Nicaragua, en observant les frontières délimitées
                                   ­
                                   par le traité de 1858, tel qu’interprété par les sentences Cleveland et
                                   Alexander ;
                              iii) le Nicaragua a le droit, conformément au traité de 1858 tel qu’inter-
                                   prété par les sentences arbitrales ultérieures, d’effectuer les travaux
                                   qu’il estime opportuns pour améliorer la navigabilité du fleuve
                                   San Juan, y compris des travaux de dragage ;


                     21




5 Ord 1088.indb 38                                                                                             19/10/16 12:01

                     683 	      certaines activités et construction d’une route (arrêt)

                              iv) ce faisant, le Nicaragua a le droit, s’il l’estime opportun, de rétablir
                                  la situation qui existait à l’époque de la conclusion du traité de 1858 ;
                               v) les seuls droits dont le Costa Rica peut se prévaloir sur le
                                  fleuve San Juan de Nicaragua sont ceux définis par ledit traité, tel
                                  qu’interprété par les sentences Cleveland et Alexander. »
                        49. Lors de la procédure orale dans les instances jointes, les conclusions
                     ci‑après ont été présentées par les Parties en l’affaire Costa Rica c. Nicaragua :
                     Au nom du Gouvernement du Costa Rica,
                     à l’audience du 28 avril 2015 :
                            « Pour les motifs exposés dans ses écritures et plaidoiries, la République
                          du Costa Rica prie la Cour :
                          1) de rejeter toutes les demandes du Nicaragua ;
                          2) de dire et juger :
                          a) que le « territoire litigieux », tel que défini par la Cour dans ses ordon-
                             nances des 8 mars 2011 et 22 novembre 2013, relève de la souveraineté
                             de la République du Costa Rica ;
                          b) que, en occupant et en revendiquant une partie du territoire costa‑ricien,
                             le Nicaragua a violé :
                                i) l’obligation de respecter la souveraineté et l’intégrité territoriale de
                                   la République du Costa Rica selon les frontières définies par le traité
                                   de limites de 1858 et précisées par la commission de démarcation
                                   établie en vertu de la convention Pacheco‑Matus, et en particulier
                                   par les première et deuxième sentences Alexander ;
                               ii) l’interdiction de la menace ou de l’emploi de la force consacrée par
                                   la Charte des Nations Unies au paragraphe 4 de son article 2 et par
                                   la Charte de l’Organisation des Etats américains en son article 22 ;
                              iii) l’interdiction de soumettre le territoire d’autres Etats, fût‑ce de
                                   manière temporaire, à une occupation militaire, en contravention de
                                   l’article 21 de la Charte de l’Organisation des Etats américains ; et
                              iv) l’obligation qui lui est faite par l’article IX du traité de limites de 1858
                                   de ne pas utiliser le fleuve San Juan pour perpétrer des actes d’hostilité ;
                          c) que, par ailleurs, le Nicaragua a violé :
                                i) l’obligation de respecter le territoire et l’environnement du
                                   Costa Rica, y compris la « Humedal Caribe Noreste », une zone
                                   humide d’importance internationale protégée au titre de la conven-
                                   tion de Ramsar qui se trouve en territoire costa‑ricien ;
                               ii) les droits perpétuels de libre navigation dont le Costa Rica peut se
                                   prévaloir sur le San Juan conformément au traité de limites de 1858, à
                                   la sentence Cleveland de 1888 et à l’arrêt de la Cour du 13 juillet 2009 ;
                              iii) l’obligation qui lui est faite par la sentence Cleveland de 1888 et le
                                   droit conventionnel et coutumier applicable d’informer et de consul-
                                   ter le Costa Rica au sujet de toute opération de dragage, de déviation
                                   ou de modification du cours du fleuve San Juan ou de tous autres
                                   travaux sur le fleuve qui seraient susceptibles de causer des dom-
                                   mages au territoire costa‑ricien (y compris au fleuve Colorado), à
                                   son environnement, ou aux droits du Costa Rica ;
                              iv) l’obligation de réaliser une évaluation appropriée de l’impact trans-

                     22




5 Ord 1088.indb 40                                                                                                19/10/16 12:01

                     684 	      certaines activités et construction d’une route (arrêt)

                                   frontière sur l’environnement tenant compte de tout risque de dom-
                                   mage important en territoire costa‑ricien ;
                               v) l’obligation de ne pas mener d’opérations de dragage, de déviation
                                   ou de modification du cours du San Juan, ni d’autres travaux sur le
                                   fleuve San Juan qui causeraient un dommage au territoire costa‑­
                                   ricien (y compris le fleuve Colorado), à son environnement, ou aux
                                   droits du Costa Rica découlant de la sentence Cleveland de 1888 ;
                              vi) les obligations découlant des ordonnances en indication de mesures
                                   conservatoires rendues par la Cour les 8 mars 2011 et 22 novembre
                                   2013 ;
                              vii) l’obligation de consulter le Costa Rica sur l’exécution des obligations
                                   découlant de la convention de Ramsar, en particulier de celle que le
                                   paragraphe 1 de l’article 5 de cette convention fait aux deux Etats de
                                   coordonner leurs politiques et réglementations futures relatives à la
                                   conservation des zones humides, de leur flore et de leur faune ; et
                             viii) l’accord conclu entre les Parties par l’échange de notes en date des
                                   19 et 22 septembre 2014 tendant à permettre au Costa Rica de navi-
                                   guer sur le fleuve San Juan pour procéder à la fermeture du caño
                                   oriental construit par le Nicaragua en 2013 ;
                          d) que le Nicaragua ne peut entreprendre aucune opération de dragage ou
                             autre susceptible de causer des dommages au territoire du Costa Rica
                             (y compris au fleuve Colorado) ou à son environnement, ou de porter
                             atteinte aux droits du Costa Rica découlant de la sentence Cleveland de
                             1888, dont celui de ne pas voir son territoire occupé sans son consente-
                             ment exprès ;
                          3) d’ordonner en conséquence au Nicaragua :
                          a) d’abroger, par les moyens de son choix, les dispositions du décret
                             no 079‑2009 et du règlement y annexé en date du 1er octobre 2009 qui
                             sont contraires au droit de libre navigation reconnu au Costa Rica par
                             l’article VI du traité de limites de 1858, la sentence Cleveland de 1888
                             et l’arrêt de la Cour du 13 juillet 2009 ;
                          b) de cesser toute activité de dragage du San Juan dans la zone de
                             Delta Costa Rica et dans le cours inférieur de ce fleuve, en attendant :
                                i) qu’une évaluation appropriée de l’impact transfrontière sur l’envi-
                                   ronnement tenant compte de tout risque de dommage important en
                                   territoire costa‑ricien ait été réalisée par le Nicaragua et transmise
                                   au Costa Rica ;
                               ii) que tout projet de dragage dans la zone de Delta Costa Rica et dans
                                   le San Juan inférieur ait été formellement notifié par écrit au
                                   Costa Rica, dans un délai d’au moins trois mois avant la mise en
                                   œuvre de celui‑ci ; et
                              iii) que les observations formulées par le Costa Rica lorsqu’il aura reçu
                                   cette notification aient été dûment prises en considération ;
                          c) d’apporter réparation, par voie d’indemnisation, à raison des dommages
                             matériels causés au Costa Rica, à savoir, mais non exclusivement :
                               i) les dommages découlant de la construction des caños artificiels et
                                  de la destruction des arbres et de la végétation sur le « territoire
                                  litigieux » ;

                     23




5 Ord 1088.indb 42                                                                                           19/10/16 12:01

                     685 	      certaines activités et construction d’une route (arrêt)

                             ii) les dépenses engagées par le Costa Rica pour remédier à ces dom-
                                 mages, notamment, mais non exclusivement, pour procéder à la
                                 fermeture du caño oriental construit par le Nicaragua en 2013,
                                 conformément au point 2) E) du paragraphe 59 de l’ordonnance en
                                 indication de mesures conservatoires rendue par la Cour le
                                 22 novembre 2013 ;
                             		le montant de cette indemnisation devant être déterminé lors d’une
                                 phase distincte de la procédure ;
                          d) d’apporter réparation, par voie de satisfaction, pour remédier pleine-
                             ment au préjudice causé au Costa Rica, selon des modalités déterminées
                             par la Cour ;
                          e) de fournir des assurances et garanties appropriées de non‑répétition du
                             comportement illicite du Nicaragua, selon des modalités déterminées
                             par la Cour ; et
                          f) de s’acquitter, sur la base d’une obligation d’indemnisation complète,
                             de tous les frais engagés par le Costa Rica dans le cadre de la procédure
                             de demande en indication de mesures conservatoires qui s’est conclue
                             par le prononcé de l’ordonnance du 22 novembre 2013, à savoir notam-
                             ment, mais non exclusivement, les honoraires et frais de ses conseils et
                             experts, majorés d’intérêts. »
                     Au nom du Gouvernement du Nicaragua,
                     à l’audience du 29 avril 2015 :
                        « Conformément à l’article 60 du Règlement de la Cour et sur le fondement
                     des moyens qu’elle a présentés au cours de la procédure écrite et de la procédure
                     orale en l’espèce, la République du Nicaragua prie respectueusement la Cour :
                          a) de rejeter les demandes et conclusions présentées par la République du
                             Costa Rica ;
                          b) de dire et juger que :
                                i) le Nicaragua jouit de la pleine souveraineté sur le caño reliant la
                                   lagune de Harbor Head au fleuve San Juan proprement dit, dont la
                                   rive droite constitue la frontière terrestre établie par le traité de limites
                                   de 1858, tel qu’interprété par les sentences Cleveland et Alexander ;
                               ii) le Costa Rica est tenu de respecter la souveraineté et l’intégrité ter-
                                   ritoriale du Nicaragua, en observant les frontières délimitées par le
                                   traité de 1858, tel qu’interprété par les sentences Cleveland et
                                   Alexander ;
                              iii) le Nicaragua a le droit, conformément au traité de 1858 tel qu’inter-
                                   prété par les sentences arbitrales ultérieures, d’effectuer les travaux
                                   qu’il estime opportuns pour améliorer la navigabilité du fleuve
                                   San Juan, y compris des travaux de dragage ;

                              iv) les seuls droits dont le Costa Rica peut se prévaloir sur le fleuve
                                  San Juan de Nicaragua sont ceux définis par ledit traité, tel qu’in-
                                  terprété par les sentences Cleveland et Alexander. »

                                                                 *
                      50. Dans sa requête en l’affaire Nicaragua c. Costa Rica, le Nicaragua a for-
                     mulé les demandes suivantes :

                     24




5 Ord 1088.indb 44                                                                                                 19/10/16 12:01

                     686 	         certaines activités et construction d’une route (arrêt)

                             « Sur la base de l’exposé des faits et des moyens juridiques qui précède,
                          le Nicaragua, tout en se réservant le droit de compléter ou de modifier la
                          présente requête, prie la Cour de dire et juger que le Costa Rica a méconnu :
                          a) l’obligation lui incombant de ne pas violer l’intégrité du territoire nica-
                             raguayen tel que délimité par le traité de limites de 1858, la sentence Cle-
                             veland de 1888 et les cinq sentences rendues par l’arbitre E. P. Alexander
                             les 30 septembre 1897, 20 décembre 1897, 22 mars 1898, 26 juillet 1899
                             et 10 mars 1900, respectivement ;
                          b) l’obligation lui incombant de ne pas causer de dommages au territoire
                             nicaraguayen ;
                          c) les obligations lui incombant en vertu du droit international général et
                             des conventions pertinentes en matière de protection de l’environne-
                             ment, dont la convention de Ramsar sur les zones humides, l’accord sur
                             les zones frontalières protégées entre le Nicaragua et le Costa Rica
                             (accord sur le système international de zones protégées pour la paix
                             (SIAPAZ)), la convention sur la diversité biologique et la convention
                             concernant la conservation de la biodiversité et la protection des zones
                             prioritaires de faune et de flore sauvages d’Amérique centrale.
                            En outre, le Nicaragua prie la Cour de dire et juger que le Costa Rica
                          doit :
                          a) rétablir le statu quo ante ;
                          b) l’indemniser pour tous les dommages causés, en prenant notamment à
                             sa charge les frais supplémentaires de dragage du San Juan ;
                          c) s’abstenir de mettre en chantier tout nouveau projet dans la région sans
                             avoir procédé à une évaluation appropriée de l’impact transfrontière sur
                             l’environnement, évaluation qui devra être soumise en temps voulu au
                             Nicaragua pour lui permettre de l’analyser et d’y réagir.
                               Enfin, le Nicaragua prie la Cour de dire et juger que le Costa Rica doit :
                          
                          a) cesser tous les travaux de construction engagés qui portent atteinte, ou
                             sont susceptibles de porter atteinte, aux droits du Nicaragua ;
                          b) réaliser, et lui soumettre, une évaluation de l’impact sur l’environnement
                             adéquate, comprenant tout le détail des travaux. »
                       51. Au cours de la procédure écrite en l’affaire Nicaragua c. Costa Rica, les
                     conclusions ci‑après ont été présentées par les Parties :
                     Au nom du Gouvernement du Nicaragua,
                     dans le mémoire :
                            « 1. Pour les raisons exposées dans le présent mémoire, la République du
                          Nicaragua prie la Cour de dire et juger que, par ses agissements, le Costa
                          Rica a violé :
                               i) l’obligation lui incombant de ne pas porter atteinte à l’intégrité du ter-
                                  ritoire nicaraguayen tel que délimité par le traité de limites de 1858, la
                                  sentence Cleveland de 1888 et les cinq sentences rendues par l’ar-
                                  bitre E. P. Alexander les 30 septembre 1897, 20 décembre 1897,
                                  22 mars 1898, 26 juillet 1899 et 10 mars 1900, respectivement ;
                              ii) l’obligation lui incombant de ne pas causer de dommages au territoire
                                  nicaraguayen ;

                     25




5 Ord 1088.indb 46                                                                                             19/10/16 12:01

                     687 	      certaines activités et construction d’une route (arrêt)

                          iii) les obligations lui incombant au titre du droit international général et
                               des conventions applicables en matière de protection de l’environne-
                               ment, dont la convention de Ramsar relative aux zones humides, l’ac-
                               cord sur les zones frontalières protégées entre le Nicaragua et le
                               Costa Rica (accord sur le système international de zones protégées pour
                               la paix (SIAPAZ)), la convention sur la diversité biologique et la conven-
                               tion concernant la conservation de la biodiversité et la protection des
                               zones prioritaires de faune et de flore sauvages d’Amérique centrale.
                            2. Le Nicaragua prie également la Cour de dire et juger qu’il incombe
                          au Costa Rica :
                            i) de mettre fin à tous les travaux de construction en cours qui portent
                               atteinte ou sont susceptibles de porter atteinte aux droits du Nicaragua ;
                           ii) de rétablir le statu quo ante ;
                          iii) de l’indemniser pour tous les dommages causés, en prenant notamment
                               à sa charge les frais supplémentaires de dragage du fleuve San Juan, le
                               montant de l’indemnisation restant à déterminer à un stade ultérieur de
                               la procédure ;
                          iv) de s’abstenir de poursuivre ou de mettre en chantier tout nouveau pro-
                               jet dans la région sans avoir procédé à une évaluation appropriée de
                               l’impact transfrontière sur l’environnement, dont les résultats devront
                               être soumis en temps voulu au Nicaragua pour lui permettre de les ana-
                               lyser et d’y réagir.
                             3. La République du Nicaragua prie en outre la Cour de dire et juger :

                            i) que le Nicaragua est en droit, conformément au traité de 1858, selon
                                l’interprétation qui en a été faite par les sentences arbitrales ultérieures,
                                d’effectuer les travaux qu’il estime opportuns pour améliorer la naviga-
                               bilité du fleuve San Juan, y compris des travaux de dragage visant à
                                lutter contre la sédimentation et les autres obstacles à la navigation ;
                           ii) que, ce faisant, le Nicaragua a le droit de rétablir les conditions de navi-
                               gabilité qui existaient à l’époque de la conclusion du traité de 1858 ;
                          iii) que, au vu des violations du traité de 1858 et de nombreuses autres règles
                               de droit international commises par le Costa Rica, le Nicaragua a le
                               droit de prendre des contre‑mesures appropriées, et notamment de
                               ­suspendre le droit de navigation sur le fleuve San Juan de Nicaragua
                               conféré au Costa Rica.
                             4. Enfin, le Nicaragua prie la Cour d’ordonner au Costa Rica de prendre
                          immédiatement les mesures d’urgence préconisées par ses propres experts
                          et exposées en détail dans le rapport Kondolf, afin de contenir ou d’atté-
                          nuer le dommage qui continue d’être causé au fleuve San Juan de Nicara-
                          gua et au milieu environnant.
                             Si le Costa Rica ne décide pas lui‑même de prendre ces mesures, et si la
                          Cour estime qu’elle ne peut rendre une ordonnance en ce sens que si la
                          procédure prévue aux articles 73 et suivants de son Règlement a été inté-
                          gralement suivie, la République du Nicaragua se réserve le droit de sollici-
                          ter des mesures conservatoires au titre de l’article 41 du Statut et
                          conformément à la procédure y afférente visée aux articles 73 et suivants du
                          Règlement, ainsi que d’amender et de modifier les présentes conclusions à
                          la lumière des autres pièces de procédure qui seront déposées en l’affaire. »

                     26




5 Ord 1088.indb 48                                                                                              19/10/16 12:01

                     688 	        certaines activités et construction d’une route (arrêt)

                     dans la réplique :
                              « Pour les raisons exposées dans son mémoire et dans la présente
                          réplique, la République du Nicaragua prie la Cour de dire et juger que, par
                          ses agissements, la République du Costa Rica a violé :
                            i) l’obligation lui incombant de ne pas porter atteinte à l’intégrité du ter-
                               ritoire nicaraguayen, délimité par le traité de limites de 1858, selon l’in-
                               terprétation qui en a été faite par la sentence Cleveland de 1888 et les
                               cinq sentences rendues par l’arbitre E. P. Alexander les 30 sep-
                               tembre 1897, 20 décembre 1897, 22 mars 1898, 26 juillet 1899 et 10 mars
                               1900, respectivement ;
                           ii) l’obligation lui incombant de ne pas causer de dommages au territoire
                               nicaraguayen ;
                          iii) les obligations lui incombant au titre du droit international général et des
                               conventions applicables en matière de protection de l’environnement,
                               dont la convention de Ramsar relative aux zones humides, l’accord sur
                               les zones frontalières protégées entre le Nicaragua et le Costa Rica
                               (accord sur le système international de zones protégées pour la paix
                               (­SIAPAZ)), la convention sur la diversité biologique et la convention
                               concernant la conservation de la biodiversité et la protection des
                               zones prioritaires de faune et de flore sauvages d’Amérique centrale.
                            2. Le Nicaragua prie également la Cour de dire et juger qu’il incombe
                          au Costa Rica :
                            i) de mettre fin à tous les faits internationalement illicites en cours qui
                               portent atteinte ou sont susceptibles de porter atteinte aux droits du
                               Nicaragua ;
                           ii) de rétablir, dans la mesure du possible, le statu quo ante, en respectant
                               pleinement la souveraineté du Nicaragua sur le fleuve San Juan de Nica-
                               ragua, notamment en prenant les mesures d’urgence nécessaires pour
                               contenir ou atténuer le dommage qui continue d’être causé au fleuve et
                               au milieu environnant ;
                          iii) de l’indemniser pour tous les dommages causés, s’il n’y est pas remédié
                               par voie de restitution, en prenant notamment à sa charge les frais sup-
                               plémentaires de dragage du fleuve San Juan, le montant de l’indemnisa-
                               tion restant à déterminer à un stade ultérieur de la procédure.
                            3. En outre, le Nicaragua prie la Cour de dire et juger qu’il incombe au
                          Costa Rica de s’abstenir :
                            i) de mettre en chantier tout nouveau projet dans la région sans avoir
                               procédé à une évaluation appropriée de l’impact transfrontière sur l’en-
                               vironnement, dont les résultats devront être soumis en temps voulu au
                               Nicaragua pour lui permettre de les analyser et d’y réagir ;
                           ii) d’utiliser la route 1856 pour transporter des matières dangereuses tant
                               qu’il n’aura pas fourni des garanties que la route est conforme aux règles
                               de l’art en matière de construction et aux normes régionales et interna-
                               tionales les plus strictes en matière de sécurité routière dans des condi-
                               tions semblables.
                             4. La République du Nicaragua demande en outre à la Cour de dire et
                          juger que le Nicaragua est en droit :
                             i) conformément au traité de 1858, selon l’interprétation qui en a été faite
                                par les sentences arbitrales ultérieures, d’effectuer des travaux pour amé-

                     27




5 Ord 1088.indb 50                                                                                            19/10/16 12:01

                     689 	       certaines activités et construction d’une route (arrêt)

                              liorer la navigabilité du fleuve San Juan, y compris des travaux de
                              dragage visant à lutter contre la sédimentation et les autres obstacles à
                              la navigation ;
                          ii) ce faisant, de rétablir les conditions de navigabilité envisagées dans le
                              traité de 1858.
                             5. Enfin, dans l’hypothèse où la Cour n’aurait pas déjà nommé un
                          expert impartial au moment de prononcer son arrêt, le Nicaragua la prie
                          d’en désigner un pour conseiller les Parties dans l’exécution de celui‑ci. »

                     Au nom du Gouvernement du Costa Rica,
                     dans le contre‑mémoire :
                             « Pour les raisons exposées ci‑dessus et tout en se réservant le droit de
                          compléter, préciser ou modifier les présentes conclusions, le Costa Rica
                          prie la Cour de rejeter la totalité des prétentions du Nicaragua en l’espèce. »
                     dans la duplique :
                             « Pour les raisons exposées ci‑dessus et tout en se réservant le droit de
                          compléter, préciser ou modifier les présentes conclusions, le Costa Rica
                          prie la Cour de rejeter la totalité des prétentions du Nicaragua en l’espèce. »
                        52. Lors de la procédure orale dans les instances jointes, les conclusions
                     ci‑après ont été présentées par les Parties en l’affaire Nicaragua c. Costa Rica :
                     Au nom du Gouvernement du Nicaragua,
                     à l’audience du 30 avril 2015 :
                             « 1. Conformément à l’article 60 du Règlement de la Cour et sur le fon-
                          dement des moyens exposés au cours de la procédure écrite et de la procé-
                          dure orale en l’espèce, la République du Nicaragua prie la Cour de dire et
                          juger que, par ses agissements, la République du Costa Rica a violé :
                          	 i)		l’obligation lui incombant de ne pas porter atteinte à l’intégrité du territoire
                                nicaraguayen, délimité par le traité de limites de 1858, selon l’interprétation
                                qui en a été faite par la sentence Cleveland de 1888 et les cinq sentences
                                rendues par l’arbitre E. P. Alexander les 30 septembre 1897, 20 décembre
                                1897, 22 mars 1898, 26 juillet 1899 et 10 mars 1900, respectivement ;
                           ii) l’obligation lui incombant de ne pas causer de dommages au territoire
                                nicaraguayen ;
                          iii) les obligations lui incombant au titre du droit international général et
                                des conventions applicables en matière de protection de l’environne-
                                ment, dont la convention de Ramsar relative aux zones humides, l’ac-
                                cord sur les zones frontalières protégées entre le Nicaragua et le
                                Costa Rica (accord sur le système international de zones protégées pour
                                la paix [SIAPAZ]), la convention sur la diversité biologique et la conven-
                                tion concernant la conservation de la biodiversité et la protection des
                                zones prioritaires de faune et de flore sauvages d’Amérique centrale.
                            2. Le Nicaragua prie également la Cour de dire et juger qu’il incombe
                          au Costa Rica :
                             i) de mettre fin à tous les faits internationalement illicites en cours qui
                                portent atteinte ou sont susceptibles de porter atteinte aux droits du
                                Nicaragua ;

                     28




5 Ord 1088.indb 52                                                                                                 19/10/16 12:01

                     690 	        certaines activités et construction d’une route (arrêt)

                           ii) de rétablir, dans la mesure du possible, le statu quo ante, en respectant
                               pleinement la souveraineté du Nicaragua sur le fleuve San Juan de Nica-
                               ragua, notamment en prenant les mesures d’urgence nécessaires pour
                               contenir ou atténuer le dommage qui continue d’être causé au fleuve et
                               au milieu environnant ;
                          iii) de l’indemniser pour tous les dommages causés, s’il n’y est pas remédié
                               par voie de restitution, en prenant notamment à sa charge les frais sup-
                               plémentaires de dragage du fleuve San Juan de Nicaragua, le montant de
                               l’indemnisation restant à déterminer à un stade ultérieur de la procédure.
                            3. En outre, le Nicaragua prie la Cour de dire et juger qu’il incombe au
                          Costa Rica de s’abstenir :
                            i) de mettre en chantier tout nouveau projet dans la région sans avoir
                               procédé à une évaluation appropriée de l’impact transfrontière sur l’en-
                               vironnement, dont les résultats devront être soumis en temps voulu au
                               Nicaragua pour lui permettre de les analyser et d’y réagir ;
                           ii) d’utiliser la route 1856 pour transporter des matières dangereuses tant
                               qu’il n’aura pas fourni des garanties que la route est conforme aux règles
                               de l’art en matière de construction et aux normes régionales et interna-
                               tionales les plus strictes en matière de sécurité routière dans des condi-
                               tions semblables.
                             4. La République du Nicaragua demande en outre à la Cour de dire et
                          juger que le Nicaragua est en droit :
                             i) conformément au traité de 1858, selon l’interprétation qui en a été faite par
                                les sentences arbitrales ultérieures, d’effectuer des travaux pour améliorer la
                                navigabilité du fleuve San Juan, y compris des travaux de dragage visant à
                                lutter contre la sédimentation et les autres obstacles à la navigation. »
                     Au nom du Gouvernement du Costa Rica,
                     à l’audience du 1er mai 2015 : « Sur le fondement des moyens exposés au cours de
                     la procédure écrite et de la procédure orale, le Costa Rica prie la Cour de rejeter
                     la totalité des prétentions du Nicaragua en l’espèce. »

                                                                  *
                                                              *       *
                        53. La Cour s’intéressera tout d’abord aux éléments communs aux
                     deux affaires. Elle se penchera ainsi, dans une première partie, sur la ques-
                     tion de sa compétence, avant de rappeler, dans une deuxième partie, le
                     contexte géographique et historique ainsi que la genèse des différends.
                        La Cour examinera ensuite tour à tour, dans deux parties distinctes, les
                     questions en litige en l’affaire Costa Rica c. Nicaragua et en l’affaire Nica‑
                     ragua c. Costa Rica.

                                                 I. Compétence de la Cour

                        54. En ce qui concerne l’affaire Costa Rica c. Nicaragua, la Cour rap-
                     pelle que le Costa Rica invoque, comme bases de compétence, l’ar-
                     ticle XXXI du pacte de Bogotá et les déclarations par lesquelles les Parties

                     29




5 Ord 1088.indb 54                                                                                                19/10/16 12:01

                     691 	     certaines activités et construction d’une route (arrêt)

                     ont reconnu la compétence obligatoire de la Cour conformément aux
                     paragraphes 2 et 5 de l’article 36 du Statut (voir le paragraphe 2 ci‑­dessus).
                     Elle observe que le Nicaragua ne conteste pas sa compétence pour
                     connaître des demandes du Costa Rica.
                        La Cour considère qu’elle a compétence pour connaître du différend.
                        55. S’agissant de l’affaire Nicaragua c. Costa Rica, la Cour note que le
                     Nicaragua invoque à son tour, comme bases de compétence, l’article XXXI
                     du pacte de Bogotá et les déclarations d’acceptation susmentionnées (voir
                     le paragraphe 2 ci‑dessus). Elle relève par ailleurs que le Costa Rica ne
                     conteste pas sa compétence pour connaître des demandes du Nicaragua.
                        La Cour considère qu’elle a compétence pour connaître du différend.


                                     II. Contexte géographique et historique
                                             et genèse des différends

                        56. Le fleuve San Juan coule sur une distance d’environ 205 kilomètres
                     depuis le lac Nicaragua jusqu’à la mer des Caraïbes. En un point appelé
                     « Delta Colorado » (ou « Delta Costa Rica »), il bifurque pour donner
                     naissance, d’une part, au San Juan inférieur, le bras septentrional, qui se
                     jette dans la mer des Caraïbes à une trentaine de kilomètres en aval du
                     point de bifurcation, près de la ville de San Juan de Nicaragua, aupara-
                     vant connue sous le nom de San Juan del Norte ou Greytown, et, d’autre
                     part, au fleuve Colorado, le bras méridional et le plus large des deux, qui
                     coule entièrement en territoire costa‑ricien avant d’atteindre la mer à
                     Barra de Colorado, à une vingtaine de kilomètres au sud‑est de l’embou-
                     chure du San Juan inférieur. Les Parties conviennent que le fleuve Colo-
                     rado recueille actuellement environ 90 % des eaux du San Juan, les 10 %
                     restants passant dans le cours inférieur de ce dernier.
                        57. Le territoire situé entre le fleuve Colorado et le cours inférieur du
                     San Juan est communément désigné Isla Calero (environ 150 kilomètres
                     carrés) et englobe une région plus petite, que le Costa Rica appelle
                     Isla Portillos et le Nicaragua, Harbor Head (environ 17 kilomètres carrés),
                     et qui est située au nord de ce qui fut autrefois le fleuve dénommé Taura.
                     Dans la partie septentrionale d’Isla Portillos se trouve la lagune de
                     Los Portillos, ainsi que l’appelle le Costa Rica, ou lagune de Harbor Head,
                     selon son nom nicaraguayen, laquelle est actuellement séparée de la mer
                     des Caraïbes par une formation sableuse (voir croquis no 1 p. 692).
                        58. Isla Calero fait partie de la Humedal Caribe Noreste (zone humide
                     du nord‑est des Caraïbes), qui a été désignée zone humide d’importance
                     internationale en vertu de la convention de Ramsar par le Costa Rica
                     en 1996. La région immédiatement adjacente, qui comprend le San Juan
                     lui‑même et une bande de terre de deux kilomètres de large jouxtant la
                     rive gauche (nicaraguayenne) de celui‑ci, a été désignée zone humide
                     d’importance internationale au titre de la convention de Ramsar en 2001
                     par le Nicaragua, sous le nom de Refugio de Vida Silvestre Río San Juan
                     (réserve naturelle du fleuve San Juan).

                     30




5 Ord 1088.indb 56                                                                                     19/10/16 12:01

5 Ord 1088.indb 58
                     31
                                                                                                                             Croquis n° 1:
                                                                                                                                                                                                                                                                                                             692 	


                                                                                                                        Contexte géographique
                                         84°45’ W                                             84°30′W                      84°15′W                                      84°0′W                                                        83°45′W                                                      83°30′W




                      11° 15’ N
                                                                                                                                                                                                                                                    M E R D E S
                                                                                                                                                                                                                                                    C A R A Ï B E S
                                                                                                         N IC A R AG UA                                                                                          Lagune de
                                                                                                                                                                                                                 Harbor
                                    lac                                                                                                                                                                          Head

                                  Nicara-                                                                                                                N IC AR AGUA
                                   gua                                                                                                                                                                      Caño dragué
                                                                                                          Castillo Viejo                                                                                                               San Juan                           Punta de Castilla
                                                                                                                                                                                                              en 2010
                                                                                                                  borne nº II                                                                                                        de Nicaragua                       Isla Portillos
                                                                                                                                                                                                                 CO STA                                                      ancien fleuve Taura
                                                                                                                                                                                                                  RIC A
                                                                                                                                                                                                                                                              rie u r




                     11° 0’ N
                                                                                                                                                                                                                                                             infé




                                                                                                                                                  Agrandissement de la partie septentrionale
                                                                                                                                                                                                                                                         an
                                                                                                                                                                                                                                                     Ju




                                                                     CO S TA                  RI C A                                              d’Isla Portillos et de la région environnante                                                          n
                                                                                                                                                                                                                                                    Sa
                                                                                                                                                                                                                             Delta Colorado                             Isla Calero




                                                                                                                   o
                                                                                                                                                      Boca San Carlos                     fl                                     n




                                                                                                               nit
                                                                                                                                                                                                       eu                    a
                                                                                                                                                                                                             v e San Ju




                                                                                                              ier
                                                                                                             Inf
                                                                 N                                                                                                                                          uí




                                                                                                                                                 los
                                                                                                                                                                                                       iq                                                     f leuve
                                                                                                                                                                                           p




                                         Ce croquis a été établi à seule fin d’illustration




                                                                                                                                                 ar
                                                                                                                                                                                                                                                             Colorado




                                                                                                                                             C




                                                                                                         ère
                                             0                 10               20km




                                                                                                         i
                                                                                                                                             n
                                                                                                                                        Sa
                                    Projection transverse universelle de Mercator, zone 11N




                                                                                                        riv
                                                                                                                                  ère
                                                                                                                           rivi




                     10° 45’ N
                                                        Datum WGS84
                                                                                                                                                                                 r i v i è r e S ara
                                                                                                                                                                                                                                                                                                             certaines activités et construction d’une route (arrêt)




19/10/16 12:01

                     693 	      certaines activités et construction d’une route (arrêt)

                        59. Les différends qui opposent à présent les Parties s’inscrivent dans
                     un contexte historique remontant aux années 1850. A la suite d’hostilités
                     ayant eu lieu entre les deux Etats en 1857, les Gouvernements costa‑ricien
                     et nicaraguayen signèrent, le 15 avril 1858, un traité de limites qui fut rati-
                     fié par le Costa Rica le 16 avril 1858 et par le Nicaragua le 26 avril 1858
                     (ci‑après le « traité de 1858 »). Le traité de 1858 fixait le tracé de la fron-
                     tière entre le Costa Rica et le Nicaragua depuis l’océan Pacifique jusqu’à
                     la mer des Caraïbes. Selon l’article II du traité (cité au paragraphe 71
                     ci‑dessous), une partie de la frontière entre les deux Etats longe la rive
                     droite (c’est‑à‑dire costa‑ricienne) du San Juan, à partir d’un point situé à
                     trois milles anglais en aval de Castillo Viejo, petite localité nicara-
                     guayenne, jusqu’à « l’extrémité de Punta de Castilla, à l’embouchure du
                     fleuve San Juan » sur la côte caraïbe. L’article VI du traité de 1858 (cité
                     au paragraphe 133 c­ i-dessous) établit le dominium et l’imperium du Nica-
                     ragua sur les eaux du fleuve, tout en reconnaissant au Costa Rica le droit
                     d’y naviguer librement à des fins de commerce.
                        60. Après que le Nicaragua eut, en diverses occasions, contesté la vali-
                     dité du traité de 1858, le Costa Rica et le Nicaragua signèrent, le
                     24 décembre 1886, un autre instrument dans le cadre duquel ils convinrent
                     de soumettre la question de la validité du traité de 1858 à l’arbitrage du
                     président des Etats‑Unis d’Amérique, Grover Cleveland. Les Parties
                     convinrent en outre que, s’il venait à conclure à la validité dudit traité, le
                     président Cleveland devrait également trancher « tous les autres points
                     d’interprétation douteuse que l’une ou l’autre des parties aura[it] pu rele-
                     ver dans le traité » [traduction du Greffe]. Le 22 juin 1887, le Nicaragua
                     communiqua au Costa Rica 11 points d’interprétation douteuse, lesquels
                     furent par la suite soumis à la décision du président Cleveland. En 1888,
                     la sentence Cleveland confirma, en son premier paragraphe, la validité du
                     traité de 1858 et précisa, au point 1 de son troisième paragraphe, que, sur
                     la façade atlantique, la ligne frontière entre les deux pays « commen[çait]
                     à l’extrémité de Punta de Castilla à l’embouchure du fleuve San Juan de
                     Nicaragua, en leur état respectif au 15 avril 1858 » [traduction du Greffe].
                     La sentence Cleveland régla également les autres points d’interprétation
                     douteuse soumis par le Nicaragua, concernant notamment les conditions
                     dans lesquelles, d’une part, celui‑ci était en droit d’effectuer des travaux
                     d’amélioration visant le San Juan (point 6 du troisième paragraphe, cité
                     au paragraphe 116 ­ci-dessous) et, d’autre part, le Costa Rica pouvait
                     l’empêcher de dévier les eaux du fleuve (point 9 du troisième paragraphe,
                     cité au paragraphe 116 ci‑dessous), ainsi que l’obligation faite au Nicara-
                     gua de demander, avant d’octroyer des concessions à des fins de construc-
                     tion d’un canal à travers son territoire, l’avis du Costa Rica (point 10 du
                     troisième paragraphe) ou, « dans les cas où la construction du canal por-
                     terait atteinte [à ses] droits naturels », d’obtenir son consentement
                     (point 11 du troisième paragraphe [traduction du Greffe]).
                        61. Comme suite à la sentence Cleveland, le Costa Rica et le Nicaragua
                     convinrent en 1896, dans le cadre de la convention Pacheco‑Matus rela-
                     tive à la démarcation de la frontière, d’établir deux commissions de

                     32




5 Ord 1088.indb 60                                                                                     19/10/16 12:01

                     694 	      certaines activités et construction d’une route (arrêt)

                     démarcation nationales, composées l’une et l’autre de deux membres
                     (art. I). La convention Pacheco‑Matus prévoyait par ailleurs que les com-
                     missions compteraient un ingénieur, désigné par le président des Etats-
                     Unis d’Amérique, qui « disposera[it] de vastes pouvoirs pour trancher
                     tout différend susceptible de se faire jour dans le cadre de[s] … opéra-
                     tions, et [dont l]a décision sera[it] définitive » (art. II [traduction du
                     Greffe]). C’est ainsi que fut nommé le général américain Edward Por-
                     ter Alexander. Pendant le processus de démarcation, qui commença
                     en 1897 et s’acheva en 1900, le général Alexander rendit cinq sentences,
                     dont les trois premières présentent un intérêt particulier pour l’affaire
                     Costa Rica c. Nicaragua (voir les paragraphes 73‑75 ci‑dessous).
                        62. A partir des années 1980, certaines divergences de vues se firent jour
                     entre les Parties au sujet de la portée exacte des droits de navigation confé-
                     rés par le traité de 1858 au Costa Rica, ce qui amena ce dernier à déposer
                     devant la Cour une requête introductive d’instance contre le Nicaragua le
                     29 septembre 2005. La Cour rendit son arrêt le 13 juillet 2009, lequel a
                     notamment précisé la portée des droits de navigation du Costa Rica ainsi
                     que celle du pouvoir du Nicaragua de réglementer la navigation sur le
                     fleuve San Juan (Différend relatif à des droits de navigation et des droits
                     connexes (Costa Rica c. Nicaragua), arrêt, C.I.J. Recueil 2009, p. 213).
                        63. Le 18 octobre 2010, le Nicaragua entreprit le dragage du fleuve
                     San Juan, afin d’en améliorer la navigabilité. Il effectua également des tra-
                     vaux dans la partie septentrionale d’Isla Portillos (voir croquis no 1 p. 692).
                     A cet égard, le Costa Rica soutient que le Nicaragua a artificiellement percé
                     un chenal (les deux Parties appellent « caño » ce type de chenal) sur le terri-
                     toire costa-ricien, à Isla Portillos entre le fleuve San Juan et la lagune de
                     Los Portillos/Harbor Head ; le Nicaragua affirme s’être borné à dégager un
                     caño existant sur son territoire. Par ailleurs, le Nicaragua déploya certaines
                     formations militaires et d’autres agents dans cette même zone. Le
                     18 novembre 2010, le Costa Rica déposa sa requête introductive d’instance
                     en l’affaire Costa Rica c. Nicaragua (voir le paragraphe 1 ci‑dessus). Il pré-
                     senta également une demande en indication de mesures conservatoires sur le
                     fondement de l’article 41 du Statut (voir le paragraphe 3 ci‑dessus).
                        64. En décembre 2010, le Costa Rica amorça des travaux en vue de la
                     construction, sur son territoire, de la route 1856 Juan Rafael Mora Por-
                     ras (ci‑après la « route »), qui longe une partie de sa frontière avec le Nica-
                     ragua. La route a une longueur prévue de 159,7 km, depuis Los Chiles, à
                     l’ouest, jusqu’à un point situé juste au‑delà de « Delta Colorado », à l’est.
                     Elle suit le cours du fleuve San Juan sur 108,2 km (voir croquis no 2
                     p. 695). Le 21 février 2011, le Costa Rica prit un décret par lequel était
                     déclaré l’état d’urgence dans la région frontalière, ce qui, soutient‑il, le
                     dispensait de l’obligation de mener une évaluation de l’impact sur l’envi-
                     ronnement avant de construire la route. Le 22 décembre 2011, le Nicara-
                     gua déposa sa requête introductive d’instance en l’affaire Nicaragua
                     c. Costa Rica (voir le paragraphe 9 ci‑dessus), alléguant en particulier que
                     la construction de la route avait entraîné des dommages transfrontières
                     importants.

                     33




5 Ord 1088.indb 62                                                                                     19/10/16 12:01

5 Ord 1088.indb 64
                     34
                                                                                                                                                                                                                                                                                                                                695 	


                                                                                                                                       Croquis n° 2:
                                                                                                                             Route 1856 Juan Rafael Mora Porras
                                         84°45’ W                                             84°30′W                                            84°15′W                                      84°0′W                                                     83°45′W                                                      83°30′W




                      11° 15’ N
                                                                                                                                                                                                                                                                       M E R D E S
                                                                                                                                                                                                                                                                       C A R A Ï B E S
                                                                                                                        N IC A R AG UA
                                    lac
                                  Nicara-
                                   gua
                                                                                                                         Castillo Viejo                                                                                                                   San Juan                           Punta de Castilla
                                                                                                                                 borne nº II                                                                                                            de Nicaragua                       Isla Portillos
                                                    Los Chiles                                  R o                                                                                                                                                                                             ancien fleuve Taura
                                                                                                        u t
                                                                                                              e
                                                                                                                                                                                                                                                                                 rie u r




                     11° 0’ N
                                                                                                                  1 8
                                                                                                                                                                                                                                                                                infé




                                                                                                                         5
                                                                                                                             6
                                                                                                                                                                                                                                                                            an
                                                                                                                                                                                                                                                                        Ju




                                                                                                                                                                                                                                                                            n
                                                                                                                                   J u
                                                                     CO STA                   RI C A                                     a                                                                                                                             Sa
                                                                                                                                             n                                                                                                  Delta Colorado                             Isla Calero




                                                                                                                                  o
                                                                                                                                                  R
                                                                                                                                                      a                     Boca San Carlos                     fl                                  n




                                                                                                                              nit
                                                                                                                                                          f a                                                                eu                 a
                                                                                                                                                                                                                                   v e San Ju




                                                                                                                             ier
                                                                                                                                                                e l
                                                                                                                                                                            M o
                                                                                                                                                                                  r a




                                                                                                                            Inf
                                                                 N                                                                                                                       P o r r a s                              uí




                                                                                                                                                                       los
                                                                                                                                                                                                                             iq                                                  f leuve
                                                                                                                                                                                                                 p




                                         Ce croquis a été établi à seule fin d’illustration




                                                                                                                                                                       ar
                                                                                                                                                                                                                                                                                Colorado




                                                                                                                                                                   C




                                                                                                                        ère
                                             0                 10               20km




                                                                                                                    i
                                                                                                                                                                   n
                                                                                                                                                              Sa
                                    Projection transverse universelle de Mercator, zone 11N




                                                                                                                   riv
                                                                                                                                                        ère
                                                                                                                                                 rivi




                     10° 45’ N
                                                        Datum WGS84
                                                                                                                                                                                                                                                                                                                                certaines activités et construction d’une route (arrêt)




                                                                                                                                                                                                       r i v i è r e S ara




19/10/16 12:01

                     696 	      certaines activités et construction d’une route (arrêt)

                          III. Questions en litige en l’affaire Costa Rica c. Nicaragua

                                       A. Souveraineté sur le territoire litigieux
                                           et violations alléguées de celle‑ci
                       65. Le Costa Rica soutient que le Nicaragua a manqué à
                          « l’obligation de respecter [s]a souveraineté et [son] intégrité territo-
                          riale … selon les frontières définies par le traité de limites de 1858 et
                          précisées par la commission de démarcation établie en vertu de
                          la convention Pacheco‑Matus, et en particulier par les première et
                          deuxième sentences Alexander » (conclusions finales, point 2 b) i)),

                     se fondant à cet égard sur la prémisse ainsi formulée : « le « territoire liti-
                     gieux », tel que défini par la Cour dans ses ordonnances des 8 mars 2011
                     et 22 novembre 2013, relève de la souveraineté de la République du
                     Costa Rica » (ibid., point 2 a)). Dans ses conclusions finales, il prie la
                     Cour de trancher également la question de la souveraineté sur le territoire
                     litigieux.
                        66. Le Costa Rica affirme que le Nicaragua a violé sa souveraineté ter-
                     ritoriale dans la région d’Isla Portillos, notamment en creusant, en 2010,
                     un caño destiné à relier le fleuve San Juan à la lagune de Harbor Head, et
                     en revendiquant une partie du territoire costa‑ricien. D’après le
                     Costa Rica, cette violation de souveraineté a été aggravée par l’établisse-
                     ment d’une présence militaire dans la région et le creusement en 2013,
                     près de l’extrémité septentrionale d’Isla Portillos, de deux autres caños
                     par le Nicaragua.
                        67. La Cour constate que les violations supposées avoir été commises
                     en 2013, quoique postérieures au dépôt de la requête, concernent des faits
                     qui sont de la même nature que ceux visés par celle‑ci et au sujet desquels
                     les Parties ont eu la possibilité d’exprimer leurs vues dans leurs plaidoi-
                     ries. Ces allégations de violation peuvent donc être examinées par la Cour
                     comme faisant partie de la demande. Elles seront également abordées plus
                     loin dans le contexte de l’analyse du respect par le Nicaragua de l’ordon-
                     nance du 8 mars 2011 portant indication de mesures conservatoires.
                        68. Le Nicaragua ne nie pas avoir dragué les trois caños, mais soutient
                     qu’« [il] jouit de la pleine souveraineté sur le caño reliant la lagune de
                     Harbor Head au fleuve San Juan proprement dit, dont la rive droite
                     constitue la frontière terrestre établie par le traité de limites de 1858, tel
                     qu’interprété par les sentences Cleveland et Alexander » (conclusions
                     finales, point b) i)). Il fait par ailleurs valoir que « le Costa Rica est tenu
                     de respecter [s]a souveraineté et [son] intégrité territoriale … en observant
                     les frontières délimitées par le traité de 1858, tel qu’interprété par les sen-
                     tences Cleveland et Alexander » (ibid., point b) ii)).
                        69. Puisqu’il n’est pas contesté que le Nicaragua a mené certaines acti-
                     vités dans le territoire litigieux, il y a lieu, pour rechercher si la souverai-
                     neté territoriale du Costa Rica a été violée, de déterminer lequel des deux

                     35




5 Ord 1088.indb 66                                                                                      19/10/16 12:01

                     697 	      certaines activités et construction d’une route (arrêt)

                     Etats a souveraineté sur ce territoire. Dans son ordonnance du 8 mars 2011
                     portant indication de mesures conservatoires, la Cour a défini le « terri-
                     toire litigieux » comme « la partie septentrionale [d’]Isla Portillos, soit la
                     zone humide d’environ trois kilomètres carrés comprise entre la rive
                     droite du caño litigieux, la rive droite du fleuve San Juan lui‑même jusqu’à
                     son embouchure dans la mer des Caraïbes et la lagune de Harbor Head »
                     (C.I.J. Recueil 2011 (I), p. 19, par. 55). Le caño dont il est ici question est
                     celui que le Nicaragua a dragué en 2010. Ce dernier n’a pas contesté cette
                     définition du « territoire litigieux » et le Costa Rica l’a expressément adop-
                     tée dans ses conclusions finales (point 2 a)). La Cour s’en tiendra à la
                     définition du « territoire litigieux » qu’elle a énoncée dans son ordonnance
                     de 2011. Elle rappelle que, dans son ordonnance en indication de mesures
                     conservatoires du 22 novembre 2013, elle a précisé qu’un campement
                     militaire nicaraguayen « se trouv[ant] sur la plage elle‑même à la lisière de
                     la végétation », à proximité d’un des caños dragués en 2013, était « situé
                     sur le territoire litigieux tel que défini par elle dans son ordonnance du
                     8 mars 2011 » (C.I.J. Recueil 2013, p. 365, par. 46).
                        70. La définition précitée du « territoire litigieux » ne traite pas spécifi-
                     quement du segment de la côte caraïbe qui s’étend entre la lagune de Har-
                     bor Head, dont les deux Parties admettent qu’elle est nicaraguayenne, et
                     l’embouchure du San Juan. Les Parties ont bien, dans leurs plaidoiries,
                     exprimé des vues divergentes sur ce point, mais elles n’ont pas abordé la
                     question de l’emplacement précis de l’embouchure du fleuve, et n’ont pas
                     davantage présenté d’information détaillée concernant la côte. Elles n’ont
                     ni l’une ni l’autre demandé à la Cour de préciser le tracé de la frontière
                     par rapport à cette côte. La Cour s’abstiendra donc de le faire.
                        71. S’agissant du territoire litigieux, les Parties fondent leurs préten-
                     tions respectives sur le traité de 1858, la sentence Cleveland et les sen-
                     tences Alexander. L’article II du traité énonce ce qui suit :
                             « La limite entre les deux républiques, à partir de la mer du Nord,
                          partira de l’extrémité de Punta de Castilla, à l’embouchure du fleuve
                          San Juan de Nicaragua, puis suivra la rive droite de ce fleuve jusqu’à
                          un point distant de trois milles anglais de Castillo Viejo… » [Version
                          originale en espagnol : « La línea divisoria de las dos Repúblicas, par‑
                          tiendo del mar del Norte, comenzará en la extremidad de Punta de
                          Castilla, en la desembocadura del río de San Juan de Nicaragua, y
                          continuará marcándose con la márgen derecha del expresado río, hasta
                          un punto distante del Castillo Viejo tres millas inglesas… »]
                       72. Dans la sentence qu’il a rendue en 1888, le président Cleveland est
                     parvenu à la conclusion suivante :
                            « La frontière entre la République du Costa Rica et la République
                          du Nicaragua du côté de l’Atlantique commence à l’extrémité de
                          Punta de Castilla à l’embouchure du fleuve San Juan de Nicaragua,
                          en leur état respectif au 15 avril 1858. La propriété de tous atterrisse-
                          ments à Punta de Castilla sera régie par le droit applicable en la

                     36




5 Ord 1088.indb 68                                                                                      19/10/16 12:01

                     698 	     certaines activités et construction d’une route (arrêt)

                          matière. » (Nations Unies, Recueil des sentences arbitrales (RSA),
                          vol. XXVIII, p. 209 [traduction du Greffe].)
                        73. Lorsque les commissions de démarcation furent établies en vertu
                     de la convention Pacheco‑Matus, l’un des membres, qui devait être dési-
                     gné par le président des Etats‑Unis d’Amérique, se vit conférer le pouvoir
                     de « régler tout différend pouvant voir le jour entre les commissions du
                     Costa Rica et du Nicaragua dans le cadre de leurs opérations » (voir le
                     paragraphe 61 ci‑dessus). Aux termes de la convention, cette personne
                     « disposera[it] de vastes pouvoirs pour trancher tout différend susceptible
                     de se faire jour dans le cadre de l’une ou l’autre de ces opérations, et sa
                     décision sera[it] définitive » (art. II, RSA, vol. XXVIII, p. 212 [traduction
                     du Greffe]). C’est ainsi que le général Alexander, dûment désigné à cet
                     effet, rendit cinq sentences relatives à la délimitation. Dans la première, il
                     déclara que la ligne frontière
                          « d[evait] suivre le bras … appelé le San Juan inférieur, à travers son
                          port et dans la mer.
                             L’extrémité naturelle de cette ligne est le promontoire droit de l’em-
                          bouchure du port. » (Ibid., p. 217 [traduction du Greffe].)
                     Il précisa en outre que,
                          « dans tout le traité, le fleuve est considéré comme un débouché en
                          mer pour le commerce. Cela implique qu’il est considéré dans des
                          conditions d’eau moyennes, les seules dans lesquelles il est navi-
                          gable. » (Ibid., p. 218‑219 [traduction du Greffe].)
                     Il procéda ensuite à la délimitation du premier tronçon de la frontière, à
                     partir de la mer des Caraïbes, dans les termes suivants :
                             « [L]’emplacement exact où était l’extrémité du promontoire de
                          Punta de Castillo le 15 avril 1858 est depuis longtemps recouvert par
                          la mer des Caraïbes et il n’y a pas assez de convergence dans les cartes
                          anciennes sur le tracé du rivage pour déterminer avec une certitude
                          suffisante sa distance ou son orientation par rapport au promontoire
                          actuel. Il se trouvait quelque part au nord‑est et probablement à une
                          distance de 600 à 1600 pieds, mais il est aujourd’hui impossible de le
                          situer exactement. Dans ces conditions, la meilleure façon de satis-
                          faire aux exigences du traité et de la sentence arbitrale du pré-
                          sident Cleveland est d’adopter ce qui constitue en pratique le
                          promontoire aujourd’hui, à savoir l’extrémité nord‑ouest de ce qui
                          paraît être la terre ferme, sur la rive est de la lagune de Harbor Head.
                             J’ai en conséquence personnellement inspecté cette zone et je
                          déclare que la ligne initiale de la frontière sera la suivante :
                             Son orientation sera nord‑est sud‑ouest, à travers le banc de sable,
                          de la mer des Caraïbes aux eaux de la lagune de Harbor Head. Elle
                          passera au plus près à 300 pieds au nord‑ouest de la petite cabane qui
                          se trouve actuellement dans les parages. En atteignant les eaux de la
                          lagune de Harbor Head, la ligne frontière obliquera vers la gauche,

                     37




5 Ord 1088.indb 70                                                                                    19/10/16 12:01

                     699 	     certaines activités et construction d’une route (arrêt)

                          en direction du sud‑est, et suivra le rivage autour du port jusqu’à
                          atteindre le fleuve proprement dit par le premier chenal rencontré.
                          Remontant ce chenal et le fleuve proprement dit, la ligne se poursui-
                          vra comme prescrit dans le traité. » (RSA, vol. XXVIII, p. 220 [tra‑
                          duction du Greffe].)
                     A cette première sentence était annexé un croquis représentant le tracé de
                     ce premier tronçon de la frontière dans les conditions géographiques qui
                     existaient alors (ibid., p. 221), sur lequel ce que l’arbitre considérait
                     comme le « premier chenal » était le bras du San Juan inférieur qui se
                     jetait alors dans la lagune de Harbor Head (voir croquis no 3 c­ i-dessous).
                     Un croquis plus précis de cette même ligne frontière fut établi dans le
                     cadre des travaux des commissions de démarcation.




                        74. La deuxième sentence Alexander envisageait la possibilité « non
                     seulement que [l]es rives [du fleuve San Juan] s’élargissent ou se resser-
                     r[assent] de manière progressive, mais aussi que ses chenaux [fussent]
                     radicalement modifiés ». On y lit l’observation suivante :
                             « De tels changements, qu’ils soient progressifs ou soudains, auront
                          nécessairement des incidences sur la ligne frontière actuelle. Mais,
                          concrètement, les conséquences ne pourront être déterminées qu’en
                          fonction des circonstances particulières à chaque cas, conformément
                          aux principes du droit international applicables.
                             Le mesurage et la démarcation proposés de la ligne frontière seront
                          sans incidence sur l’application desdits principes. » (RSA, vol. XXVIII,
                          p. 224 [traduction du Greffe].)

                     38




5 Ord 1088.indb 72                                                                                   19/10/16 12:01

                     700 	      certaines activités et construction d’une route (arrêt)

                        75. Dans sa troisième sentence, le général Alexander soulignait que
                     « les frontières marquées par des voies navigables [étaient] sujettes à varier
                     lorsque le lit de celles‑ci v[iendrait] à changer. En d’autres termes, c’[était]
                     le lit du fleuve qui exer[çait] une influence, et non l’eau qui se trouv[ait]
                     entre les rives de ce dernier, a­ u-dessus ou ­au-dessous de celles-ci. » (RSA,
                     vol. XXVIII, p. 229.) Telle fut sa conclusion :
                             « Permettez‑moi de résumer brièvement et d’exposer plus claire-
                          ment la situation dans son ensemble, conformément aux principes
                          formulés dans ma première sentence, à savoir que, pour interpréter le
                          traité de 1858 dans la pratique, le San Juan doit être considéré
                          comme un fleuve navigable. Je décide donc que la ligne de séparation
                          exacte entre les juridictions des deux pays est la rive droite du fleuve,
                          lorsque l’eau est à son niveau ordinaire et que le fleuve est navigable
                          par des bateaux et des embarcations d’usage général. Lorsque tel est
                          le cas, toute partie des eaux du fleuve se trouve sous la juridiction du
                          Nicaragua et toute parcelle de terre située sur la rive droite, sous celle
                          du Costa Rica. » (Ibid., p. 230 [traduction du Greffe].)
                        76. La Cour estime que le traité de 1858 et les sentences rendues par le
                     président Cleveland et le général Alexander amènent à conclure que l’ar-
                     ticle II dudit traité, qui place la frontière sur la « rive droite d[u] …
                     fleuve », doit s’interpréter à la lumière de l’article VI (cité en entier au
                     paragraphe 133 ci‑dessous), aux termes duquel « la République du
                     Costa Rica aura … un droit perpétuel de libre navigation sur les … eaux
                     [du fleuve], entre l’embouchure [de ­        celui-ci] et un point situé à
                     trois milles anglais en aval de Castillo Viejo ». Ainsi que le général Alexan-
                     der l’a fait observer lorsqu’il a procédé à la démarcation de la frontière, le
                     fleuve est, dans le traité de 1858, considéré, « dans des conditions d’eau
                     moyennes », comme un « débouché en mer pour le commerce » (voir le
                     paragraphe 73 ci‑dessus). De l’avis de la Cour, il découle des articles II et
                     VI, lus conjointement, que, pour que la rive droite d’un chenal du fleuve
                     constitue la frontière, ce chenal doit être navigable et offrir un « débouché
                     en mer pour le commerce ». Il apparaît ainsi que les droits de navigation
                     du Costa Rica et la souveraineté sur la rive droite, qui a clairement été
                     attribuée à ce dernier jusqu’à l’embouchure du fleuve, sont liés.
                        77. Le Costa Rica avance que, si aucun des chenaux du fleuve San Juan
                     ne débouche de nos jours dans la lagune de Harbor Head, le lit du chenal
                     principal de son cours inférieur n’a pas connu de changement important
                     depuis les sentences Alexander et le territoire situé sur la rive droite de
                     celui‑ci, jusqu’à son embouchure dans la mer des Caraïbes, devrait être
                     considéré comme relevant de sa souveraineté. Il ajoute qu’il y a lieu de
                     n’accorder aucune importance à ce qui n’est, selon lui, qu’un caño artifi-
                     ciel creusé par le Nicaragua en 2010 afin de relier le fleuve San Juan à la
                     lagune de Harbor Head.
                        78. De son côté, le Nicaragua affirme que, du fait de l’évolution natu-
                     relle de la géographie du territoire litigieux, le « premier chenal » auquel le
                     général Alexander faisait référence dans sa première sentence correspond

                     39




5 Ord 1088.indb 74                                                                                      19/10/16 12:01

                     701 	      certaines activités et construction d’une route (arrêt)

                     de nos jours à un chenal reliant le fleuve, en un point situé au sud de la
                     lagune de Harbor Head, à l’extrémité méridionale de celle‑ci. D’après le
                     Nicaragua, le chenal en question est le caño qu’il a dragué en 2010, à seule
                     fin d’en améliorer la navigabilité. Soutenant que ce caño existe depuis
                     nombre d’années et marque aujourd’hui la frontière, le Nicaragua reven-
                     dique la souveraineté sur l’ensemble du territoire litigieux.
                        79. Selon le Nicaragua, des photographies aériennes et images satellite
                     confirment que ce caño existait avant 2010. En particulier, une image
                     satellite datant de 1961 en attesterait la présence à l’emplacement où les
                     travaux de dragage ont été réalisés en 2010.
                        80. Le Costa Rica souligne pour sa part le manque de clarté, surtout en
                     raison de la densité de la végétation, des clichés aériens et satellite du ter-
                     ritoire litigieux, y compris l’image satellite de 1961. Il produit lui‑même
                     une image satellite datée d’août 2010 qui démentirait la présence d’un che-
                     nal pendant l’intervalle entre l’enlèvement de la végétation dans la zone en
                     question et les opérations de dragage du caño. A l’audience, le Nicaragua
                     a admis que, en raison du couvert forestier, seule une reconnaissance sur le
                     terrain permettrait de lever les incertitudes concernant le caño.
                        81. La Cour est d’avis qu’une inspection sur le terrain serait de peu
                     d’utilité pour reconstituer la situation antérieure à 2010. Elle considère
                     que, étant donné le manque de clarté que présentent, de manière générale,
                     les images aériennes et satellite, conjugué au fait que les chenaux dont
                     celles‑ci permettent de constater la présence ne correspondent pas à l’em-
                     placement du caño dragué en 2010, ces éléments de preuve sont insuffisants
                     pour établir qu’un chenal naturel reliait le fleuve San Juan à la lagune de
                     Harbor Head suivant le même cours que celui du caño en question.
                        82. Afin de renforcer sa thèse, selon laquelle le caño existait depuis un
                     certain temps déjà quand il a procédé à son dragage, le Nicaragua fournit
                     par ailleurs trois déclarations sous serment émanant de policiers et mili-
                     taires nicaraguayens, qui font référence à un cours d’eau reliant le fleuve
                     San Juan à la lagune, dont ils affirment qu’il était navigable pendant une
                     partie de l’année. Dans les déclarations d’autres agents, il est fait mention
                     de cours d’eau coulant dans le secteur de la lagune, qui seraient navigables
                     dans une certaine mesure, mais dont l’emplacement n’est pas précisé.
                        83. La Cour rappelle que, « [l]orsqu’elle apprécie la valeur probante de
                     toute déclaration, [elle] prend nécessairement en compte sa forme, ainsi
                     que les circonstances dans lesquelles elle a été reçue » (Application de la
                     convention pour la prévention et la répression du crime de génocide (Croatie
                     c. Serbie), arrêt, C.I.J. Recueil 2015 (I), p. 78, par. 196). Les déclarations
                     sous serment seront considérées avec « prudence », notamment lorsqu’elles
                     ont été faites pour les besoins de la cause par des agents de l’Etat (ibid.,
                     p. 78, par. 196‑197, faisant référence au Différend territorial et maritime
                     entre le Nicaragua et le Honduras dans la mer des Caraïbes (Nicaragua
                     c. Honduras), arrêt, C.I.J. Recueil 2007 (II), p. 731, par. 244). En la pré-
                     sente espèce, la Cour est d’avis que les déclarations établies par des agents
                     de l’Etat nicaraguayen après l’introduction de l’instance par le Costa Rica
                     ne sont que de peu de poids pour étayer la prétention du Nicaragua.

                     40




5 Ord 1088.indb 76                                                                                     19/10/16 12:01

                     702 	      certaines activités et construction d’une route (arrêt)

                         84. Le Nicaragua se réfère à une carte établie en 1949 par l’insti-
                      tut ­géographique national du Costa Rica, qui montre la présence
                     d’un caño à l’emplacement de celui qui a été dragué en 2010, tout en
                     reconnaissant que le territoire litigieux y est représenté comme relevant
                     entièrement de la souveraineté du Costa Rica. Il invoque par ailleurs une
                     autre carte, publiée en 1971 par le même institut, sur laquelle apparaît
                     une frontière proche de la ligne qu’il revendique. Cependant, la Cour
                     constate que ces éléments de preuve sont contredits par un certain nombre
                     de cartes nicaraguayennes officielles, dont une établie en 1967 par la
                     direction générale de la cartographie et une autre publiée en 2003 par
                     l’institut nicaraguayen d’études territoriales (l’INETER, suivant l’acro-
                     nyme en espagnol), qui placent la zone litigieuse sous souveraineté
                     ­costa-ricienne.
                         85. Ainsi que l’a relevé la commission de délimitation des frontières
                      en l’affaire Erythrée/Ethiopie, dans un passage que la Cour a cité, en
                      l’approuvant, en l’affaire relative à la Souveraineté sur Pedra Branca/
                      ­
                      Pulau Batu Puteh, Middle Rocks et South Ledge (Malaisie/Singapour), la
                      carte « reste une indication de fait géographique, en particulier lorsque
                      l’Etat désavantagé l’a lui‑même établie et distribuée, même contre ses
                      propres intérêts » (arrêt, C.I.J. Recueil 2008, p. 95, par. 271). Si, en
                      l’espèce, les cartes publiées par les deux Etats fournissent, dans l’en-
                      ­
                     semble, des éléments qui confortent la position du Costa Rica, leur valeur
                      est limitée, étant donné qu’il s’agit dans tous les cas de cartes à petite
                      échelle qui ne sont pas censées représenter de manière détaillée le terri-
                      toire litigieux.
                         86. Les Parties invoquent toutes deux des effectivités à l’appui de leurs
                      revendications de souveraineté territoriale respectives. Le Costa Rica
                      affirme avoir exercé sa souveraineté sur le territoire litigieux sans que cela
                      soulève d’opposition de la part du Nicaragua jusqu’en 2010. Il rappelle
                      qu’il a adopté des lois s’appliquant spécifiquement à la zone en question
                      et octroyé des autorisations et des droits de jouissance visant ce même
                      territoire, et qu’Isla Portillos était comprise dans la région qu’il a fait ins-
                     crire sur la liste des zones humides d’importance internationale au titre de
                     la convention de Ramsar (Humedal Caribe Noreste). Il fait en outre
                      remarquer que, lorsque le Nicaragua a demandé l’inscription de sa propre
                      zone humide d’importance internationale dans ce même secteur (Refugio
                      de Vida Silvestre Río San Juan), celle‑ci n’englobait que la lagune de Har-
                      bor Head, à l’exclusion du territoire litigieux.
                         87. Le Nicaragua soutient pour sa part s’être comporté en souverain à
                      l’égard du territoire litigieux. Invoquant des déclarations sous serment de
                      ses agents et deux rapports de police, il affirme que, au moins depuis la fin
                      des années 1970, ses forces armées, navales et policières ont toutes
                      patrouillé dans la lagune de Harbor Head et aux alentours, y compris les
                      caños qui relient celle‑ci au fleuve San Juan.
                         88. Le Costa Rica met en doute la valeur des éléments de preuve pro-
                      duits par le Nicaragua à l’appui de sa prétention, selon laquelle il aurait
                      exercé des pouvoirs souverains dans le territoire litigieux.

                     41




5 Ord 1088.indb 78                                                                                       19/10/16 12:01

                     703 	      certaines activités et construction d’une route (arrêt)

                        Selon le Nicaragua, la souveraineté que le Costa Rica prétend avoir
                     exercée sur le territoire litigieux n’existait que « sur le papier » et n’est
                     étayée par aucune action concrète sur les lieux.
                        89. Les effectivités invoquées par les Parties, dont la Cour constate
                     qu’elles sont en tout état de cause d’une portée limitée, ne sauraient affec-
                     ter le titre de souveraineté découlant du traité de 1858 et des sentences
                     rendues par le président Cleveland et le général Alexander.
                        90. La Cour relève que l’existence de longue date d’un caño navigable à
                     l’emplacement revendiqué par le Nicaragua est mise en doute par la pré-
                     sence, dans le lit de ce cours d’eau, d’arbres de grande taille et d’un grand
                     âge qui ont été enlevés par le Nicaragua en 2010. Par ailleurs, ainsi que l’a
                     fait observer l’expert principal du Costa Rica, s’il s’était agi d’un défluent
                     du fleuve San Juan, « les sédiments auraient rempli, du moins en partie, la
                     portion méridionale de la lagune ». De plus, étant donné que, dès le milieu
                     de l’été 2011, le caño dragué en 2010 ne reliait plus le fleuve à la lagune, ce
                     dont conviennent les experts des deux Parties, il paraît improbable qu’un
                     chenal navigable suivant le même cours ait pu exister pendant nombre
                     d’années avant que le Nicaragua effectue ses opérations de dragage. Ce
                     caño pourrait difficilement avoir été le chenal navigable offrant un débou-
                     ché en mer pour le commerce, mentionné ­ci-dessus (voir le paragraphe 76).
                        91. Retenir la position du Nicaragua reviendrait à priver le Costa Rica
                     de sa souveraineté territoriale sur la rive droite du fleuve San Juan jusqu’à
                     son embouchure, en violation des prescriptions du traité de 1858 et de la
                     sentence Cleveland. Par ailleurs, selon l’article VI du traité de 1858 (cité
                     ci‑dessous au paragraphe 133), les droits de navigation conférés au
                     Costa Rica visent les eaux du fleuve, dont la rive droite constitue la fron-
                     tière entre les deux pays. Comme la Cour l’a fait observer (voir le para-
                     graphe 76 ci‑dessus), ces droits de navigation et la souveraineté sur la rive
                     droite sont liés.
                        92. La Cour conclut dès lors que la rive droite du caño que le Nicara-
                     gua a dragué en 2010 ne correspond pas à la frontière entre les deux Etats
                     et que le territoire relevant de la souveraineté du Costa Rica s’étend à la
                     rive droite du cours inférieur du San Juan jusqu’à l’embouchure de
                     celui‑ci dans la mer des Caraïbes. La souveraineté sur le territoire litigieux
                     appartient donc au Costa Rica.
                        93. Il n’est pas contesté que, depuis 2010, le Nicaragua a mené un cer-
                     tain nombre d’activités sur le territoire litigieux, y procédant notamment
                     au creusement de trois caños et à l’établissement d’une présence militaire
                     par endroits. Ces activités constituaient des violations de la souveraineté
                     territoriale du Costa Rica. Le Nicaragua est responsable de ces violations
                     et est, en conséquence, tenu de réparer les dommages causés par ses acti-
                     vités illicites (voir section E).
                        94. Selon le Costa Rica, « en occupant et en revendiquant une partie
                     du territoire costa‑ricien », le Nicaragua a manqué à d’autres obligations
                     lui incombant.
                        95. Au point 2 b) iv) de ses conclusions finales, le Costa Rica prie la Cour
                     de dire et juger que le Nicaragua a manqué à l’obligation qu’il avait « de ne

                     42




5 Ord 1088.indb 80                                                                                     19/10/16 12:01

                     704 	      certaines activités et construction d’une route (arrêt)

                     pas utiliser le fleuve San Juan pour perpétrer des actes d’hostilité » aux
                     termes de l’article IX du traité de 1858. Cette disposition est ainsi rédigée :
                             « En aucun cas, pas même si elles devaient malheureusement se
                          trouver en état de guerre, les Républiques du Costa Rica et du Nica-
                          ragua ne seront autorisées à se livrer à de quelconques actes d’hosti-
                          lité l’une envers l’autre, que ce soit dans le port de San Juan del
                          Norte, sur le fleuve San Juan ou sur le lac de Nicaragua. » [Version
                          originale en espagnol : « Por ningún motivo, ni en caso y estado de
                          guerra, en que por desgracia llegasen á encontrarse las Repúblicas de
                          Nicaragua y Costa Rica, les será permitido ejercer ningún acto de hos‑
                          tilidad entre ellas en el puerto de San Juan del Norte, ni en el río de
                          este nombre y Lago de Nicaragua. »]
                     Il n’a été produit aucun élément de preuve montrant que le fleuve
                     San Juan avait été le théâtre d’hostilités. Il y a donc lieu de rejeter la pré-
                     tention reposant sur le manquement, par le Nicaragua, aux obligations
                     lui incombant au titre de l’article IX du traité.
                        96. Au point 2 b) ii) de ses conclusions finales, le Costa Rica invite la
                     Cour à conclure à la violation par le Nicaragua de « l’interdiction de la
                     menace ou de l’emploi de la force consacrée par la Charte des Nations
                     Unies au paragraphe 4 de son article 2 et par la Charte de l’Organisation
                     des Etats américains en son article 22 ».
                        97. Les agissements du Nicaragua pertinents à cet égard ont été abor-
                     dés dans le cadre de l’examen de la violation de la souveraineté territo-
                     riale du Costa Rica. Le fait que le Nicaragua ait considéré que les activités
                     auxquelles il se livrait avaient lieu sur son propre territoire n’empêche pas
                     que celles‑ci puissent être considérées comme relevant de l’emploi illicite
                     de la force, ce qui soulèverait la question de leur conformité à la Charte
                     des Nations Unies et à la Charte de l’Organisation des Etats américains.
                     Dans les circonstances de l’espèce, toutefois, puisque le caractère illicite
                     de ces activités a déjà été établi, la Cour n’a pas à s’attarder plus longue-
                     ment sur ce chef de conclusions du Costa Rica. Tout comme en l’affaire
                     de la Frontière terrestre et maritime entre le Cameroun et le Nigéria
                     (Cameroun c. Nigéria ; Guinée équatoriale (intervenant)), la Cour estime
                     que, « du fait même du présent arrêt et de l’évacuation » du territoire liti-
                     gieux, le préjudice subi par le Costa Rica « aura en tout état de cause été
                     suffisamment pris en compte » (arrêt, C.I.J. Recueil 2002, p. 452, par. 319).
                        98. Au point 2 b) iii) de ses conclusions finales, le Costa Rica prie la
                     Cour de déclarer que le Nicaragua a soumis le territoire costa‑ricien, « fût‑ce
                     de manière temporaire, à une occupation militaire, en contravention de
                     l’article 21 de la Charte de l’Organisation des Etats américains ». La pre-
                     mière phrase de cette disposition est ainsi libellée : « Le territoire d’un Etat
                     est inviolable, il ne peut être l’objet d’occupation militaire ni d’autres
                     mesures de force de la part d’un autre Etat, directement ou indirectement,
                     pour quelque motif que ce soit et même de manière temporaire. »
                        Pour étayer cette demande, le Costa Rica se réfère à la présence de
                     personnel militaire du Nicaragua dans le territoire litigieux.

                     43




5 Ord 1088.indb 82                                                                                      19/10/16 12:01

                     705 	       certaines activités et construction d’une route (arrêt)

                       99. La Cour a déjà établi que la présence de personnel militaire du
                     Nicaragua dans le territoire litigieux constitue un fait illicite en tant que
                     violation de la souveraineté territoriale du Costa Rica. Il n’est pas néces-
                     saire pour la Cour de déterminer si cette conduite du Nicaragua repré-
                     sente une occupation militaire en contravention de l’article 21 de la Charte
                     de l’Organisation des Etats américains.

                          B. Allégations de violation du droit international de l’environnement
                        100. La Cour abordera à présent les allégations du Costa Rica concer-
                     nant la violation par le Nicaragua des obligations que lui impose le droit
                     international de l’environnement s’agissant des activités de dragage entre-
                     prises par ce dernier en vue d’améliorer la navigabilité du cours inférieur
                     du fleuve San Juan. Ces allégations concernant l’environnement peuvent
                     être regroupées dans deux grandes catégories. En premier lieu, selon le
                     Costa Rica, le Nicaragua a contrevenu à des obligations de nature procé-
                     durale, soit celle de procéder à une évaluation appropriée de l’impact
                     transfrontière sur l’environnement de ses opérations de dragage, ainsi que
                     celle de l’informer et de le consulter au sujet de ces opérations. En second
                     lieu, le Costa Rica soutient que le Nicaragua a manqué à l’obligation de
                     fond qui lui incombait, en matière de protection de l’environnement, de
                     ne pas causer de dommage au territoire costa‑ricien. La Cour examinera
                     successivement ces allégations du Costa Rica.

                     1. Obligations de nature procédurale
                       a) Allégation de violation de l’obligation d’effectuer une évaluation de
                           l’impact sur l’environnement
                        101. De façon générale, les Parties s’accordent à reconnaître l’existence
                     en droit international général d’une obligation de procéder à une évalua-
                     tion de l’impact sur l’environnement concernant les activités exercées
                     dans le ressort d’un Etat qui risquent de causer des dommages importants
                     à d’autres Etats, en particulier dans les zones ou régions présentant des
                     conditions environnementales partagées.
                        102. Le Costa Rica avance que le Nicaragua ne s’est pas acquitté de
                     cette obligation et qu’il doit le faire avant d’entreprendre toute opération
                     de dragage à l’avenir. Il avance en particulier que l’analyse effectuée dans
                     le cadre de l’étude de l’impact sur l’environnement qu’a menée le Nicara-
                     gua en 2006 n’étayait pas la conclusion selon laquelle le projet de dragage
                     n’aurait aucune incidence sur le débit du fleuve Colorado, et que cette
                     étude ne comportait par ailleurs aucune évaluation de l’impact du projet
                     sur les zones humides. Or les modifications artificielles de la morphologie
                     du fleuve entraînées par les activités de dragage du Nicaragua étaient,
                     selon lui, susceptibles de porter préjudice à ces zones humides. Il ajoute
                     que le rapport de la mission consultative Ramsar no 72, datant d’avril 2011,
                     a confirmé l’existence d’un risque de dommage transfrontière et montré

                     44




5 Ord 1088.indb 84                                                                                   19/10/16 12:01

                     706 	     certaines activités et construction d’une route (arrêt)

                     que l’étude réalisée par le Nicaragua ne comportait aucune analyse de ce
                     risque, pour ensuite conclure qu’une telle analyse aurait dû être entreprise
                     avant la mise en œuvre du programme de dragage.
                         103. Le Nicaragua soutient pour sa part que l’étude de l’impact sur l’en-
                     vironnement qu’il a effectuée en 2006 et les documents y afférents compor-
                     taient une analyse exhaustive de l’effet transfrontière potentiel de son
                     programme de dragage, y compris ses conséquences sur l’environnement du
                     Costa Rica et la réduction éventuelle du débit du fleuve Colorado. Il sou-
                     ligne que cette étude a abouti à la conclusion que le programme ne compor-
                     tait aucun risque de dommage transfrontière important et aurait même un
                     effet bénéfique pour le fleuve San Juan et la zone environnante. Quant au
                     rapport de la mission consultative Ramsar no 72, il fait valoir qu’il ne
                     s’agissait que d’une version préliminaire, sur laquelle il a communiqué ses
                     observations en temps voulu, mais qui n’a jamais été finalisée par le Secré-
                     tariat de la convention de Ramsar et qui ne devrait en conséquence se voir
                     accorder aucun poids. Il soutient en outre que la conclusion énoncée dans
                     ce rapport, selon laquelle il n’avait été effectué aucune analyse de l’impact
                     du programme de dragage sur l’hydrologie de la zone, était erronée, comme
                     il l’a souligné dans les observations qu’il a transmises au Secrétariat.

                                                           *
                        104. La Cour a eu l’occasion, dans l’arrêt qu’elle a rendu en l’affaire
                     relative à des Usines de pâte à papier sur le fleuve Uruguay (Argentine
                     c. Uruguay), de souligner ce qui suit :
                             « [L]e principe de prévention, en tant que règle coutumière, trouve
                          son origine dans la diligence requise (« due diligence ») de l’Etat sur
                          son territoire. Il s’agit de « l’obligation, pour tout Etat, de ne pas
                          laisser utiliser son territoire aux fins d’actes contraires aux droits
                          d’autres Etats » (Détroit de Corfou (Royaume‑Uni c. Albanie), fond,
                          arrêt, C.I.J. Recueil 1949, p. 22). En effet, l’Etat est tenu de mettre en
                          œuvre tous les moyens à sa disposition pour éviter que les activités
                          qui se déroulent sur son territoire, ou sur tout espace relevant de sa
                          juridiction, ne causent un préjudice sensible à l’environnement d’un
                          autre Etat. » (Arrêt, C.I.J. Recueil 2010 (I), p. 55‑56, par. 101.)
                     Elle a en outre conclu que « l’on peut désormais considérer qu’il existe, en
                     droit international général, une obligation de procéder à une évaluation
                     de l’impact sur l’environnement lorsque l’activité industrielle projetée
                     risque d’avoir un impact préjudiciable important dans un cadre trans-
                     frontière, et en particulier sur une ressource partagée » (ibid., p. 83,
                     par. 204). Même si la conclusion formulée par la Cour en l’affaire relative
                     à des Usines de pâte à papier visait des activités industrielles, le principe
                     sous‑jacent vaut, de manière générale, pour toute activité projetée suscep-
                     tible d’avoir un impact préjudiciable important dans un cadre transfron-
                     tière. En conséquence, afin de s’acquitter de l’obligation qui lui incombe
                     de faire preuve de la diligence requise en vue de prévenir les dommages

                     45




5 Ord 1088.indb 86                                                                                     19/10/16 12:01

                     707 	      certaines activités et construction d’une route (arrêt)

                     environnementaux transfrontières importants, un Etat doit, avant d’en-
                     treprendre une activité pouvant avoir un impact préjudiciable sur l’envi-
                     ronnement d’un autre Etat, vérifier s’il existe un risque de dommage
                     transfrontière important, ce qui déclencherait l’obligation de réaliser une
                     évaluation de l’impact sur l’environnement.
                        C’est à la lumière des circonstances propres à chaque cas que doit être
                     déterminée la teneur de l’évaluation de l’impact sur l’environnement.
                     Ainsi que la Cour l’a dit en l’affaire relative à des Usines de pâte à papier,
                          « il revient à chaque Etat de déterminer, dans le cadre de sa législa-
                          tion nationale ou du processus d’autorisation du projet, la teneur
                          exacte de l’évaluation de l’impact sur l’environnement requise dans
                          chaque cas en prenant en compte la nature et l’ampleur du projet en
                          cause et son impact négatif probable sur l’environnement, ainsi que
                          la nécessité d’exercer, lorsqu’il procède à une telle évaluation, toute
                          la diligence requise » (C.I.J. Recueil 2010 (I), p. 83, par. 205).
                     Si l’évaluation de l’impact sur l’environnement confirme l’existence d’un
                     risque de dommage transfrontière important, l’Etat d’origine est tenu,
                     conformément à son obligation de diligence due, d’informer et de consul-
                     ter de bonne foi l’Etat susceptible d’être affecté, lorsque cela est nécessaire
                     aux fins de définir les mesures propres à prévenir ou réduire ce risque.
                        105. La Cour relève que, s’agissant des zones humides, le risque allégué
                     par le Costa Rica se rapporte à l’ensemble des activités de dragage du Nica-
                     ragua, y compris celles relatives au caño de 2010. Elle rappelle que les activi-
                     tés de dragage entreprises en violation de la souveraineté territoriale du
                     Costa Rica ont déjà été examinées. Elle se bornera donc à rechercher si celles
                     qui ont été menées par le Nicaragua dans le cours inférieur du fleuve San Juan
                     comportaient un risque de dommage transfrontière important. Le risque
                     principal évoqué par le Costa Rica tenait à l’impact préjudiciable éventuel de
                     ces activités de dragage sur le débit du fleuve Colorado, lesquelles auraient
                     également pu porter préjudice à sa zone humide. En 2006, le Nicaragua a
                     procédé à une étude de l’impact que le projet de dragage aurait sur son
                     propre environnement, laquelle a également indiqué que le programme n’au-
                     rait pas d’effet sensible sur le débit du fleuve Colorado, conclusion que les
                     experts de l’une et l’autre des Parties ont ultérieurement confirmée. Après
                     examen des éléments de preuve versés au dossier, y compris les rapports et
                     exposés des experts que les deux Parties ont fait entendre, la Cour conclut
                     que le programme de dragage envisagé en 2006 n’était pas de nature à créer
                     un risque de dommage transfrontière important, que ce soit à l’égard du
                     débit du fleuve Colorado ou de la zone humide du Costa Rica. En l’absence
                     de risque de dommage transfrontière important, le Nicaragua n’avait pas
                     l’obligation d’effectuer une évaluation de l’impact sur l’environnement.
                          Allégation de violation d’une obligation de notification et de
                       b) 
                          consultation
                       106. Les Parties s’accordent à admettre l’existence, en droit internatio-
                     nal général, d’une obligation de notification et de consultation envers

                     46




5 Ord 1088.indb 88                                                                                      19/10/16 12:01

                     708 	     certaines activités et construction d’une route (arrêt)

                     l’Etat susceptible d’être touché pour ce qui concerne les activités posant
                     un risque de dommage transfrontière important. Le Costa Rica soutient
                     que, indépendamment des obligations que lui impose le droit internatio-
                     nal général, le Nicaragua était tenu de l’informer et de le consulter au titre
                     de traités auxquels ils sont tous deux parties. En premier lieu, il affirme
                     que le paragraphe 2 de l’article 3 et l’article 5 de la convention de Ramsar
                     énoncent une telle obligation. En second lieu, il soutient que l’alinéa g) de
                     l’article 13 et l’article 33 de la convention concernant la conservation de
                     la biodiversité et la protection des zones prioritaires de faune et de flore
                     sauvages d’Amérique centrale établissent l’obligation d’échanger l’infor-
                     mation relative aux activités susceptibles de porter une atteinte particu-
                     lière à des ressources biologiques.
                        107. Bien qu’il ne conteste pas l’existence d’une obligation de notifica-
                     tion et de consultation en droit international général, le Nicaragua affirme
                     que, en l’espèce, la portée de cette obligation est limitée par le traité de
                     1858, selon l’interprétation qu’en a donnée la sentence Cleveland, en tant
                     que lex specialis pour ce qui est des obligations d’ordre procédural. D’après
                     lui, puisque ce texte n’énonce aucune obligation de notification ou de
                     consultation en ce qui concerne le dragage et autres « travaux d’améliora-
                     tion », les faits de l’espèce échappent à l’application de toute obligation de
                     cette nature que prévoirait le droit coutumier ou conventionnel. En tout
                     état de cause, il soutient que, les études menées par les deux pays ayant
                     montré que son programme de dragage n’entraînerait vraisemblablement
                     aucun dommage transfrontière important, aucune obligation de notifica-
                     tion et de consultation ne serait entrée en jeu. Il ajoute que ni le para-
                     graphe 2 de l’article 3 ni l’article 5 de la convention de Ramsar ne trouve
                     à s’appliquer en l’espèce. S’agissant de la convention concernant la conser-
                     vation de la biodiversité et la protection des zones prioritaires de faune et
                     de flore sauvages d’Amérique centrale, elle n’énonce selon lui aucune obli-
                     gation en matière d’échange d’information concernant les activités suscep-
                     tibles de porter une atteinte particulière aux ressources biologiques ; tout
                     au plus encourage‑t‑elle les Etats dans ce sens.

                                                           *
                        108. La Cour observe que le fait que le traité de 1858 énonce, en
                     matière de notification et de consultation, des obligations limitées visant
                     certaines situations précises n’a pas pour effet d’écarter d’autres obliga-
                     tions de nature procédurale relatives aux dommages transfrontières, qui
                     pourraient exister en droit international conventionnel ou coutumier. En
                     tout état de cause, la Cour estime que, puisque le droit international n’im-
                     posait au Nicaragua aucune obligation d’effectuer une évaluation de l’im-
                     pact sur l’environnement en l’absence de risque de dommage transfrontière
                     important (voir le paragraphe 105 ci‑dessus), il n’était pas tenu d’infor-
                     mer ou de consulter le Costa Rica.
                        109. Quant à la prétendue existence d’une obligation de notification et
                     de consultation qui s’imposerait au titre de certains traités, la Cour

                     47




5 Ord 1088.indb 90                                                                                    19/10/16 12:01

                     709 	     certaines activités et construction d’une route (arrêt)

                     observe que le Costa Rica et le Nicaragua sont tous deux parties à la
                     convention de Ramsar et à la convention concernant la conservation de
                     la biodiversité et la protection des zones prioritaires de faune et de flore
                     sauvages d’Amérique centrale. Elle rappelle que le paragraphe 2 de l’ar-
                     ticle 3 de la convention de Ramsar dispose :
                             « Chaque Partie contractante prend les dispositions nécessaires
                          pour être informée dès que possible des modifications des caractéris-
                          tiques écologiques des zones humides situées sur son territoire et ins-
                          crites sur la Liste [des zones humides d’importance internationale],
                          qui se sont produites, ou sont en train ou susceptibles de se produire,
                          par suite d’évolutions technologiques, de pollution ou d’une autre
                          intervention humaine. Les informations sur de telles modifications
                          seront transmises sans délai [au Secrétariat de la convention de
                          ­Ramsar]. »
                     Bien que ce paragraphe énonce une obligation de notification, celle‑ci se
                     résume à informer le Secrétariat de la convention de Ramsar au sujet des
                     modifications touchant ou susceptibles de toucher les « caractéristiques
                     écologiques des zones humides » situées sur le territoire de l’Etat en ques-
                     tion. En l’espèce, les éléments de preuve présentés à la Cour n’indiquent
                     pas que le programme de dragage du Nicaragua ait entraîné une quel-
                     conque modification des caractéristiques écologiques de la zone humide,
                     ni qu’il ait été susceptible, à moins qu’il ne soit étendu, d’avoir un tel
                     effet. Aussi la Cour en vient‑elle à la conclusion que le Nicaragua n’était
                     tenu à aucune obligation d’informer le Secrétariat de la convention de
                     Ramsar.
                        110. La Cour rappelle par ailleurs le libellé de l’article 5 de la conven-
                     tion de Ramsar :
                             « Les Parties contractantes se consultent sur l’exécution des obliga-
                          tions découlant de la Convention, particulièrement dans le cas d’une
                          zone humide s’étendant sur les territoires de plus d’une Partie
                          contractante ou lorsqu’un bassin hydrographique est partagé entre
                          plusieurs Parties contractantes. Elles s’efforcent en même temps de
                          coordonner et de soutenir leurs politiques et réglementations pré-
                          sentes et futures relatives à la conservation des zones humides, de
                          leur flore et de leur faune. »
                     Si cette disposition établit une obligation générale de consultation concer-
                     nant « l’exécution des obligations découlant de la Convention », elle
                     n’oblige pas le Nicaragua à consulter le Costa Rica au sujet d’un projet
                     particulier qu’il entreprend, en l’occurrence le dragage du cours inférieur
                     du fleuve San Juan. Il découle de ce qui précède que le Nicaragua n’était
                     pas tenu, au titre de la convention de Ramsar, d’informer ou de consulter
                     le Costa Rica avant d’entreprendre son projet de dragage.
                        111. S’agissant de la convention concernant la conservation de la bio-
                     diversité et la protection des zones prioritaires de faune et de flore sau-
                     vages d’Amérique centrale, la Cour estime qu’elle n’a pas à poursuivre

                     48




5 Ord 1088.indb 92                                                                                   19/10/16 12:01

                     710 	     certaines activités et construction d’une route (arrêt)

                     son examen, puisque ni l’une ni l’autre des dispositions de la convention
                     invoquées par le Costa Rica n’impose une obligation de notification ou de
                     consultation.

                       c) Conclusion
                        112. A la lumière de ce qui précède, la Cour conclut qu’il n’a pas été
                     établi que le Nicaragua a manqué à de quelconques obligations de nature
                     procédurale lui incombant envers le Costa Rica au titre du droit interna-
                     tional conventionnel ou coutumier de l’environnement. Elle prend acte de
                     l’engagement du Nicaragua, formulé au cours de la procédure orale, de
                     procéder à une nouvelle étude de l’impact sur l’environnement avant
                     toute expansion d’ampleur de son programme de dragage actuel. Elle
                     remarque par ailleurs que le Nicaragua a déclaré qu’il veillerait à ce que
                     pareille étude comporte une analyse des risques de dommage transfron-
                     tière, et ferait en sorte d’informer et de consulter le Costa Rica dans le
                     cadre de ce processus.

                     2. Obligations de fond en matière de dommages transfrontières
                        113. La Cour a déjà conclu que la responsabilité du Nicaragua était
                     engagée à raison des dommages causés par les activités auxquelles il s’est
                     livré en violation de la souveraineté territoriale du Costa Rica. Il reste à
                     déterminer si le Nicaragua est responsable de dommages transfrontières
                     qui auraient été causés par les activités de dragage qu’il a entreprises dans
                     des zones relevant de sa propre souveraineté territoriale, sur le cours infé-
                     rieur du San Juan et sa rive gauche.
                        114. Le Costa Rica fait valoir que le Nicaragua a manqué à « l’obliga-
                     tion de ne pas mener d’opérations de dragage, de déviation ou de modifi-
                     cation du cours du San Juan, ni d’autres travaux sur le fleuve San Juan
                     qui causeraient un dommage au territoire costa‑ricien (y compris le
                     fleuve Colorado), à son environnement ou aux droits du Costa Rica
                     découlant de la sentence Cleveland de 1888 » (conclusions finales,
                     point 2 c) v)). Il avance que, en mettant en œuvre son programme de
                     dragage dans le San Juan inférieur, le Nicaragua a manqué aux obliga-
                     tions qui lui incombaient au titre du droit international coutumier et
                     causé des dommages au territoire costa‑ricien situé sur la rive droite du
                     fleuve, ainsi qu’au fleuve Colorado.
                        115. Le Nicaragua soutient pour sa part que le programme de dragage
                     n’a causé aucun dommage au territoire costa‑ricien, y compris le
                     fleuve Colorado, considérant que sa mise en œuvre a été bénéfique à la
                     partie concernée du fleuve San Juan inférieur ainsi qu’aux zones humides
                     d’importance internationale situées en aval. Il avance par ailleurs que, par
                     application d’une règle énoncée dans la sentence Cleveland et propre
                     au San Juan, même si des dommages devaient résulter, sur le territoire
                     costa‑ricien, des travaux d’entretien et d’amélioration entrepris, les activi-
                     tés de dragage n’en seraient pas pour autant illicites.

                     49




5 Ord 1088.indb 94                                                                                    19/10/16 12:01

                     711 	     certaines activités et construction d’une route (arrêt)

                       116. Les Parties se sont toutes deux référées au passage ci‑après de la
                     sentence Cleveland :
                             « La République du Costa Rica ne peut empêcher la République
                          du Nicaragua d’exécuter à ses propres frais et sur son propre terri-
                          toire de tels travaux d’amélioration, à condition que le territoire du
                          Costa Rica ne soit pas occupé, inondé ou endommagé en consé-
                          quence de ces travaux et que ceux‑ci n’arrêtent pas ou ne perturbent
                          pas gravement la navigation sur ledit fleuve ou sur l’un quelconque
                          de ses bras en aucun endroit où le Costa Rica a le droit de naviguer.
                          La République du Costa Rica aura le droit d’être indemnisée si des
                          parties de la rive droite du fleuve San Juan qui lui appartiennent sont
                          occupées sans son consentement ou si des terres situées sur cette
                          même rive sont inondées ou endommagées de quelque manière que
                          ce soit en conséquence de travaux d’amélioration. » (RSA,
                          vol. XXVIII, p. 210, point 6 du troisième paragraphe ; italiques dans
                          l’original [traduction du Greffe].)
                     Un autre extrait de cette même sentence a également été cité par l’une et
                     l’autre :
                             « La République du Costa Rica peut refuser à la République du
                          Nicaragua le droit de dévier les eaux du fleuve San Juan dans le cas
                          où une telle déviation arrêterait ou perturberait gravement la naviga-
                          tion sur ledit fleuve ou sur l’un quelconque de ses bras en tout endroit
                          où le Costa Rica a le droit de naviguer. » (Ibid., point 9 du troisième
                          paragraphe [traduction du Greffe].)
                         117. Le Nicaragua soutient que les passages précités de la sentence Cle-
                     veland signifient qu’il est libre d’entreprendre toutes activités de dragage,
                     fussent‑elles préjudiciables au Costa Rica. Selon ce dernier, cependant, le
                     Nicaragua aurait l’obligation de l’indemniser de tout dommage qui lui
                     serait causé, quelle qu’en soit l’importance et indépendamment de la dili-
                     gence dont il aurait pu faire preuve afin de préserver l’environnement
                     ­costa‑ricien ; ouvriraient également droit à indemnisation les dommages
                     résultant de tous « événements fortuits ou incontrôlables » liés aux activi-
                      tés de dragage du Nicaragua. Le Costa Rica a aussi fait valoir que « tous
                      les droits et obligations du Nicaragua découlant du traité de 1858 et de la
                      sentence de 1888 doivent être interprétés à la lumière des principes de
                      protection de l’environnement actuellement en vigueur », et que ces
                      ­
                      deux textes ne sauraient « supplanter les obligations en matière d’environ-
                      nement qui découlent des principes généraux du droit et des traités inter-
                      nationaux » et qui interdisent aux Etats de causer des dommages
                     transfrontières importants.
                         118. Ainsi que la Cour l’a réaffirmé en l’affaire relative à des Usines de
                      pâte à papier, au regard du droit international coutumier, « l’Etat est tenu
                     de mettre en œuvre tous les moyens à sa disposition pour éviter que les
                     activités qui se déroulent sur son territoire, ou sur tout espace relevant de
                      sa juridiction, ne causent un préjudice sensible à l’environnement d’un

                     50




5 Ord 1088.indb 96                                                                                    19/10/16 12:01

                     712 	      certaines activités et construction d’une route (arrêt)

                     autre Etat » (arrêt, C.I.J. Recueil 2010 (I), p. 56, par. 101 ; voir également
                     Licéité de la menace ou de l’emploi d’armes nucléaires, avis consultatif,
                     C.I.J. Recueil 1996 (I), p. 241‑242, par. 29).
                        Quoi qu’il en soit, la Cour n’aurait besoin d’examiner la question de
                     l’articulation entre le traité de 1858 tel qu’interprété par la sentence Cle-
                     veland et la règle actuelle du droit international coutumier relative aux
                     dommages transfrontières que s’il était prouvé par le Costa Rica que le
                     programme de dragage mis en œuvre dans le fleuve San Juan inférieur a
                     causé des dommages sur son territoire.
                        119. Or le Costa Rica n’a pas établi de manière convaincante que les sédi-
                     ments dragués du fleuve ont été déposés sur la rive droite de celui‑ci. Il n’a
                     pas davantage démontré que le programme de dragage a porté préjudice à
                     sa zone humide (voir le paragraphe 109 ci‑dessus). S’agissant de l’allégation
                     du Costa Rica selon laquelle « le programme de dragage a eu des répercus-
                     sions importantes sur le fleuve Colorado », il a déjà été mentionné que les
                     Parties s’entendent sur le fait que, au point désigné « Delta Colorado », envi-
                     ron 90 % des eaux du fleuve San Juan s’écoulent dans le fleuve Colorado
                     (voir le paragraphe 56 ci‑dessus). Le Nicaragua estime à moins de 2 % la
                     proportion des eaux qui ont été détournées de ce dernier du fait du dragage
                     du cours inférieur du San Juan. Le Costa Rica n’a avancé aucune valeur plus
                     élevée. Son expert principal a déclaré que « rien ne prouve que le programme
                     de dragage ait eu une incidence sensible sur le débit du fleuve Colorado ». Le
                     Costa Rica a certes produit des éléments de preuve indiquant que, entre
                     janvier 2011 et octobre 2014, le débit du fleuve Colorado aurait diminué de
                     manière significative. De l’avis de la Cour, toutefois, il n’a pas été établi de
                     lien causal entre cette diminution et le programme de dragage du Nicaragua.
                     Comme l’admet le Costa Rica, d’autres facteurs pourraient expliquer cette
                     baisse de débit, au premier rang desquels figure le volume relativement limité
                     de précipitations enregistrées pendant la période en question. En tout état de
                     cause, le détournement des eaux provoqué par le dragage du San Juan infé-
                     rieur est loin de perturber gravement la navigation sur le Colorado, hypo-
                     thèse envisagée au point 9 du paragraphe 3 de la sentence Cleveland, ou de
                     causer d’une autre manière des dommages au Costa Rica.
                        120. En conséquence, la Cour conclut que les éléments de preuve dis-
                     ponibles ne montrent pas que le Nicaragua a manqué à ses obligations en
                     s’engageant dans des activités de dragage sur le cours inférieur du fleuve
                     San Juan.

                                        C. Respect des mesures conservatoires
                       121. Le Costa Rica soutient, dans ses conclusions finales, que le Nica-
                     ragua a également manqué aux « obligations découlant des ordonnances
                     en indication de mesures conservatoires rendues par la Cour les 8 mars
                     2011 et 22 novembre 2013 » (point 2 c) vi)).
                       122. Le Nicaragua a quant à lui soulevé des questions concernant le
                     respect par le Costa Rica de certaines des mesures conservatoires indi-
                     quées, sans toutefois demander à la Cour de se prononcer à cet égard.

                     51




5 Ord 1088.indb 98                                                                                      19/10/16 12:01

                      713 	      certaines activités et construction d’une route (arrêt)

                         123. Dans son ordonnance du 8 mars 2011, la Cour indiquait que
                      chaque Partie devait « s’abst[enir] d’envoyer ou de maintenir sur le terri-
                      toire litigieux, y compris le caño, des agents, qu’ils soient civils, de police
                      ou de sécurité », et par ailleurs « s’abst[enir] de tout acte qui risquerait
                      d’aggraver ou d’étendre le différend dont [elle] [était] saisie ou d’en rendre
                      la solution plus difficile » (C.I.J. Recueil 2011 (I), p. 27, par. 86).
                         124. Le Costa Rica a fait valoir que la présence sur le territoire liti-
                      gieux de groupes importants de civils nicaraguayens membres d’un mou-
                      vement de défense de l’environnement emportait violation de l’ordonnance
                      de 2011, ce qu’a contesté le Nicaragua. Dans son ordonnance du 16 juillet
                      2013, la Cour a précisé que « la présence de groupes organisés de ressor-
                      tissants nicaraguayens dans le territoire litigieux comport[ait] un risque
                      d’incidents susceptibles d’aggraver le … différend » (C.I.J. Recueil 2013,
                      p. 240, par. 37).
                         125. Ainsi que le Costa Rica l’a fait valoir et que le Nicaragua l’a
                      admis par la suite, le creusement des deuxième et troisième caños a eu lieu
                      après le prononcé de l’ordonnance de 2011, cette activité est attribuable
                      au Nicaragua et un campement militaire a par ailleurs été établi sur le
                      territoire litigieux tel que défini par la Cour. Le Nicaragua a également
                      reconnu à l’audience que le creusement des deuxième et troisième caños
                      emportait manquement aux obligations lui incombant au titre de l’ordon-
                      nance de 2011.
                         126. Ces faits ont déjà été constatés dans l’ordonnance de la Cour en
                      date du 22 novembre 2013 (ibid., p. 364‑365, par. 45‑46), mais à seule fin
                      d’assurer la protection des droits des Parties pendant la procédure. C’est
                      au stade de l’arrêt au fond qu’il convient d’apprécier le respect des
                      mesures conservatoires. Ainsi, contrairement à ce que soutient le Nicara-
                      gua, l’on ne saurait considérer qu’il serait « superfl[u] » de constater, dans
                      le présent arrêt, l’existence d’une violation, pas plus que l’on ne saurait
                      affirmer que la responsabilité y afférente a cessé : la violation peut avoir
                      pris fin, mais pas la responsabilité qui en découle.

                         127. Sur la base des faits qui sont désormais incontestés, la Cour
                      conclut en conséquence que, en creusant deux caños et en établissant une
                      présence militaire sur le territoire litigieux, le Nicaragua a manqué aux
                      obligations qui lui incombaient au titre de l’ordonnance du 8 mars 2011.
                         128. Dans son ordonnance du 22 novembre 2013, la Cour a prescrit au
                      Nicaragua : de « s’abstenir de toute activité de dragage ou autre activité dans
                      le territoire litigieux » ; de « combler la tranchée creusée sur la plage au nord
                      du caño oriental » ; d’« assurer le retrait du territoire litigieux de tous agents,
                      qu’ils soient civils, de police ou de sécurité » ; d’« empêcher l’entrée de tels
                      agents dans ledit territoire » ; et d’« assurer le retrait du territoire litigieux de
                      toutes personnes privées relevant de sa juridiction ou sous son contrôle et
                      empêcher leur entrée dans ledit territoire » (ibid., p. 369, par. 59). Le
                      Costa Rica n’a formulé aucune allégation de manquement ultérieur à ces
                      obligations, se bornant à soutenir que certaines des activités entreprises par
                      le Nicaragua après cette nouvelle ordonnance emportaient manquement à

                      52




5 Ord 1088.indb 100                                                                                           19/10/16 12:01

                      714 	     certaines activités et construction d’une route (arrêt)

                      l’obligation de ne pas aggraver le différend énoncée dans l’ordonnance
                      de 2011. De l’avis de la Cour, le manquement à cette obligation n’a pas été
                      établi par les éléments de preuve versés au dossier.
                         129. En conséquence, la Cour conclut que, en creusant les deuxième et
                      troisième caños et en établissant une présence militaire sur le territoire
                      litigieux, le Nicaragua a manqué aux obligations qui lui incombaient au
                      titre de l’ordonnance de 2011. Il est précisé que cette conclusion est indé-
                      pendante de celle qui a été formulée ci‑dessus (voir section A) et selon
                      laquelle ces mêmes agissements emportent également violation de la sou-
                      veraineté territoriale du Costa Rica.

                                                D. Droits de navigation
                         130. Dans ses conclusions finales, le Costa Rica avance par ailleurs que
                      le Nicaragua a violé « les droits perpétuels de libre navigation dont [il]
                      peut se prévaloir sur le San Juan conformément au traité de limites
                      de 1858, à la sentence Cleveland de 1888 et à l’arrêt de la Cour du 13 juil-
                      let 2009 » (conclusions finales, point 2 c) ii)).
                         131. Le Nicaragua conteste la recevabilité de cette conclusion, au motif
                      que celle‑ci n’entre pas dans le cadre de la requête et que son objet est
                      sans rapport avec celui du « litige principal ». Le Costa Rica fait remar-
                      quer qu’il a déjà, dans sa requête (point 41 f)), prié la Cour de dire et
                      juger que, « par son comportement, le Nicaragua a[vait] violé … l’obliga-
                      tion de ne pas interdire la navigation de ressortissants costa‑riciens sur le
                      San Juan ».
                         132. La Cour observe que, s’il est vrai que cette conclusion du Costa
                      Rica pourrait être comprise comme se rapportant aux « activités de
                      dragage et de creusement d’un canal qu[e le Nicaragua] m[enait] … dans
                      le San Juan », dont il était également question au même paragraphe de la
                      requête, rien dans sa formulation ne permet d’affirmer qu’elle s’y limitait.
                      La Cour considère que la conclusion finale du Costa Rica concernant les
                      droits de navigation est recevable.
                         133. L’article VI du traité de 1858 énonce ce qui suit :
                              « La République du Nicaragua aura le dominium et l’imperium
                           exclusifs sur les eaux du fleuve San Juan depuis son origine dans le
                           lac jusqu’à son embouchure dans l’océan Atlantique ; la République
                           du Costa Rica aura toutefois un droit perpétuel de libre navigation
                           sur lesdites eaux, entre l’embouchure du fleuve et un point situé à
                           trois milles anglais en aval de Castillo Viejo, [con objetos de comer‑
                           cio], soit avec le Nicaragua soit avec l’intérieur du Costa Rica par la
                           rivière San Carlos, la rivière Sarapiquí ou toute autre voie de naviga-
                           tion partant de la portion de la rive du San Juan établie comme
                           appartenant à cette république. Les bateaux des deux pays pourront
                           accoster indistinctement sur l’une ou l’autre rive de la portion du
                           fleuve où la navigation est commune, sans qu’aucune taxe ne soit
                           perçue, sauf accord entre les deux gouvernements. » (Différend relatif

                      53




5 Ord 1088.indb 102                                                                                   19/10/16 12:01

                      715 	      certaines activités et construction d’une route (arrêt)

                           à des droits de navigation et des droits connexes (Costa Rica c. Nica‑
                           ragua), arrêt, C.I.J. Recueil 2009, p. 236, par. 44 ; traduction établie
                           à partir de l’original en espagnol : « La República de Nicaragua tendrá
                           exclusivamente el dominio y sumo imperio sobre las aguas del río de
                           San Juan desde su salida del Lago, hasta su desembocadura en el
                           Atlántico ; pero la República de Costa Rica tendrá en dichas aguas los
                           derechos perpetuos de libre navegación, desde la expresada desemboca‑
                           dura hasta tres millas inglesas antes de llegar al Castillo Viejo, con
                           objetos de comercio, ya sea con Nicaragua ó al interior de Costa Rica,
                           por los ríos de San Carlos ó Sarapiquí, ó cualquiera otra vía proce‑
                           dente de la parte que en la ribera del San Juan se establece correspon‑
                           der á esta República. Las embarcaciones de uno ú otro país podrán
                           indistintamente atracar en las riberas del río en la parte en que la nave‑
                           gación es común, sin cobrarse ninguna clase de impuestos, á no ser que
                           se establezcan de acuerdo entre ambos Gobiernos. »)
                      La sentence Cleveland contient quelques références, dans les passages préci-
                      tés (voir le paragraphe 116), aux droits de navigation du Costa Rica. Dans
                      l’arrêt qu’elle a rendu en l’affaire du Différend relatif à des droits de naviga‑
                      tion et des droits connexes (Costa Rica c. Nicaragua), la Cour a observé que
                           « deux types de navigation privée sont certainement couverts par le
                           droit de libre navigation au titre de l’article VI du traité de 1858 : la
                           navigation des bateaux transportant des marchandises destinées à
                           donner lieu à des actes de commerce ; et celle des bateaux transportant
                           des passagers qui acquittent un prix autre que symbolique (ou pour le
                           compte desquels est acquitté un tel prix) en contrepartie du service qui
                           leur est ainsi fourni » (C.I.J. Recueil 2009, p. 245, par. 73).
                      Bien que l’article VI du traité de 1858 n’envisage expressément que la
                      navigation aux fins de commerce, la Cour a également indiqué ce qui suit :
                           « il n’a[vait] pas pu être dans l’intention des auteurs du traité de 1858
                           de dénier aux habitants de la rive costa‑ricienne du fleuve, là où cette
                           rive constitue la frontière entre les deux Etats, le droit d’emprunter le
                           fleuve dans la mesure nécessaire à la satisfaction de leurs besoins
                           essentiels, compte tenu de la configuration des lieux, et en dehors
                           même de toute activité de nature commerciale » (ibid., p. 246, par. 79).
                      Dans le dispositif du même arrêt, la Cour a conclu que
                           « les habitants de la rive costa‑ricienne du fleuve San Juan [avaient] le
                           droit de naviguer sur celui‑ci entre les communautés riveraines afin de
                           subvenir aux besoins essentiels de la vie quotidienne qui nécessit[aient]
                           des déplacements dans de brefs délais » (ibid., p. 270, par. 156 1) f)).
                        134. Au nombre des atteintes qui auraient été portées à ses droits de
                      navigation, le Costa Rica reproche au Nicaragua d’avoir pris le
                      décret no 079‑2009 du 1er octobre 2009 concernant la navigation sur le
                      San Juan. Les Parties sont en désaccord sur l’interprétation qu’il convient

                      54




5 Ord 1088.indb 104                                                                                       19/10/16 12:01

                      716 	     certaines activités et construction d’une route (arrêt)

                      de donner à ce texte : le Costa Rica considère qu’il est d’application géné-
                      rale, tandis que le Nicaragua soutient qu’il s’applique seulement aux
                      bateaux de tourisme. La Cour observe que, s’il va de soi que le décret
                      no 079‑2009 devrait être conforme à l’article VI du traité de 1858, tel qu’elle
                      l’a interprété, aucun des incidents spécifiquement invoqués par le Costa Rica
                      au titre de l’entrave à ses droits de navigation n’a trait à l’application de ce
                      texte. Il n’y a donc pas lieu pour la Cour d’examiner ce décret.
                         135. Selon le Costa Rica, il a été porté atteinte à ses droits de navigation
                      dans le cadre de cinq incidents. S’il souligne le nombre peu élevé des viola-
                      tions alléguées, le Nicaragua ne nie pas que deux de ces incidents ont eu lieu.
                      Dans le premier cas, en février 2013, un agriculteur riverain et son oncle ont
                      été retenus pendant plusieurs heures à un poste de l’armée nicaraguayenne,
                      où ils ont été soumis à des traitements humiliants. Cet incident est relaté
                      dans une déclaration sous serment. Dans le second cas, en juin 2014, un
                      citoyen costa‑ricien et des membres d’une coopérative agricole locale se sont
                      vu interdire la navigation sur le fleuve San Juan par des agents nicara-
                      guayens, ainsi que cela est confirmé par cinq déclarations sous serment.
                         136. La Cour estime que le Nicaragua n’a pas apporté de justification
                      convaincante, au regard de l’article VI du traité de 1858, de la conduite de
                      ses agents lors des deux incidents susmentionnés qui concernent la navi-
                      gation sur le fleuve San Juan par des personnes habitant la rive costa-­
                      ricienne de ­celui-ci. La Cour conclut que, en raison des deux incidents en
                      cause, le Nicaragua a violé les droits de navigation sur le fleuve San Juan
                      que le Costa Rica tient du traité de 1858. Compte tenu de cette conclu-
                      sion, il n’est pas nécessaire pour la Cour d’examiner les autres incidents
                      allégués par le Costa Rica.

                                                     E. Réparations
                         137. Le Costa Rica prie la Cour d’ordonner au Nicaragua d’« abroger,
                      par les moyens de son choix, les dispositions du décret no 079-2009 et du
                      règlement y annexé en date du 1er octobre 2009 qui sont contraires au
                      droit de libre navigation reconnu au Costa Rica par l’article VI du traité
                      de limites de 1858, la sentence Cleveland de 1888 et l’arrêt de la Cour du
                      13 juillet 2009 », et de cesser toute activité de dragage du fleuve San Juan
                      en attendant que certaines conditions soient satisfaites (conclusions
                      finales, points 3 a) et b)).
                         Le Costa Rica demande par ailleurs à la Cour d’ordonner au Nicara-
                      gua :
                           « d’apporter réparation, par voie d’indemnisation, à raison des dom-
                           mages matériels causés au Costa Rica, à savoir notamment, mais
                           non exclusivement : i) les dommages découlant de la construction des
                           caños artificiels et de la destruction des arbres et de la végétation sur
                           le « territoire litigieux » ; ii) les dépenses engagées par le Costa Rica
                           pour remédier à ces dommages … le montant de cette indemnisation
                           devant être déterminé lors d’une phase distincte de la procédure »
                           (ibid., point 3 c)).

                      55




5 Ord 1088.indb 106                                                                                      19/10/16 12:01

                      717 	      certaines activités et construction d’une route (arrêt)

                      Il est également demandé à la Cour d’ordonner au Nicaragua d’« appor-
                      ter réparation, par voie de satisfaction, pour remédier pleinement au pré-
                      judice causé au Costa Rica, selon des modalités déterminées par la Cour »
                      (conclusions finales, point 3 d)) et de « fournir des assurances et garanties
                      appropriées de non‑répétition du comportement illicite du Nicaragua,
                      selon des modalités déterminées par la Cour » (ibid., point 3) e)). Le
                      Costa Rica sollicite enfin le remboursement de certains de ses frais de
                      procédure, point qui sera examiné plus loin dans la présente section.
                         138. Etant donné les conclusions auxquelles elle est parvenue aux sec-
                      tions B et D ci‑dessus, la Cour ne peut faire droit aux demandes présen-
                      tées par le Costa Rica aux points 3 a) et b) de ses conclusions finales, qui
                      concernent respectivement l’abrogation du décret no 079‑2009 relatif à la
                      navigation et la cessation des activités de dragage.
                         139. La constatation par la Cour de ce que le Nicaragua a violé
                      la ­souveraineté territoriale du Costa Rica en creusant trois caños et en
                      établissant une présence militaire sur le territoire litigieux constitue une
                      satisfaction appropriée au préjudice immatériel subi à ce titre. Il en va de
                      même de la constatation de la violation des obligations découlant de
                      l’ordonnance en indication de mesures conservatoires rendue par la
                      ­
                      Cour le 8 mars 2011. Enfin, la constatation de la violation, dans les condi-
                      tions rappelées à la section D ci‑dessus, des droits de navigation conférés
                      au Costa Rica constitue également une satisfaction appropriée à cet
                      égard.
                         140. La demande tendant à la fourniture d’« assurances et garanties
                      appropriées de non‑répétition » a été présentée en raison, initialement, de
                      la « mauvaise foi » reprochée au Nicaragua dans le cadre du dragage du
                      caño de 2010, puis de la méconnaissance des obligations lui incombant au
                      titre de l’ordonnance de 2011.
                         141. Ainsi que la Cour l’a rappelé à l’occasion du Différend relatif à
                      des droits de navigation et des droits connexes, « il n’y a pas lieu de suppo-
                      ser que l’Etat dont un acte ou un comportement a été déclaré illicite par
                      la Cour répétera à l’avenir cet acte ou ce comportement, puisque sa bonne
                      foi doit être présumée », de sorte que seules des « circonstances spéciales »
                      peuvent justifier que soit ordonnée la fourniture d’assurances et de garan-
                      ties de non‑répétition (C.I.J. Recueil 2009, p. 267, par. 150). Bien que le
                      Nicaragua ait manqué aux obligations découlant de l’ordonnance de 2011,
                      il convient de prendre également en considération le fait qu’il s’est par la
                      suite conformé à celles, énoncées dans l’ordonnance du 22 novembre
                      2013, de « s’abstenir de toute activité de dragage ou autre activité dans le
                      territoire litigieux » et d’« assurer le retrait du territoire litigieux de tous
                      agents, qu’ils soient civils, de police ou de sécurité » (C.I.J. Recueil 2013,
                      p. 369, par. 59). Il y a tout lieu de penser que le Nicaragua adoptera la
                      même attitude à l’égard de la situation de droit résultant du présent arrêt,
                      compte tenu notamment du fait que la question de la souveraineté terri-
                      toriale sur le territoire litigieux est désormais réglée.
                         142. Le Costa Rica est fondé à recevoir indemnisation pour les dom-
                      mages matériels découlant des violations dont la Cour a constaté la com-

                      56




5 Ord 1088.indb 108                                                                                      19/10/16 12:01

                      718 	     certaines activités et construction d’une route (arrêt)

                      mission par le Nicaragua. La Cour ne pourrait procéder à l’évaluation de
                      ces dommages et du montant de l’indemnité que dans le cadre d’une pro-
                      cédure distincte. La Cour estime que les Parties devraient mener des
                      négociations afin de s’entendre sur ces questions. Toutefois, si elles ne
                      parviennent pas à un accord dans un délai de 12 mois à partir de la date
                      du présent arrêt, la Cour déterminera, à la demande de l’une d’entre elles,
                      le montant de l’indemnité sur la base de pièces écrites additionnelles limi-
                      tées à cet objet.

                                                           *
                        143. Le Costa Rica prie par ailleurs la Cour d’ordonner au Nicaragua
                      de :
                           « s’acquitter, sur la base d’une obligation d’indemnisation complète,
                           de tous les frais engagés par le Costa Rica dans le cadre de la procé-
                           dure de demande en indication de mesures conservatoires qui s’est
                           conclue par le prononcé de l’ordonnance du 22 novembre 2013, à
                           savoir notamment, mais non exclusivement, les honoraires et frais de
                           ses conseils et experts, majorés d’intérêts » (conclusions finales,
                           point 3 f)).
                      La raison qui sous‑tend spécifiquement cette demande tient à ce que la
                      procédure ayant abouti à l’ordonnance du 22 novembre 2013 aurait été
                      engagée à raison du manquement par le Nicaragua aux obligations lui
                      incombant au titre de l’ordonnance du 8 mars 2011.
                         144. Aux termes de l’article 64 du Statut, « [s]’il n’en est autrement
                      décidé par la Cour, chaque partie supporte ses frais de procédure ». Cet
                      article dispose que, en règle générale, aucune des parties n’est condamnée
                      à supporter les frais de procédure, mais confère à la Cour le pouvoir de
                      mettre tout ou partie de ceux‑ci à la charge de l’une d’elles. Bien que, en
                      ne respectant pas les prescriptions de l’ordonnance de 2011, le Nicaragua
                      ait conduit le Costa Rica à engager une nouvelle procédure en indication
                      de mesures conservatoires, la Cour considère que, compte tenu de l’en-
                      semble des circonstances de l’espèce, la condamnation du Nicaragua à
                      supporter certains frais de procédure du Costa Rica, comme ­celui-ci l’a
                      demandé, ne serait pas appropriée.


                           IV. Questions en litige en l’affaire Nicaragua c. Costa Rica

                         145. Dans la requête qu’il a déposée le 22 décembre 2011 (voir le para-
                      graphe 9 ci‑dessus), le Nicaragua allègue que, à l’occasion de la construc-
                      tion de la route le long du fleuve San Juan, le Costa Rica a manqué à des
                      obligations de nature tant procédurale que substantielle. La Cour com-
                      mencera par examiner les allégations de manquement à des obligations
                      d’ordre procédural, avant de se pencher sur celles concernant le manque-
                      ment à des obligations de fond.

                      57




5 Ord 1088.indb 110                                                                                  19/10/16 12:01

                      719 	       certaines activités et construction d’une route (arrêt)

                              A. Allégations de violation d’obligations de nature procédurale
                      1. Allégation de violation de l’obligation d’effectuer une évaluation de
                         l’impact sur l’environnement
                         146. Selon le Nicaragua, le Costa Rica a manqué à l’obligation qui lui
                      incombait au titre du droit international général d’évaluer, avant le début
                      des travaux, l’impact environnemental de la construction de la route,
                      compte tenu en particulier de la longueur et de l’emplacement de celle‑ci.
                         147. Le Costa Rica conteste cette allégation, arguant que la construc-
                      tion de la route ne présentait pas de risque de dommage transfrontière
                      important à raison du rejet de substances nocives dans le San Juan ou
                      ailleurs sur le territoire nicaraguayen, et que les quantités relativement
                      négligeables de sédiments provenant de la route ne risquaient pas d’avoir
                      une incidence sensible sur le fleuve.
                         148. Le Costa Rica avance par ailleurs qu’il était dispensé de l’obliga-
                      tion d’effectuer une évaluation de l’impact sur l’environnement en raison
                      de l’état d’urgence que le Nicaragua avait provoqué en occupant Isla Por-
                      tillos (voir les paragraphes 63-64 ci‑dessus). En premier lieu, il fait valoir
                      qu’une situation d’urgence peut exempter un Etat de l’obligation de pro-
                      céder à une évaluation de l’impact sur l’environnement, que ce soit parce
                      que le droit international renvoie sur ce point au droit interne ou parce
                      qu’il prévoit une dérogation en cas d’urgence. En second lieu, il affirme
                      que la construction de la route constituait une réponse appropriée à la
                      situation d’urgence, en ce qu’elle devait faciliter l’accès aux postes de
                      police et aux communautés isolées situés le long de la rive droite du
                      San Juan, compte tenu notamment du risque réel d’un affrontement mili-
                      taire avec le Nicaragua, lequel contraindrait le Costa Rica à procéder à
                      l’évacuation de la région. La construction pouvait donc, selon lui, être
                      entreprise sans évaluation de l’impact sur l’environnement.
                         149. En tout état de cause, le Costa Rica soutient que, même s’il avait
                      en l’occurrence été tenu, au titre du droit international, de réaliser une
                      évaluation de l’impact sur l’environnement, il a satisfait à cette obligation
                      puisqu’il a effectué un certain nombre d’études de l’impact sur l’environ-
                      nement, dont un « diagnostic de l’impact sur l’environnement » en 2013.
                         150. Le Nicaragua réplique qu’il n’y avait pas de situation d’urgence
                      véritable (bona fide), soulignant que la route n’est pas située à proximité
                      du territoire litigieux, tel que défini dans l’ordonnance du 8 mars 2011, et
                      que l’état d’urgence a été déclaré plusieurs mois après le début des tra-
                      vaux de construction. Il n’existe par ailleurs, à son avis, aucune déroga-
                      tion fondée sur l’urgence en ce qui a trait à l’obligation internationale de
                      réaliser une évaluation de l’impact sur l’environnement. Il souligne que le
                      Costa Rica cherche, à tort, à se fonder sur une proclamation d’état d’ur-
                      gence faite en vertu de son droit interne pour justifier l’inexécution des
                      obligations que lui impose le droit international.
                         151. Enfin, le Nicaragua fait remarquer que les études de l’impact sur
                      l’environnement que le Costa Rica a réalisées après avoir achevé l’essen-

                      58




5 Ord 1088.indb 112                                                                                    19/10/16 12:01

                      720 	     certaines activités et construction d’une route (arrêt)

                      tiel des travaux de construction ne sauraient constituer une évaluation
                      adéquate. En conséquence, il prie la Cour de déclarer que le Costa Rica
                      devrait s’abstenir de lancer tout nouveau projet dans la région sans avoir
                      procédé à une évaluation de l’impact sur l’environnement appropriée.
                         152. Reprenant l’argumentation avancée par les Parties, la Cour
                      recherchera tout d’abord si le Costa Rica avait l’obligation, en droit inter-
                      national général, d’effectuer une évaluation de l’impact sur l’environne-
                      ment. Dans l’affirmative, elle examinera s’il était dispensé de cette
                      obligation ou s’il y a satisfait en réalisant son « diagnostic de l’impact sur
                      l’environnement » et d’autres études.

                                                            *
                         153. La Cour rappelle (voir le paragraphe 104 ­ci-dessus) que, au titre
                      de l’obligation qui lui incombe de faire preuve de la diligence requise en
                      vue de prévenir les dommages transfrontières importants, un Etat doit
                      vérifier s’il existe un risque de dommage transfrontière important avant
                      d’entreprendre une activité pouvant avoir un impact préjudiciable sur
                      l’environnement d’un autre Etat. Si tel est le cas, il lui faut effectuer une
                      évaluation de l’impact sur l’environnement. L’obligation en question
                      incombe à l’Etat qui s’engage dans l’activité visée. En l’espèce, c’était
                      donc au Costa Rica, et non au Nicaragua, qu’il revenait d’apprécier,
                      avant le début des travaux de construction routière et sur la base d’une
                      évaluation objective de l’ensemble des circonstances, l’existence d’un
                      risque de dommage transfrontière important.
                         154. Le conseil du Costa Rica a déclaré à l’audience qu’une évaluation
                      préliminaire du risque afférent au projet a été effectuée au moment où a
                      été prise la décision de construire la route et que, compte tenu de la nature
                      du projet et de son impact probable sur le fleuve, il a été conclu qu’aucun
                      risque de dommage important n’y était associé. A l’appui de cette préten-
                      tion, le Costa Rica a souligné que le projet était d’ampleur restreinte, qu’il
                      ne s’agissait manifestement pas d’une autoroute, que la route suivait, sur
                      certains tronçons, le tracé de pistes existantes et que le seul risque tenait à
                      l’apport éventuel de sédiments provenant de la route dans un fleuve pré-
                      sentant déjà une charge sédimentaire élevée.
                         La Cour relève que la réalisation d’une évaluation préliminaire du
                      risque créé par une activité est l’un des moyens par lesquels un Etat peut
                      vérifier si ladite activité comporte un risque de dommage transfrontière
                      important. Le Costa Rica n’a toutefois présenté aucune preuve qu’il avait
                      effectivement procédé à une telle évaluation préliminaire.
                         155. Pour rechercher si, à la fin de l’année 2010, la construction de la
                      route comportait un risque de dommage transfrontière important, la
                      Cour prendra en considération la nature et l’envergure du projet, ainsi
                      que le contexte dans lequel il devait être réalisé.
                         Premièrement, elle relève que, contrairement à l’affirmation du
                      Costa Rica, le projet ne manquait pas d’ampleur. La route, qui s’étend
                      sur près de 160 kilomètres, longe le fleuve sur un tronçon de 108,2 kilo-

                      59




5 Ord 1088.indb 114                                                                                     19/10/16 12:01

                      721 	     certaines activités et construction d’une route (arrêt)

                      mètres (voir croquis no 2 ­ci-dessus), dont la moitié environ est de construc-
                       tion entièrement nouvelle.
                          Deuxièmement, la Cour constate que, étant donné l’emplacement projeté
                      de la route le long du San Juan, il était à prévoir que tout dommage causé
                      par ­celle-ci à l’environnement pourrait aisément toucher le fleuve et, par-
                       tant, le territoire du Nicaragua. Les éléments de preuve présentés à la Cour
                       révèlent que, sur environ la moitié du tronçon longeant le San Juan, la
                      route passe à moins de 100 mètres de la rive ; sur près de 18 kilomètres, elle
                      s’en approche à moins de 50 mètres et, par endroits, à moins de cinq mètres.
                      La grande proximité de la route par rapport au fleuve et sa construction sur
                      des terrains souvent en pente risquaient d’augmenter le rejet de sédiments
                      dans le San Juan. Il y a en outre lieu de prendre en considération, pour
                      apprécier le risque de sédimentation résultant de l’érosion due à la route, le
                      fait que celle‑ci traverserait, sur près du quart de son tracé, des régions
                      antérieurement boisées. Il doit être également tenu compte des possibilités
                      que se produisent dans la région des catastrophes naturelles causées par des
                      phénomènes tels que des ouragans, des tempêtes tropicales et des séismes,
                      qui augmenteraient le risque de sédimentation liée à l’érosion.
                          Troisièmement, il convient de prendre en compte les caractéristiques géo-
                      graphiques du bassin hydrographique où la route devait être construite.
                      ­Celle-ci devait traverser une zone humide d’importance internationale en
                       territoire costa‑ricien et passer à proximité immédiate d’une autre zone
                       humide protégée, appelée Refugio de Vida Silvestre Río San Juan, située en
                       territoire nicaraguayen. La présence de sites protégés sous le régime de la
                       convention de Ramsar, qui témoigne de la fragilité particulière de l’envi-
                       ronnement concerné, augmentait le risque de préjudice important. Le prin-
                       cipal dommage susceptible de voir le jour tenait à l’importante sédimentation
                       pouvant être causée par la route et aux risques en découlant pour l’écologie
                       et la qualité des eaux du fleuve, ainsi qu’aux changements morphologiques.
                          156. La Cour conclut que le projet de construction routière entrepris
                       par le Costa Rica comportait un risque de dommage transfrontière impor-
                       tant et que, en conséquence, le seuil d’application de l’obligation d’éva-
                       luer l’impact de ce projet sur l’environnement était atteint.

                                                            *
                         157. La Cour abordera à présent la question de savoir si le Costa Rica
                      était dispensé de son obligation d’évaluer l’impact du projet routier sur
                      l’environnement en raison d’une situation d’urgence. En premier lieu, elle
                      rappelle qu’elle a déjà dit qu’« il revient à chaque Etat de déterminer, dans
                      le cadre de sa législation nationale ou du processus d’autorisation du pro-
                      jet, la teneur exacte de l’évaluation de l’impact sur l’environnement
                      requise dans chaque cas » compte tenu de différents facteurs (voir le para-
                      graphe 104 ci‑dessus, citant Usines de pâte à papier sur le fleuve Uruguay
                      (Argentine c. Uruguay), arrêt, C.I.J. Recueil 2010 (I), p. 83, par. 205).
                      Elle observe que le renvoi au droit interne ainsi opéré ne concerne pas la
                      question de savoir s’il y a lieu ou non de procéder à une évaluation de

                      60




5 Ord 1088.indb 116                                                                                    19/10/16 12:01

                      722 	     certaines activités et construction d’une route (arrêt)

                      l’impact sur l’environnement. Il s’ensuit que l’existence, en droit costa‑­
                      ricien, d’une dérogation fondée sur l’urgence n’aurait aucune incidence
                      sur l’obligation d’effectuer une évaluation de l’impact sur l’environne-
                      ment incombant au Costa Rica au titre du droit international.
                         158. En second lieu, indépendamment de la question de savoir si une
                      situation d’urgence est susceptible d’exonérer un Etat de son obligation, en
                      droit international, d’effectuer une évaluation de l’impact sur l’environne-
                      ment ou de lui permettre d’en différer l’exécution jusqu’à la cessation de
                      l’urgence en question, la Cour estime que, dans les circonstances de l’es-
                      pèce, le Costa Rica n’a pas démontré l’existence d’une urgence justifiant de
                      construire la route sans entreprendre d’évaluation de l’impact sur l’environ-
                      nement. En effet, l’exécution des travaux était prévue dès le départ pour
                      durer plusieurs années, ce qui s’est confirmé par la suite. De plus, lorsque le
                      Costa Rica a entrepris la construction de la route, la situation dont le terri-
                      toire litigieux était le théâtre avait déjà été portée devant la Cour, laquelle
                      a, peu de temps après, indiqué des mesures conservatoires. Si le Costa Rica
                      soutient que la route était destinée à faciliter l’évacuation de la portion de
                      territoire costa‑ricien adjacente au fleuve San Juan, la Cour constate que la
                      route ne donne accès qu’à une partie de cette région et ne pouvait donc
                      constituer une réponse à l’urgence alléguée que dans une mesure limitée.
                      Par ailleurs, le Costa Rica n’a pas démontré l’existence d’une menace immi-
                      nente d’affrontement militaire dans les régions traversées par la route.
                      Enfin, il est rappelé que le décret proclamant l’état d’urgence a été pris par
                      le Costa Rica le 21 février 2011, soit après le début des travaux routiers.
                         159. Ayant ainsi conclu que, dans les circonstances de l’espèce, aucune
                      urgence ne justifiait la construction immédiate de la route, la Cour n’a pas à
                      se prononcer sur la question de l’existence d’une dérogation, en cas d’ur-
                      gence, à l’obligation d’effectuer une évaluation de l’impact sur l’environne-
                      ment dans les cas où il existe un risque de dommage transfrontière important.
                         Il s’ensuit que le Costa Rica était tenu de procéder à une telle évalua-
                      tion avant d’amorcer les travaux de construction.


                                                            *
                         160. Abordant à présent la question de savoir si le Costa Rica s’est
                      conformé à son obligation d’effectuer une évaluation de l’impact sur l’en-
                      vironnement, la Cour constate qu’il a réalisé plusieurs études, notamment
                      un plan de gestion environnementale relatif au projet routier en avril 2012,
                      un « diagnostic de l’impact sur l’environnement » en novembre 2013 et
                      une étude de suivi dudit diagnostic en janvier 2015. Ces différentes études
                      comportaient une évaluation des effets préjudiciables déjà causés par la
                      construction de la route sur l’environnement ainsi que des recommanda-
                      tions pour la prise de mesures destinées à prévenir ou atténuer ces effets.
                         161. La Cour a affirmé, dans l’arrêt qu’elle a rendu en l’affaire relative
                      à des Usines de pâte à papier, que l’obligation de réaliser une évaluation de
                      l’impact sur l’environnement est une obligation continue et qu’il y a lieu

                      61




5 Ord 1088.indb 118                                                                                     19/10/16 12:01

                      723 	     certaines activités et construction d’une route (arrêt)

                      d’assurer la surveillance des effets du projet sur l’environnement, au besoin
                      pendant toute la durée de vie de celui‑ci (C.I.J. Recueil 2010 (I), p. 83‑84,
                      par. 205). Cette obligation requiert toutefois que le risque de dommage
                      transfrontière important soit évalué ex ante ; c’est pourquoi « une évalua-
                      tion de l’impact sur l’environnement doit être réalisée avant la mise en
                      œuvre du projet » (ibid., p. 84, par. 205). En l’espèce, le Costa Rica avait
                      l’obligation de procéder à une telle évaluation avant d’entreprendre la
                      construction de la route, afin de s’assurer que le projet serait conçu et réa-
                      lisé de manière à réduire dans toute la mesure du possible le risque de
                      dommage transfrontière important. Or le « diagnostic de l’impact sur l’en-
                      vironnement » et les autres études effectuées par le Costa Rica ont consisté
                      dans une évaluation post hoc de l’impact environnemental des tronçons de
                      route déjà construits, et ne comportaient pas d’évaluation des risques de
                      dommage à venir. La Cour relève en outre que ce diagnostic a été établi
                      environ trois ans après la mise en chantier du projet.
                         162. Pour les raisons exposées ci‑dessus, la Cour conclut que le
                      Costa Rica ne s’est pas acquitté de l’obligation qu’il avait, en vertu du
                      droit international général, d’effectuer une évaluation de l’impact envi-
                      ronnemental de la construction de la route.

                      2.	Allégation de violation de l’article 14 de la convention sur la diversité
                         biologique
                         163. Le Nicaragua avance que le Costa Rica était tenu d’effectuer une
                      évaluation de l’impact sur l’environnement au titre de l’article 14 de la
                      convention sur la diversité biologique. Le Costa Rica soutient pour sa
                      part que cette disposition concerne l’adoption de procédures appropriées
                      à l’égard des projets susceptibles d’avoir un effet préjudiciable important
                      sur la diversité biologique et qu’il a mis en place pareilles procédures,
                      mais que, en tout état de cause, celles‑ci ne s’appliquent pas à la construc-
                      tion de la route, puisque ce projet n’était pas susceptible d’avoir un effet
                      préjudiciable important sur la diversité biologique.
                         164. La Cour rappelle que cette disposition énonce notamment ce qui
                      suit :
                              « Chaque Partie contractante, dans la mesure du possible et selon
                           qu’il conviendra : a) Adopte des procédures permettant d’exiger
                           l’évaluation des impacts sur l’environnement des projets qu’elle a
                           proposés et qui sont susceptibles de nuire sensiblement à la diversité
                           biologique en vue d’éviter et de réduire au minimum de tels effets, et,
                           s’il y a lieu, permet au public de participer à ces procédures. »
                      La Cour considère que la disposition en question ne crée pas d’obligation
                      d’effectuer une évaluation de l’impact sur l’environnement avant d’entre-
                      prendre une activité susceptible de nuire sensiblement à la diversité biolo-
                      gique. Il n’a donc pas été établi que, en omettant d’évaluer l’impact sur
                      l’environnement de son projet routier, le Costa Rica a enfreint l’article 14
                      de la convention sur la diversité biologique.

                      62




5 Ord 1088.indb 120                                                                                    19/10/16 12:01

                      724 	      certaines activités et construction d’une route (arrêt)

                      3. Allégation de violation d’une obligation de notification et de consultation
                         165. Le Nicaragua allègue que le Costa Rica a manqué à l’obligation
                      de notification et de consultation qu’il avait envers lui au sujet des tra-
                      vaux de construction, obligation qui aurait selon lui trois sources, à savoir
                      le droit international coutumier, le traité de 1858 et la convention de
                      Ramsar. La Cour examinera tour à tour chacun des moyens invoqués.

                                                             *
                         166. Le Nicaragua affirme que, ayant tout lieu de penser que son pro-
                      jet de construction routière risquait d’entraîner des dommages transfron-
                      tières importants, le Costa Rica aurait dû l’en informer et le consulter à
                      ce sujet, et ne pouvait se soustraire à cette obligation en raison d’une
                      prétendue urgence.
                         167. Le Costa Rica soutient quant à lui que le critère du « risque d’im-
                      pact préjudiciable important » n’était pas rempli en l’espèce. Il fait valoir
                      que, bien qu’il l’ait invité à prendre part à des consultations, le Nicaragua
                      n’en a rien fait. En tout état de cause, le Costa Rica estime que le Nicara-
                      gua ne saurait invoquer l’obligation de notification, étant lui‑même à
                      l’origine de la situation d’urgence à laquelle le Costa Rica a dû répondre
                      par la construction de la route.
                         168. La Cour réitère sa conclusion, selon laquelle, si l’évaluation de
                      l’impact sur l’environnement confirme l’existence d’un risque de dom-
                      mage transfrontière important, l’Etat d’origine est tenu, en vue de satis-
                      faire à son obligation de faire preuve de la diligence requise pour prévenir
                      les dommages transfrontières importants, d’informer et de consulter de
                      bonne foi l’Etat susceptible d’être affecté, lorsque cela est nécessaire aux
                      fins de définir les mesures propres à prévenir ou réduire ce risque (voir le
                      paragraphe 104 ci‑dessus). Toutefois, la question de l’obligation de noti-
                      fication et de consultation n’appelle pas un examen par la Cour en l’es-
                      pèce, puisque la Cour a conclu que le Costa Rica ne s’est pas acquitté de
                      l’obligation qu’il avait, en droit international général, d’effectuer une éva-
                      luation de l’impact sur l’environnement avant d’entreprendre la construc-
                      tion de la route.

                                                             *
                         169. Le Nicaragua affirme par ailleurs que le traité de 1858 établit une
                      obligation de notification. Dans l’arrêt qu’elle a rendu en 2009 en l’affaire du
                      Différend relatif à des droits de navigation, la Cour a conclu que le Nicaragua
                      avait l’obligation d’informer le Costa Rica de sa réglementation concernant
                      la navigation sur le fleuve. Le Nicaragua fait valoir que, étant donné que la
                      construction de la route a une incidence sur ses propres droits de navigation,
                      ce même raisonnement vaut a fortiori pour la présente affaire.
                         170. Le Costa Rica soutient pour sa part que le Nicaragua est malvenu
                      d’invoquer le traité de 1858, puisque celui‑ci ne lui impose aucune obliga-

                      63




5 Ord 1088.indb 122                                                                                      19/10/16 12:01

                      725 	      certaines activités et construction d’une route (arrêt)

                      tion de notification envers son voisin lorsqu’il entreprend des travaux
                      d’infrastructure sur son propre territoire.
                         171. La Cour rappelle que, dans son arrêt de 2009, elle a dit que l’obli-
                      gation de notification dont le Nicaragua était, au titre du traité de 1858,
                      redevable au Costa Rica découlait, entre autres, des droits de navigation
                      que ce dernier détient sur le fleuve San Juan, situé en territoire nicara-
                      guayen (Différend relatif à des droits de navigation et des droits connexes
                      (Costa Rica c. Nicaragua), arrêt, C.I.J. Recueil 2009, p. 251‑252,
                      par. 94-97). Le Nicaragua ne tenant quant à lui du traité de 1858 aucun
                      droit sur le territoire costa-ricien, où la route est construite, il n’en résulte
                      aucune obligation pour le Costa Rica de notifier au Nicaragua les mesures
                      prises sur son territoire. La Cour conclut que le traité de 1858 ne faisait
                      peser sur le Costa Rica aucune obligation de notification envers le Nica-
                      ragua en ce qui concerne la construction de la route.

                                                             *
                          172. Enfin, le Nicaragua invoque le paragraphe 2 de l’article 3 et l’ar-
                       ticle 5 de la convention de Ramsar (voir les paragraphes 109‑110
                      ­ci-dessus), qui imposent selon lui aux Etats parties une obligation de noti-
                       fication et de consultation. De l’avis de la Cour, le Nicaragua n’a pas
                       démontré que le projet de construction routière a modifié ou risquait de
                       modifier les caractéristiques écologiques de la zone humide située sur son
                       territoire. Qui plus est et contrairement aux affirmations du Nicaragua, le
                       Costa Rica a, le 28 février 2012, informé le Secrétariat de la convention de
                       Ramsar qu’une section de la route traversait la zone humide Humedal
                       Caribe Noreste. La Cour conclut en conséquence que le Nicaragua n’a
                       pas prouvé que le Costa Rica a enfreint les dispositions du paragraphe 2
                       de l’article 3 de la convention de Ramsar. S’agissant de l’article 5 de
                       celle‑ci, la Cour est d’avis que cette disposition n’impose au Costa Rica
                       aucune obligation de consultation envers le Nicaragua au sujet d’un pro-
                       jet particulier qu’il entreprend, comme, en l’occurrence, la construction
                       de la route (voir également le paragraphe 110 ci‑dessus).

                                                             *
                         173. En conclusion, la Cour constate que le Costa Rica a manqué à
                      son obligation d’évaluer l’impact environnemental de la construction de
                      la route. Il demeure tenu de procéder à une évaluation appropriée relati-
                      vement à tous nouveaux travaux qu’il envisagerait d’exécuter sur la route
                      ou dans la zone adjacente au fleuve San Juan et qui présenteraient un
                      risque de dommage transfrontière important. Le Costa Rica admet
                      lui‑même être tenu à pareille obligation. Il n’y a pas lieu de supposer que,
                      lorsqu’il entreprendra de nouveaux travaux dans ce secteur, notamment
                      dans le cadre de la construction de la route, il ne tiendra pas compte des
                      motifs et des conclusions énoncés dans le présent arrêt. La Cour relève
                      par ailleurs que le Nicaragua s’est, à l’audience, engagé à coopérer avec le

                      64




5 Ord 1088.indb 124                                                                                       19/10/16 12:01

                      726 	     certaines activités et construction d’une route (arrêt)

                      Costa Rica pour l’évaluation de l’impact de tels travaux sur le fleuve. Elle
                      considère à cet égard que, si les circonstances l’exigent, le Costa Rica
                      devra consulter de bonne foi le Nicaragua, qui a souveraineté sur le fleuve
                      San Juan, en vue de définir les mesures propres à prévenir la survenance
                      de dommages transfrontières importants ou à en réduire le risque.

                                    B. Allégations de violation d’obligations de fond
                         174. La Cour examinera à présent les allégations concernant la viola-
                      tion, par le Costa Rica, des obligations de fond lui incombant au titre du
                      droit international coutumier et des conventions internationales appli-
                      cables. Le Nicaragua soutient en particulier que la construction de la
                      route a porté préjudice au fleuve San Juan, qui, conformément au traité
                      de 1858, relève de sa souveraineté. Ainsi, le Costa Rica a selon lui man-
                      qué à l’obligation que lui faisait le droit international coutumier de ne pas
                      lui causer de dommages transfrontières importants, à celle de respecter
                      son intégrité territoriale et à des obligations conventionnelles ayant trait
                      à la protection de l’environnement.
                         175. Au cours des quatre années écoulées, les Parties ont présenté à la
                      Cour, à l’appui de leurs prétentions respectives, un volume considérable
                      d’éléments factuels et scientifiques. Ont également été soumis de nom-
                      breux rapports et études établis à leur demande par des experts et consul-
                      tants sur des sujets tels que les normes techniques de construction routière,
                      la morphologie fluviale, les niveaux de sédimentation du fleuve San Juan
                      ainsi que leurs causes et leurs effets, l’impact écologique de la construc-
                      tion de la route et l’état d’avancement des mesures d’atténuation mises en
                      œuvre par le Costa Rica. Certains de ces spécialistes ont par ailleurs été
                      entendus par la Cour en qualité d’experts sous le régime des articles 57
                      et 64 du Règlement de celle‑ci.
                         176. Il incombe à la Cour, au terme d’un examen attentif de l’ensemble
                      des éléments versés au dossier, d’en apprécier la valeur probante, de déter-
                      miner quels faits sont à prendre en considération et d’en tirer les conclu-
                      sions qui s’imposent. Ainsi, fidèle à sa pratique, la Cour se prononcera sur
                      les faits, en se fondant sur l’ensemble des éléments de preuve qui lui ont été
                      présentés, puis appliquera les règles du droit international à ceux qu’elle
                      aura jugés avérés (Usines de pâte à papier sur le fleuve Uruguay (Argentine
                      c. Uruguay), arrêt, C.I.J. Recueil 2010 (I), p. 72, par. 168).


                      1. Allégation de violation de l’obligation de ne pas causer de dommage
                         transfrontière important au Nicaragua
                         177. Le Nicaragua soutient que la construction de la route a entraîné le
                      rejet dans le fleuve San Juan de quantités considérables de sédiments, en
                      raison notamment de l’érosion importante due à l’inobservation, de la part
                      du Costa Rica, de principes élémentaires d’ingénierie. Ce dernier se serait
                      ainsi livré à une déforestation massive dans les secteurs adjacents au fleuve

                      65




5 Ord 1088.indb 126                                                                                    19/10/16 12:01

                      727 	      certaines activités et construction d’une route (arrêt)

                      et à des activités de terrassement qui auraient entraîné la formation de
                      talus de déblai et de remblai instables à proximité du cours d’eau. De plus,
                      ceux qui ont travaillé à la construction de la route auraient laissé des amas
                      de terre exposés aux précipitations et omis d’installer les systèmes de drai-
                      nage et ponceaux voulus afin de limiter l’érosion. En outre, le Nicaragua
                      avance que, sur le tronçon qui longe le San Juan, la route a été construite
                      trop près de celui‑ci — elle se trouve, sur près de la moitié de son parcours,
                      à moins de 100 mètres du rivage, dont elle s’approche, par endroits, à
                      moins de 5 mètres — ou sur des pentes raides, ce qui augmente le déverse-
                      ment de sédiments dans le fleuve. Selon son expert principal, l’érosion est
                      particulièrement grave sur le tronçon de 41,6 kilomètres marqué par les
                      pentes les plus raides, lequel est situé entre un point appelé « borne no II »
                      (le point occidental à partir duquel la rive droite du San Juan forme la
                      frontière avec le Nicaragua) et Boca San Carlos (au confluent du San Juan
                      et de la rivière San Carlos ; voir croquis no 2 ci‑dessus).
                         178. Selon le Nicaragua, le rejet de ces quantités importantes de sédi-
                      ments a entraîné la hausse des concentrations sédimentaires déjà anorma-
                      lement élevées du San Juan. Il affirme que le seul fait de cette augmentation
                      a causé des dommages au fleuve, les sédiments étant des polluants, et que
                      ladite augmentation a eu un nombre de conséquences préjudiciables. Pre-
                      mièrement, la morphologie du fleuve s’en serait trouvée modifiée, du fait
                      que les sédiments issus de l’érosion de la route s’accumuleraient en grandes
                      quantités sur le lit du San Juan inférieur, ce qui accentuerait les difficultés
                      de navigation dans cette partie du fleuve et obligerait le Nicaragua à mul-
                      tiplier ses opérations de dragage pour rétablir la navigabilité du chenal.
                      Ces sédiments auraient par ailleurs formé, le long de la rive costa‑ricienne,
                      de larges deltas faisant obstacle à la navigation. Deuxièmement, le Nicara-
                      gua soutient que les sédiments qui proviennent de l’érosion de la route ont
                      porté atteinte à la qualité de l’eau et à l’écosystème du fleuve. Troisième-
                      ment, il allègue que la construction de la route a eu un effet préjudiciable
                      sur le tourisme et sur la santé des populations riveraines. Il avance en
                      outre que d’autres dommages sont à prévoir puisque le Costa Rica conti-
                      nue à méconnaître les normes applicables en la matière et à ne prendre
                      aucune des mesures correctives appropriées. Il ajoute que des risques sup-
                      plémentaires existent en raison du déversement possible de matières
                      toxiques dans le fleuve, de l’aménagement de la rive costa‑ricienne de
                      celui‑ci et des probabilités de catastrophes naturelles causées par des évé-
                      nements tels que des ouragans, des tempêtes tropicales ou des séismes.
                         179. Le Costa Rica avance pour sa part que la construction de la route
                      n’a causé aucun dommage au Nicaragua. Il considère que l’érosion est un
                      processus naturel et que les sédiments ne sont pas des polluants. Le Nica-
                      ragua n’a selon lui fourni aucune preuve d’un dommage réel et encore
                      moins d’un dommage important qui ait été causé au fleuve. Le Costa Rica
                      soutient en outre que la proportion de sédiments provenant de la route
                      est faible en comparaison de la charge sédimentaire déjà présente dans le
                      fleuve. Il rappelle par ailleurs que, depuis 2012, il effectue, sur les talus et
                      points de passage de cours d’eau, des travaux visant à atténuer l’érosion

                      66




5 Ord 1088.indb 128                                                                                      19/10/16 12:01

                      728 	     certaines activités et construction d’une route (arrêt)

                      (aménagement de talus en terrasses, creusement de canaux de drainage,
                      pose de canalisations d’écoulement transversales sur la route, installation
                      de trappes à sédiments et remplacement des passerelles en rondins par des
                      ponts modulaires), afin de réduire encore davantage la quantité de sédi-
                      ments qui pénètrent dans le fleuve San Juan.
                        180. Aux fins de se prononcer sur les allégations du Nicaragua, la Cour
                      commencera par examiner les moyens des Parties concernant l’apport
                      sédimentaire au fleuve attribuable à la route, puis elle recherchera si ces
                      sédiments ont causé des dommages importants au Nicaragua.
                        a) Apport sédimentaire au fleuve attribuable à la route
                         181. Si les Parties conviennent que l’érosion de la route entraîne le rejet
                      de sédiments dans le fleuve, leurs vues divergent considérablement sur le
                      volume réel en cause.
                         182. Le Nicaragua fait valoir que la méthode la plus directe et la plus
                      fiable de quantifier l’apport sédimentaire total provenant de la route
                      consiste à estimer les quantités de sédiments qui pénètrent dans le fleuve
                      en chacun des points touchés par l’érosion le long de la route. Sur la base
                      des estimations effectuées par son expert principal, il avance que le volume
                      de sédiments déversés dans le fleuve provenant de la route se situe chaque
                      année entre 190 000 et 250 000 tonnes, cette estimation incluant l’apport
                      des voies secondaires qui relient la route aux zones situées à l’intérieur des
                      terres. Il ajoute que les quantités de sédiments dans le fleuve provenant de
                      la construction de la route seraient au moins dix fois plus grandes en cas
                      de tempête tropicale ou d’ouragan.
                         183. Le Costa Rica conteste les estimations avancées par le Nicaragua
                      quant au volume des sédiments provenant de la route. S’appuyant sur les
                      conclusions de son expert principal, il avance en particulier que les experts
                      du Nicaragua ont surestimé la superficie des zones touchées par l’érosion,
                      qu’ils n’ont pas pu mesurer directement puisque la route se trouve en
                      territoire costa‑ricien. Il ajoute que les estimations du Nicaragua sont
                      artificiellement gonflées par la prise en considération des voies secon-
                      daires, qui ne causent le rejet d’aucune quantité appréciable de sédiments
                      dans le fleuve San Juan. Selon lui, l’apport sédimentaire attribuable à la
                      route chaque année est d’environ 75 000 tonnes, chiffre qui serait lui‑même
                      largement surestimé, étant donné qu’il ne tient pas compte des effets des
                      travaux d’atténuation récemment effectués. Enfin, il soutient que les
                      experts du Nicaragua ont exagéré le risque d’épisodes pluviométriques
                      exceptionnels et l’impact que pourrait avoir un ouragan ou une tempête
                      tropicale sur les charges sédimentaires dans le fleuve.
                         184. Le Costa Rica souligne par ailleurs que la méthode la plus directe
                      et la plus fiable de mesurer l’impact de la route sur les concentrations
                      sédimentaires du San Juan eût été que le Nicaragua, qui a souveraineté
                      sur le fleuve, y mette en place un programme de prélèvements ; or il n’a
                      fourni aucune mesure de charge sédimentaire ou de débit le concernant.
                      Les seules données empiriques qui ont été présentées à la Cour sont deux

                      67




5 Ord 1088.indb 130                                                                                    19/10/16 12:01

                      729 	      certaines activités et construction d’une route (arrêt)

                      rapports de l’institut nicaraguayen d’études territoriales (INETER), qui
                      comportent des mesures du débit et des concentrations de sédiments en
                      suspension prises en différents points du fleuve en 2011 et en 2012. Selon
                      le Costa Rica, aucune de ces mesures ne montre quelque impact attri-
                      buable à la route.
                         185. Le Nicaragua répond qu’un programme de prélèvement n’aurait
                      pas permis d’apprécier l’impact des sédiments générés par la route puisque
                      l’on ne connaît pas la charge sédimentaire qui était celle du San Juan
                      avant le début des travaux de construction routière.
                         186. La Cour observe que le déversement dans le fleuve de sédiments
                      produits par l’érosion de la route n’est pas contesté. S’agissant du volume
                      total de ces sédiments, elle fait remarquer que les éléments de preuve dont
                      elle dispose sont fondés sur la modélisation et les estimations réalisées par
                      les experts des deux Parties. La Cour relève par ailleurs qu’il existe entre
                      les experts d’importantes divergences de vues sur certaines données fon-
                      damentales telles que la superficie des zones touchées par l’érosion et les
                      taux d’érosion qu’il convient d’appliquer à chacune d’elles, divergences
                      qui les ont conduits à des conclusions différentes quant au volume total
                      des sédiments produits par la route. La Cour n’estime pas nécessaire de
                      procéder à un examen approfondi de la valeur scientifique et technique
                      des différentes estimations avancées par les experts des Parties. Il sera
                      simplement constaté que la quantité de sédiments dans le fleuve prove-
                      nant de la construction de la route représente tout au plus 2 % de la
                      charge sédimentaire totale du fleuve, selon les évaluations du Costa Rica
                      fondées sur les conclusions des experts du Nicaragua, et non contestées
                      par ce dernier (voir les paragraphes 182‑183 ci‑dessus et 188-191 ci‑après).
                      La Cour reviendra plus loin sur ce point (voir le paragraphe 194), après
                      avoir examiné les autres moyens présentés par les Parties.
                      b) Question de savoir si les sédiments produits par la route ont causé des
                          dommages importants au Nicaragua
                        187. La question centrale à trancher par la Cour est celle de savoir si la
                      construction de la route par le Costa Rica a causé des dommages importants
                      au Nicaragua. Pour y répondre, la Cour commencera par rechercher si le
                      seul fait que la quantité totale de sédiments dans le fleuve a augmenté par
                      suite de la construction de la route a causé des dommages importants au
                      Nicaragua. Elle examinera ensuite si l’augmentation en cause a porté atteinte
                      en particulier à la morphologie du fleuve, à la navigation et au programme
                      de dragage du Nicaragua, à la qualité de l’eau et à l’écosystème aquatique,
                      ou si elle a causé quelque autre dommage pouvant être important.
                           i)   Les dommages qui auraient résulté de la hausse des concentrations
                                sédimentaires dans le fleuve
                         188. Le Nicaragua avance que, indépendamment de son chiffrage
                      exact, le volume (la quantité totale) de sédiments produits par l’érosion de
                      la route a pollué le fleuve, causant ainsi des dommages importants au

                      68




5 Ord 1088.indb 132                                                                                   19/10/16 12:01

                      730 	      certaines activités et construction d’une route (arrêt)

                      Nicaragua. L’impact de l’apport provenant de la route doit selon lui être
                      apprécié au regard de la charge sédimentaire élevée du fleuve San Juan
                      qui résulterait des opérations de déboisement et des mauvaises pratiques
                      d’utilisation des sols menées par le Costa Rica. L’un des experts du Nica-
                      ragua a estimé à environ 13 700 000 tonnes par an la charge sédimentaire
                      actuelle du fleuve. Dans ce contexte, le Nicaragua soutient qu’il existe
                      pour le fleuve une charge sédimentaire critique au‑delà de laquelle tout
                      apport en provenance de la route est forcément nocif.
                         189. Le Costa Rica répond que le Nicaragua n’a pas démontré que l’on
                      puisse attribuer au fleuve San Juan une charge sédimentaire critique qui
                      aurait été dépassée. Selon lui, la question dont est saisie la Cour est celle de
                      savoir si l’impact relatif des sédiments issus de la route sur la charge totale
                      du fleuve est à l’origine de dommages importants. La réponse, de son point
                      de vue, est négative. Il fait valoir que le San Juan présente une charge sédi-
                      mentaire naturellement élevée, laquelle est imputable aux conditions géolo-
                      giques de la région, notamment aux séismes et éruptions volcaniques qui
                      secouent le bassin du fleuve et de ses affluents. L’apport sédimentaire de la
                      route serait négligeable par rapport à la charge sédimentaire totale du
                      fleuve (estimée par le Costa Rica à 12 678 000 tonnes par an), dont il ne
                      représenterait tout au plus que 0,6 %. Il serait par ailleurs imperceptible
                      compte tenu de la grande variabilité des quantités de sédiments provenant
                      d’autres sources. Le Costa Rica ajoute que, même si l’on retenait l’estima-
                      tion du Nicaragua, l’apport sédimentaire provenant de la construction de la
                      route représenterait une faible proportion, de l’ordre de 1 à 2 %, de la
                      charge totale transportée par le San Juan. De son point de vue, il s’agit
                      d’une quantité trop faible pour avoir un impact important.
                         190. S’appuyant sur le commentaire afférent au projet d’articles de la
                      Commission du droit international sur la prévention des dommages trans-
                      frontières résultant d’activités dangereuses, le Nicaragua ajoute qu’il suf-
                      fit, pour qu’un dommage important soit constitué, que quelque effet
                      préjudiciable imputable à la construction de la route sur le fleuve San Juan
                      soit susceptible d’être mesuré. Ainsi, la quantité de sédiments dans le
                      fleuve provenant de la construction de la route étant mesurable, comme
                      en témoignent les estimations avancées par les experts des deux Parties, il
                      soutient que les dommages causés sont importants.
                         191. Le Costa Rica rétorque que le Nicaragua n’a pas prouvé, sur la
                      base d’éléments factuels et objectifs, l’existence de dommages importants
                      et soutient que, même en l’absence de données de référence suffisantes, ce
                      dernier aurait pu apprécier l’impact de la construction de la route sur les
                      concentrations sédimentaires du fleuve en prenant ses propres mesures en
                      amont et en aval des travaux ; or il n’en a rien fait.

                                                             *
                        192. La Cour estime qu’il est inexact d’avancer, comme le fait le Nicara-
                      gua, que tout effet préjudiciable sur le San Juan qui serait mesurable consti-
                      tuerait un dommage important. Le fleuve présente une charge sédimentaire

                      69




5 Ord 1088.indb 134                                                                                      19/10/16 12:01

                      731 	     certaines activités et construction d’une route (arrêt)

                      naturellement élevée et le Nicaragua n’a pas montré que les niveaux de
                      sédiments présents sont tels que tout apport supplémentaire issu de l’éro-
                      sion de la route entraînerait le franchissement de quelque « point critique »
                      s’agissant des effets préjudiciables. De plus, la Cour considère que, contrai-
                      rement aux allégations du Nicaragua, il ne s’agit pas en l’espèce de décider
                      si l’apport sédimentaire de la route dépasse un certain seuil de tolérance,
                      qui n’a pas été identifié en ce qui concerne le fleuve San Juan. Elle n’est
                      donc pas convaincue par l’argument du Nicaragua voulant que la quantité
                      totale de sédiments dans le fleuve provenant de la construction de la route
                      cause par elle‑même un dommage important.
                         193. La Cour examinera donc l’impact relatif des sédiments issus de la
                      route sur la charge sédimentaire globale actuelle du San Juan. Sur ce point,
                      elle constate que la charge sédimentaire totale présente dans le fleuve n’a
                      pas été établie, le Nicaragua n’ayant pas produit de mesures directes des
                      concentrations en sédiments. En se fondant sur le rapport de son expert
                      principal, le Costa Rica a estimé la charge sédimentaire totale du San Juan
                      à quelque 12 678 000 tonnes par an, sur la base de mesures effectuées dans
                      le fleuve Colorado. Aucun chiffre comparable n’a été fourni par le Nicara-
                      gua, encore que son expert ait chiffré à environ 13 700 000 tonnes par an
                      la charge sédimentaire totale actuelle du fleuve San Juan.
                         194. La Cour relève que, d’après les éléments de preuve dont elle dis-
                      pose et compte tenu des estimations fournies par les experts en ce qui
                      concerne la quantité de sédiments dans le fleuve provenant de la construc-
                      tion de la route et la charge sédimentaire totale du fleuve San Juan, l’ap-
                      port sédimentaire attribuable à la route représente tout au plus 2 % de la
                      charge totale du fleuve. La Cour considère qu’une telle proportion ne per-
                      met pas de conclure à un dommage important, surtout s’il est tenu compte
                      de la forte variabilité naturelle des charges sédimentaires du fleuve.
                         195. En tout état de cause, de l’avis de la Cour, les seules mesures qui
                      ont été produites devant elle, soit celles qui figurent dans les rapports de
                      l’INETER de 2011 et 2012, n’étayent pas l’affirmation du Nicaragua selon
                      laquelle les sédiments résultant de l’érosion de la route auraient eu un
                      impact important sur les concentrations sédimentaires du fleuve. La com-
                      paraison des mesures prises en 2011, avant que la plus grande partie de la
                      route ne soit construite, avec celles de 2012, alors que les travaux étaient
                      engagés, montre que les concentrations présentes dans le San Juan sont
                      variables et que les affluents de ce dernier (notamment les rivières San Car-
                      los et Sarapiquí) contribuent de manière importante à sa sédimentation.
                      Cependant, les données n’indiquent pas que la construction de la route ait
                      eu un impact important sur les niveaux de sédimentation. Il en va de même
                      des mesures prises à El Castillo et en amont de Boca San Carlos, qui cor-
                      respondent au segment de route comportant les pentes les plus raides et
                      qui ne font, elles non plus, pas apparaître un effet important.
                         196. A la lumière de ce qui précède, la Cour conclut que le Nicaragua
                      n’a pas établi que le seul fait que les concentrations sédimentaires ont
                      augmenté dans le fleuve à la suite de la construction de la route a causé
                      des dommages transfrontières importants.

                      70




5 Ord 1088.indb 136                                                                                    19/10/16 12:01

                      732 	      certaines activités et construction d’une route (arrêt)

                           ii) L’atteinte qui aurait été portée à la morphologie du fleuve, à la
                               navigation et au programme de dragage du Nicaragua
                         197. La Cour recherchera à présent si l’apport sédimentaire attribuable
                      à la route, lequel représente, ainsi qu’elle l’a noté, tout au plus 2 % de la
                      charge totale moyenne du fleuve, a causé, à un autre titre, des dommages
                      importants. A cet égard, le moyen principal du Nicaragua concerne l’im-
                      pact des sédiments provenant de la construction de la route sur la mor-
                      phologie du San Juan, en particulier celle de son cours inférieur.
                         198. Les Parties conviennent pour l’essentiel que, si l’on part de l’hypo-
                      thèse que, au point dénommé « Delta Colorado », 10 % des eaux du
                      San Juan se jettent dans son cours inférieur, ce dernier capterait environ
                      16 % des sédiments en suspension et 20 % des sédiments grossiers présents
                      dans le bras principal. Elles s’entendent également sur le fait que, à la
                      différence du fleuve Colorado, qui est de taille beaucoup plus importante,
                      le San Juan inférieur n’a pas la capacité de transporter des charges sup-
                      plémentaires, de sorte que les sédiments grossiers se déposent sur son lit.
                      Les experts des Parties s’accordent par ailleurs pour dire que ces dépôts
                      ne se répartissent pas uniformément, mais ont tendance à s’accumuler
                      sous forme de hauts‑fonds et de bancs de sable susceptibles d’entraver la
                      navigation, surtout pendant la saison sèche. Ils sont toutefois en désac-
                      cord sur le point de savoir si et dans quelle mesure les sédiments plus fins
                      en suspension se déposent eux aussi sur le lit du fleuve et, de manière plus
                      générale, sur les effets de la construction de la route sur le dépôt des sédi-
                      ments dans le cours inférieur du San Juan.
                         199. Selon l’expert du Nicaragua, la totalité des sédiments grossiers et
                      60 % des sédiments fins provenant de la route qui pénètrent dans le
                      San Juan inférieur se déposent sur son lit. Le Nicaragua serait donc
                      contraint, pour préserver la navigabilité du cours inférieur, de draguer les
                      sédiments fins et grossiers qui s’y amassent. Il fait valoir que, celui‑ci
                      étant déjà surchargé de sédiments, tout apport supplémentaire en prove-
                      nance de la route lui cause des dommages importants en alourdissant sa
                      charge en matière de dragage. De surcroît, l’accumulation des sédiments
                      issus de la route réduirait l’apport d’eau vers les zones humides situées en
                      aval, lequel est essentiel à leur équilibre écologique.
                         200. Le Nicaragua soutient en outre que les sédiments produits par
                      l’érosion de la route ont entraîné la formation, le long du chenal du fleuve,
                      de deltas « énormes » qui nuisent à la navigabilité et, partant, lui causent
                      des dommages importants.
                         201. Le Costa Rica répond, en se fondant sur les conclusions de son
                      expert principal, que l’alluvionnement du San Juan inférieur est un phéno-
                      mène naturel et inévitable qui est sans rapport avec la construction de la
                      route. Selon lui, les experts du Nicaragua ont par ailleurs considérablement
                      exagéré la quantité de sédiments produits par la route qui s’y déposent.
                      Premièrement, il soutient que seuls les sédiments grossiers s’accumulent sur
                      le lit du chenal, les sédiments fins étant, pour l’essentiel, emportés jusqu’à la
                      mer des Caraïbes. Deuxièmement, il n’existe selon lui aucun élément de

                      71




5 Ord 1088.indb 138                                                                                       19/10/16 12:01

                      733 	      certaines activités et construction d’une route (arrêt)

                      preuve établissant que des sédiments grossiers produits par la route aient
                      effectivement atteint le cours inférieur du San Juan. Le dépôt sédimentaire
                      n’est pas un processus linéaire ; en particulier, les sédiments ont tendance à
                      s’accumuler dans des parties du fleuve qu’on appelle « secteurs de réponse »,
                      et peuvent y demeurer pendant des années avant d’être charriés vers l’aval.
                      De plus, souligne‑t‑il, les estimations des Parties sont fondées sur un certain
                      nombre d’hypothèses non vérifiées, parmi lesquelles la répartition estima-
                      tive des eaux et des charges sédimentaires entre le fleuve Colorado et le
                      San Juan inférieur au point dénommé « Delta Colorado ». Le Costa Rica
                      affirme par ailleurs que la thèse du Nicaragua en matière de dommages
                      repose sur l’hypothèse erronée selon laquelle les sédiments s’accumulant sur
                      le lit du San Juan inférieur devront nécessairement être dragués.
                         202. S’agissant des deltas situés le long de sa propre rive, le Costa Rica
                      soutient que le Nicaragua n’a pas établi que leur formation était due à la
                      construction de la route. Ainsi, des images satellite démontreraient qu’au
                      moins deux de ces deltas sont antérieurs au projet routier. Le Costa Rica
                      souligne au demeurant qu’il existe des deltas comparables sur la rive nica-
                      raguayenne du fleuve. En tout état de cause, leur incidence sur la mor-
                      phologie du fleuve et sur la navigation serait négligeable, compte tenu de
                      leur taille limitée par rapport à la largeur du fleuve.

                                                            *
                         203. La Cour relève que le Nicaragua n’a produit aucune preuve directe
                      des changements morphologiques que le San Juan inférieur aurait subis ou
                      de la dégradation de sa navigabilité depuis le commencement de la construc-
                      tion de la route. L’argumentation du Nicaragua repose là encore sur la
                      modélisation et les estimations réalisées par ses experts, lesquelles n’ont pas
                      été étayées par des données concrètes. A cet égard, la Cour souligne la
                      grande incertitude qui entoure le volume des sédiments provenant de l’éro-
                      sion de la route qui seraient parvenus jusqu’au San Juan inférieur et se
                      seraient déposés sur son lit. Ainsi, le Nicaragua n’a pas fourni de preuve
                      scientifique pour établir la répartition des eaux et des charges sédimentaires
                      au point dénommé « Delta Colorado », se contentant de fonder ses estima-
                      tions sur un rapport de la régie costa‑ricienne d’électricité, lui‑même fondé
                      sur des mesures prises exclusivement dans le fleuve Colorado.
                         204. La Cour estime par ailleurs établi, au vu des rapports et exposés
                      d’expert qui lui ont été soumis, que l’accumulation des sédiments est un
                      phénomène naturel et ancien dans le San Juan inférieur et que ceux‑ci se
                      déposent le long du fleuve selon un processus non linéaire. Les sédiments
                      produits par la route sont un facteur parmi d’autres pouvant avoir un
                      impact sur l’alluvionnement du San Juan inférieur. La Cour considère en
                      conséquence que les éléments produits par le Nicaragua ne prouvent pas
                      que les changements morphologiques qu’aurait subis ce cours d’eau
                      puissent être spécifiquement attribués à la construction de la route.
                         205. S’agissant de l’allégation du Nicaragua selon laquelle la construc-
                      tion de la route a causé un accroissement considérable de la quantité de

                      72




5 Ord 1088.indb 140                                                                                     19/10/16 12:01

                      734 	     certaines activités et construction d’une route (arrêt)

                      sédiments qu’il lui faut draguer, la Cour relève qu’il n’a fourni aucune
                      preuve de ce que ses opérations de dragage se seraient intensifiées en rai-
                      son de la construction de la route. Elle fait également observer sur ce
                      point que le Nicaragua a amorcé son programme de dragage avant le
                      début des travaux routiers (voir les paragraphes 63‑64 ci‑dessus) et rap-
                      pelle, en tout état de cause, qu’elle a déjà constaté que la hausse des
                      concentrations sédimentaires du fleuve due à cette construction était tout
                      au plus de 2 % (voir le paragraphe 194 ci‑dessus). La Cour observe que
                      rien n’indique que les sédiments résultant de la construction de la route
                      soient davantage susceptibles de se déposer au fond du fleuve que ceux
                      provenant d’autres sources. Ainsi, les sédiments issus de la route repré-
                      senteraient au maximum 2 % des volumes dragués par le Nicaragua dans
                      le cours inférieur du San Juan. Elle n’est donc pas convaincue que les
                      sédiments issus de la route aient contribué de manière importante à l’ex-
                      haussement du lit du San Juan inférieur ou à l’alourdissement de la tâche
                      du Nicaragua en matière de dragage.
                         206. Enfin, la Cour en vient à l’argument du Nicaragua selon lequel la
                      formation de deltas sédimentaires le long de la rive costa‑ricienne du
                      fleuve a causé un préjudice important à la morphologie de c­ elui-ci et à sa
                      navigabilité. De l’avis de la Cour, les éléments de preuve photographiques
                      produits par le Nicaragua indiquent l’existence, sur la rive costa‑ricienne
                      du fleuve, de deltas où s’accumulent des sédiments provenant de la
                      construction de la route. Le Nicaragua a affirmé que, là où se trouvait la
                      partie de la route la plus escarpée, il y avait huit « énormes » deltas, sans
                      toutefois être en mesure de préciser le nombre total des deltas résultant
                      prétendument de la construction de la route. La Cour relève en outre que
                      les images satellite versées au dossier montrent qu’au moins deux de ces
                      deltas sont antérieurs à la construction de la route. En tout état de cause,
                      elle considère que le Nicaragua n’a pas présenté suffisamment d’éléments
                      pour établir que ces deltas, qui n’occupent que la bordure du chenal sur
                      la rive costa‑ricienne, aient eu un impact préjudiciable important sur la
                      morphologie du fleuve ou sur la navigation.
                         207. Pour les raisons qui précèdent, la Cour conclut que le Nicaragua
                      n’a pas démontré que l’apport sédimentaire attribuable à la route a porté
                      une atteinte grave à la morphologie et à la navigabilité du fleuve San Juan
                      et de son cours inférieur, ou a alourdi de manière importante la tâche du
                      Nicaragua en matière de dragage.
                           iii) L’atteinte qui aurait été portée à la qualité de l’eau et à l’écosys‑
                                tème aquatique
                         208. La Cour examinera à présent la prétention du Nicaragua concer-
                      nant l’atteinte qui aurait été portée à la qualité de l’eau et à l’écosystème
                      aquatique. Dans ses écritures, le Nicaragua a affirmé que l’accroissement
                      des concentrations sédimentaires dans le fleuve, par suite de la construc-
                      tion de la route, avait nui de manière importante à certaines espèces de
                      poissons, dont bon nombre appartiennent à des familles vulnérables aux
                      charges sédimentaires élevées, ainsi qu’aux macro‑invertébrés et aux colo-

                      73




5 Ord 1088.indb 142                                                                                     19/10/16 12:01

                      735 	     certaines activités et construction d’une route (arrêt)

                      nies algales. De plus, selon le Nicaragua, les sédiments provenant de la
                      route ont entraîné la dégradation de la qualité de l’eau du fleuve. Pour
                      démontrer le dommage causé aux organismes aquatiques et à la qualité de
                      l’eau, il s’est fondé, entre autres, sur un rapport d’expert constatant, à
                      partir d’échantillons prélevés sur 16 deltas du fleuve, que tant la richesse
                      que l’abondance des espèces de macro‑invertébrés étaient sensiblement
                      inférieures sur la rive méridionale que sur la rive septentrionale.
                         209. Au cours de la procédure orale, l’argumentation du Nicaragua,
                      initialement axée sur l’existence d’un dommage effectif à l’écosystème du
                      fleuve, a été réorientée pour porter plutôt sur celle d’un risque de dom-
                      mage. Les Parties conviennent désormais qu’aucune étude n’a été menée
                      au sujet des espèces de poissons habitant le fleuve San Juan afin de déter-
                      miner si celles‑ci étaient vulnérables aux charges sédimentaires élevées.
                      Cependant, le Nicaragua affirme que le « diagnostic de l’impact sur l’envi-
                      ronnement » réalisé par le Costa Rica et l’étude de suivi effectuée au mois
                      de janvier 2015 par le centre costa‑ricien des sciences tropicales (ci‑après
                      le « CCT », suivant le sigle en espagnol) ont démontré que la route portait
                      préjudice aux macro‑invertébrés et à la qualité des eaux dans les affluents
                      du fleuve San Juan. Le CCT a mesuré la qualité de l’eau dans les affluents
                      costa‑riciens en amont et en aval de la route, enregistrant une qualité infé-
                      rieure en aval, ce qui, selon le Nicaragua, démontre le risque qu’un dom-
                      mage soit causé au fleuve lui‑même par l’effet cumulé des impacts de ces
                      affluents.
                         210. Selon le Costa Rica, les moyens du Nicaragua se rapportant à
                      l’impact sur les espèces de poissons ne peuvent être retenus faute de
                      preuve d’un dommage effectif. S’appuyant sur l’avis émis par l’un de ses
                      experts, il soutient que les espèces habitant le fleuve sont selon toute vrai-
                      semblance bien adaptées aux charges sédimentaires élevées et fluctuantes,
                      et ont une tolérance élevée à l’égard de telles conditions. S’agissant des
                      macro‑invertébrés et de la qualité de l’eau, il avance que l’étude du CCT
                      ne révèle aucun impact important et que, en tout état de cause, les résul-
                      tats qu’elle contient reposent sur des échantillons prélevés sur de petits
                      affluents costa‑riciens et ne sauraient être appliqués au cours d’eau beau-
                      coup plus important qu’est le fleuve San Juan. Il fait en outre valoir que
                      le rapport d’expert produit par le Nicaragua n’étaye pas suffisamment la
                      prétention de ce dernier selon laquelle la construction de la route aurait
                      eu un impact préjudiciable sur les macro‑invertébrés habitant les deltas
                      situés le long de la rive sud du fleuve.

                                                            *
                         211. La Cour observe que le Nicaragua n’a pas prouvé qu’il aurait
                      effectivement été porté atteinte aux poissons vivant dans le fleuve San Juan
                      et n’a pas su davantage identifier avec précision les espèces auxquelles la
                      construction de la route aurait porté préjudice.
                         212. De l’avis de la Cour, le « diagnostic de l’impact sur l’environne-
                      ment » sur lequel s’appuie le Nicaragua montre tout au plus que la construc-

                      74




5 Ord 1088.indb 144                                                                                    19/10/16 12:01

                      736 	     certaines activités et construction d’une route (arrêt)

                      tion de la route a eu des effets localisés sur les populations de macro‑
                      invertébrés et sur la qualité de l’eau de certains petits affluents costa‑
                      riciens du San Juan. Elle n’est toutefois pas convaincue que les résultats
                      du « diagnostic de l’impact sur l’environnement » et de l’étude de suivi
                      puissent être appliqués au fleuve, dont la largeur moyenne est de près
                      de 300 mètres. Pour ce qui est du rapport d’expert présenté par le Nicara-
                      gua, elle estime qu’il est difficile de déterminer la mesure dans laquelle les
                      différences relevées entre les rives nord et sud du fleuve quant à la richesse
                      et à l’abondance des populations de macro‑invertébrés peuvent être attri-
                      buées exclusivement à la construction de la route, plutôt qu’à d’autres fac-
                      teurs tels que la superficie du bassin versant et les niveaux de nutriments qui
                      s’y trouvent.
                         213. A la lumière de ce qui précède, la Cour conclut que le Nicaragua
                      n’a pas prouvé que la construction de la route a porté une atteinte impor-
                      tante à l’écosystème du fleuve et à la qualité de ses eaux.
                           iv) Les autres dommages allégués
                         214. Le Nicaragua allègue en outre que la construction de la route a eu
                      un impact préjudiciable sur la santé des communautés riveraines, laquelle
                      est tributaire de la salubrité du fleuve lui‑même. Il ajoute que la route a
                      par ailleurs sérieusement compromis le potentiel touristique de la région,
                      en raison de l’impact visuel qu’elle a eu sur le paysage naturel. Enfin, il
                      argue que, outre les dommages transfrontières qu’elle a déjà causés, la
                      route pose un risque important à cet égard pour l’avenir. Selon lui, la
                      possibilité d’un déversement de matières toxiques en cas de transport sur
                      la route de substances dangereuses ainsi que toute forme d’aménagement
                      ultérieur de la rive droite du fleuve, du fait du développement des activités
                      agricoles et commerciales, sont des sources supplémentaires de risque.

                         215. Le Costa Rica répond que le Nicaragua n’a produit aucun élé-
                      ment de preuve montrant qu’un dommage ait effectivement été causé à
                      l’industrie du tourisme ou à la santé des communautés riveraines, pas
                      plus qu’il n’a expliqué le fondement juridique de ses prétentions. En
                      outre, il fait valoir que l’argument du Nicaragua concernant le risque de
                      déversement de substances toxiques n’est que pure conjecture : la régle-
                      mentation costa‑ricienne de 1995 sur le transport des matières dange-
                      reuses dispose que celles‑ci ne peuvent être transportées que sur les routes
                      agréées à cet effet et la route 1856 n’en fait pas partie.

                                                            *
                         216. La Cour conclut que le Nicaragua n’a pas étayé ses prétentions
                      concernant le préjudice qui aurait été causé au tourisme et à la santé. Elle
                      estime par ailleurs que ses moyens liés au risque de déversement de subs-
                      tances toxiques dans le fleuve et à l’aménagement de la rive costa‑ricienne
                      du fleuve sont de nature conjecturale et n’établissent l’existence d’aucun
                      dommage. Ces moyens ne peuvent donc être retenus.

                      75




5 Ord 1088.indb 146                                                                                     19/10/16 12:01

                      737 	     certaines activités et construction d’une route (arrêt)

                        c) Conclusion
                         217. A la lumière de ce qui précède, la Cour conclut que le Nicaragua
                      n’a pas prouvé que la construction de la route lui ait causé des dommages
                      transfrontières importants. La prétention du Nicaragua selon laquelle le
                      Costa Rica aurait manqué à ses obligations de fond en droit international
                      coutumier relatives aux dommages transfrontières doit être rejetée.

                      2. Allégations de violation d’obligations d’origine conventionnelle
                         218. Le Nicaragua soutient par ailleurs que le Costa Rica a contrevenu
                      à des obligations de fond énoncées par divers textes universels et régio-
                      naux. Premièrement, il fait valoir que le Costa Rica a violé le paragraphe 1
                      de l’article 3 de la convention de Ramsar. Deuxièmement, il avance que le
                      Costa Rica a agi au mépris des but et objet de l’accord de 1990 sur les
                      zones frontalières protégées entre le Costa Rica et le Nicaragua (l’« accord
                      sur le SIAPAZ »)). Troisièmement, il allègue que, par ses activités, le
                      Costa Rica a violé les articles 3 et 8 de la convention sur la diversité bio-
                      logique. Quatrièmement, il affirme que le Costa Rica a manqué à diverses
                      dispositions de la convention concernant la conservation de la biodiver-
                      sité et la protection des zones prioritaires de faune et de flore sauvages
                      d’Amérique centrale. Cinquièmement, il dénonce la violation de la
                      convention centraméricaine pour la protection de l’environnement et du
                      protocole de Tegucigalpa portant modification de la Charte de l’Organi-
                      sation des Etats d’Amérique centrale. Enfin, il soutient que le Costa Rica
                      a enfreint l’article 3 de l’accord régional concernant les mouvements
                      transfrontières de déchets dangereux en omettant d’adopter et de mettre
                      en œuvre l’approche de précaution prévue par ce texte en ce qui concerne
                      les problèmes de pollution.
                         219. En réponse à ces allégations, le Costa Rica soutient tout d’abord
                      que, le Nicaragua n’ayant pas réussi à démontrer que la construction de
                      la route a causé un dommage transfrontière important, ses prétentions
                      doivent être rejetées. Il souligne par ailleurs que la construction de la
                      route est sans effet sur les zones humides protégées du Nicaragua relevant
                      de la convention de Ramsar et déclare de surcroît que le Nicaragua n’a
                      désigné aucune des dispositions de l’accord sur le SIAPAZ qui auraient
                      été enfreintes. Le Costa Rica avance en outre que la convention centra-
                      méricaine pour la protection de l’environnement et le protocole de Tegu-
                      cigalpa sont complètement étrangers au présent différend et que, s’agissant
                      de l’accord régional concernant les mouvements transfrontières de déchets
                      dangereux, les prétentions du Nicaragua n’ont aucun fondement factuel.

                                                           *
                         220. La Cour observe que le Nicaragua et le Costa Rica sont tous deux
                      parties aux textes invoqués par le premier. Indépendamment de la ques-
                      tion du caractère contraignant ou non de certaines des dispositions en

                      76




5 Ord 1088.indb 148                                                                                   19/10/16 12:01

                      738 	      certaines activités et construction d’une route (arrêt)

                      cause, la Cour fait remarquer que le Nicaragua se contente d’alléguer la
                      violation par le Costa Rica des instruments concernés, sans expliquer en
                      quoi celui‑ci aurait transgressé leurs « objectifs » ou les dispositions citées,
                      surtout en l’absence de preuve de dommage important à l’environnement
                      (voir le paragraphe 217 ci‑dessus). La Cour estime en conséquence que le
                      Nicaragua n’a pas réussi à montrer que le Costa Rica aurait méconnu les
                      textes précités.

                      3. L’obligation de respecter l’intégrité territoriale du Nicaragua et sa
                         souveraineté sur le fleuve San Juan
                         221. Le Nicaragua allègue encore que les deltas formés par les sédi-
                      ments provenant de l’érosion de la route constituent autant « d’avancées
                      matérielles, d’incursions du Costa Rica sur le territoire relevant de [sa]
                      souveraineté … par l’action des sédiments » et que leur présence constitue
                      un « empiètement » sur le territoire nicaraguayen. En outre, il soutient que
                      le rejet dans le fleuve, par le Costa Rica, de sédiments, de terre, de végé-
                      tation arrachée et d’arbres abattus constitue une menace grave à l’exer-
                      cice de son droit de navigation sur le San Juan, droit qui découle
                      directement de sa souveraineté sur ce dernier. C’est pourquoi il affirme
                      que, par ses agissements et ses activités, le Costa Rica a porté atteinte à
                      son intégrité territoriale et à sa souveraineté sur le fleuve San Juan, qu’il
                      tient du traité de 1858.
                         222. Le Costa Rica argue pour sa part que la réalisation de travaux
                      d’infrastructure routière dans les strictes limites de son territoire n’em-
                      porte aucune violation de la frontière délimitée par le traité de 1858 ou de
                      la souveraineté du Nicaragua, ni aucune atteinte au droit de ce dernier de
                      naviguer sur le fleuve San Juan. Il soutient par ailleurs que le traité de
                      1858 n’a aucune incidence sur l’espèce, puisqu’il ne s’applique pas aux
                      questions en litige.
                         223. La Cour estime que, indépendamment de la question de savoir si la
                      formation de deltas sédimentaires peut être regardée comme une consé-
                      quence de la construction de la route, la thèse avancée par le Nicaragua
                      pour établir la violation de son intégrité territoriale par l’action des sédi-
                      ments n’est pas convaincante. Il n’y a aucune preuve que le Costa Rica ait
                      exercé une quelconque autorité sur le territoire nicaraguayen ou y ait mené
                      une quelconque activité. Par ailleurs, comme il a déjà été exposé aux para-
                      graphes 203 à 207 ci‑dessus, le Nicaragua n’a pas démontré que la
                      construction de la route a fait obstacle à son droit de navigation sur le
                      fleuve San Juan. En conséquence, la demande du Nicaragua concernant la
                      violation de son intégrité territoriale et de sa souveraineté doit être rejetée.

                                                     C. Réparations
                         224. Le Nicaragua invite la Cour à dire et juger que, par ses agissements,
                      le Costa Rica a manqué à l’obligation de ne pas porter atteinte à l’intégrité
                      du territoire nicaraguayen, à l’obligation de ne pas causer de dommage à

                      77




5 Ord 1088.indb 150                                                                                      19/10/16 12:01

                      739 	      certaines activités et construction d’une route (arrêt)

                      celui‑ci, ainsi qu’aux obligations lui incombant au titre du droit internatio-
                      nal général et des traités applicables en matière de protection de l’environ-
                      nement (conclusions finales, point 1 ; voir le paragraphe 52 c­ i-dessus).
                         A la lumière des motifs exposés ci‑dessus, la Cour estime que la consta-
                      tation par elle de ce que le Costa Rica a violé son obligation d’effectuer
                      une évaluation de l’impact sur l’environnement est pour le Nicaragua une
                      mesure de satisfaction appropriée.
                         225. Deuxièmement, le Nicaragua demande à la Cour d’ordonner au
                      Costa Rica « de mettre fin à tous les faits internationalement illicites en
                      cours qui portent atteinte ou sont susceptibles de porter atteinte [à ses]
                      droits » (ibid., point 2 i)).
                         La Cour considère que le fait que le Costa Rica n’ait pas procédé à une
                      évaluation de l’impact sur l’environnement ne porte pas aujourd’hui
                      atteinte aux droits du Nicaragua, et n’est pas susceptible d’avoir cet effet
                      à l’avenir. Il n’existe en conséquence aucune raison d’accorder la répara-
                      tion demandée.
                         226. Troisièmement, le Nicaragua invite la Cour à ordonner au
                      Costa Rica de rétablir, dans la mesure du possible, la situation qui existait
                      avant la construction de la route et de l’indemniser des dommages aux-
                      quels il n’est pas remédié par voie de restitution (ibid., points 2 ii) et iii)).
                      La Cour rappelle que la restitution et l’indemnisation sont des formes de
                      réparation du préjudice matériel. Or elle constate que, bien que le
                      Costa Rica ait manqué à l’obligation de mener une évaluation de l’impact
                      sur l’environnement, il n’a pas été établi que la construction de la route ait
                      causé des dommages importants au Nicaragua ou emporté manquement à
                      d’autres obligations de fond en droit international, et le rétablissement de
                      la région où est située la route dans son état original ne constituerait pas
                      une réparation appropriée au manquement, par le Costa Rica, à son obli-
                      gation d’effectuer une évaluation de l’impact sur l’environnement (voir
                      Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay), arrêt,
                      C.I.J. Recueil 2010 (I), p. 103, par. 271). Pour les mêmes raisons, la Cour
                      ne fera pas droit à la demande d’indemnisation du Nicaragua.
                         Le Nicaragua n’ayant pas réussi à prouver que des dommages impor-
                      tants avaient été causés, il est inutile que la Cour envisage, comme il l’a
                      proposé, la nomination d’un expert ou d’une commission en vue d’éva-
                      luer l’étendue des dommages et la chaîne de leur causalité.
                         227. En outre, la Cour considère que la demande du Nicaragua tendant
                      à ce qu’elle ordonne au Costa Rica de s’abstenir d’entreprendre tout nou-
                      veau projet dans la région frontalière sans avoir réalisé une évaluation
                      appropriée de l’impact sur l’environnement (conclusions finales, point 3 i))
                      doit être rejetée. Comme elle l’a dit au paragraphe 173 ci‑dessus, l’obligation
                      du Costa Rica d’effectuer une évaluation de l’impact sur l’environnement ne
                      vaut que pour les activités comportant un risque de dommage transfrontière
                      important, et il n’y a pas lieu de supposer que le Costa Rica ne se confor-
                      mera pas aux obligations lui incombant en vertu du droit international,
                      telles qu’énoncées dans le présent arrêt, dans le cadre des activités qu’il pour-
                      rait mener à l’avenir dans la région, y compris de nouveaux travaux routiers.

                      78




5 Ord 1088.indb 152                                                                                       19/10/16 12:01

                      740 	      certaines activités et construction d’une route (arrêt)

                         228. En conclusion, la Cour constate que le Costa Rica a entrepris la
                      réalisation de travaux d’atténuation en vue de diminuer les effets préjudi-
                      ciables que la construction de la route a pu avoir sur l’environnement.
                      Elle s’attend à ce que le Costa Rica poursuive ces efforts en conformité
                      avec l’obligation qui est la sienne de faire preuve de la diligence requise et
                      d’assurer une surveillance continue des effets du projet sur l’environne-
                      ment. Elle tient par ailleurs à rappeler l’importance d’une coopération
                      continue entre les Parties dans l’exécution des obligations qui leur
                      incombent respectivement en ce qui concerne le fleuve San Juan.


                                                              *
                                                          *       *

                        229. Par ces motifs,
                        La Cour,
                        1) Par quatorze voix contre deux,
                        Dit que le Costa Rica a souveraineté sur le « territoire litigieux », tel que
                      défini par la Cour aux paragraphes 69‑70 du présent arrêt ;
                        pour : M. Abraham, président ; M. Yusuf, vice‑président ; MM. Owada,
                          Tomka, Bennouna, Cançado Trindade, Greenwood, Mmes Xue, Donoghue,
                          M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson, juges ; M. Dugard,
                          juge ad hoc ;
                        contre : M. Gevorgian, juge ; M. Guillaume, juge ad hoc ;
                        2) A l’unanimité,
                         Dit que, en creusant trois caños et en établissant une présence militaire
                      sur le territoire costa‑ricien, le Nicaragua a violé la souveraineté territo-
                      riale du Costa Rica ;
                        3) A l’unanimité,
                        Dit que, en creusant deux caños en 2013 et en établissant une présence
                      militaire sur le territoire litigieux, le Nicaragua a violé les obligations aux-
                      quelles il était tenu en vertu de l’ordonnance en indication de mesures
                      conservatoires rendue par la Cour le 8 mars 2011 ;
                        4) A l’unanimité,
                        Dit que, pour les motifs exposés aux paragraphes 135‑136 du présent
                      arrêt, le Nicaragua a violé les droits de navigation sur le fleuve San Juan
                      qui ont été conférés au Costa Rica par le traité de limites de 1858 ;
                        5) a) A l’unanimité,
                        Dit que le Nicaragua a l’obligation d’indemniser le Costa Rica à raison
                      des dommages matériels qu’il lui a causés par les activités illicites aux-
                      quelles il s’est livré sur le territoire costa‑ricien ;

                      79




5 Ord 1088.indb 154                                                                                      19/10/16 12:01

                      741 	     certaines activités et construction d’une route (arrêt)

                        b) A l’unanimité,
                        Décide que, au cas où les Parties ne pourraient se mettre d’accord à ce
                      sujet dans un délai de 12 mois à compter de la date du présent arrêt, elle
                      procédera, à la demande de l’une des Parties, au règlement de la question
                      de l’indemnisation due au Costa Rica, et réserve à cet effet la suite de la
                      procédure en l’affaire relative à Certaines activités menées par le Nicara‑
                      gua dans la région frontalière (Costa Rica c. Nicaragua) ;
                        c) Par douze voix contre quatre,
                        Rejette la demande du Costa Rica tendant à ce que le Nicaragua soit
                      condamné à payer certains frais de procédure ;
                        pour : M. Abraham, président ; M. Yusuf, vice‑président ; MM. Owada, Ben-
                          nouna, Cançado Trindade, Mmes Xue, Donoghue, MM. Gaja, Bhandari,
                          Robinson, Gevorgian, juges ; M. Guillaume, juge ad hoc ;
                        contre : MM. Tomka, Greenwood, Mme Sebutinde, juges ; M. Dugard, juge
                          ad hoc ;
                        6) A l’unanimité,
                        Dit que le Costa Rica, en omettant d’effectuer une évaluation de l’im-
                      pact sur l’environnement en ce qui concerne la construction de la route
                      1856, a violé l’obligation qui lui incombait au titre du droit international
                      général ;
                        7) Par treize voix contre trois,
                        Rejette le surplus des conclusions soumises par les Parties.
                        pour : M. Abraham, président ; M. Yusuf, vice‑président ; MM. Owada,
                          Tomka, Bennouna, Cançado Trindade, Greenwood, Mmes Xue, Donoghue,
                          M. Gaja, Mme Sebutinde, M. Gevorgian, juges ; M. Guillaume, juge ad hoc ;
                        contre : MM. Bhandari, Robinson, juges ; M. Dugard, juge ad hoc.

                         Fait en français et en anglais, le texte français faisant foi, au Palais de
                      la Paix, à La Haye, le seize décembre deux mille quinze, en trois exem-
                      plaires, dont l’un restera déposé aux archives de la Cour et les autres
                      seront transmis, respectivement, au Gouvernement de la République du
                      Costa Rica et au Gouvernement de la République du Nicaragua.


                                                                             Le président,
                                                                    (Signé) Ronny Abraham.
                                                                                Le greffier,
                                                                   (Signé) Philippe Couvreur.

                        M. le juge Yusuf, vice‑président, joint une déclaration à l’arrêt ; M. le
                      juge Owada joint à l’arrêt l’exposé de son opinion individuelle ; MM. les
                      juges Tomka et Greenwood, Mme la juge Sebutinde et M. le juge ad hoc

                      80




5 Ord 1088.indb 156                                                                                    19/10/16 12:01

                      742 	     certaines activités et construction d’une route (arrêt)

                      Dugard joignent à l’arrêt une déclaration commune ; M. le juge ­Cançado
                      Trindade joint à l’arrêt l’exposé de son opinion individuelle ; Mme la juge
                      Donoghue joint à l’arrêt l’exposé de son opinion individuelle ; M. le juge
                      Bhandari joint à l’arrêt l’exposé de son opinion individuelle ;
                      M. le juge Robinson joint à l’arrêt l’exposé de son opinion individuelle ;
                      M. le juge Gevorgian joint une déclaration à l’arrêt ; M. le juge ad hoc
                      Guillaume joint une déclaration à l’arrêt ; M. le juge ad hoc Dugard
                      joint à l’arrêt l’exposé de son opinion individuelle.


                                                                             (Paraphé) R.A.
                                                                             (Paraphé) Ph.C.




                      81




5 Ord 1088.indb 158                                                                                 19/10/16 12:01

